Exhibit 10.23

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

Dated as of August 26, 2010

among

MUELLER WATER PRODUCTS, INC.

and

EACH OF ITS BORROWING SUBSIDIARIES PARTY HERETO,

each as a Borrower,

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

SUNTRUST BANK,

as Co-Documentation Agents

and

BANK OF AMERICA, N.A.,

as Administrative Agent

BANC OF AMERICA SECURITIES LLC

and

J.P. MORGAN SECURITIES INC.,

as

Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    

Section

   Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01

  

Defined Terms

   1

1.02

  

Other Interpretive Provisions

   42

1.03

  

Accounting Terms

   43

1.04

  

Uniform Commercial Code

   44

1.05

  

Rounding

   44

1.06

  

Times of Day

   45

1.07

  

Letter of Credit Amounts

   45

1.08

  

Exchange Rates; Currency Equivalents

   45

1.09

  

Additional Alternative Currencies

   45

1.10

  

Change of Currency

   46 ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

2.01

  

Borrower Agent

   47

2.02

  

Revolving Loans

   47

2.03

  

Borrowings, Conversions and Continuations of Committed Loans

   47

2.04

  

Letters of Credit

   50

2.05

  

Swing Line Loans

   60

2.06

  

Prepayments

   63

2.07

  

Termination or Reduction of Commitments

   64

2.08

  

Repayment of Loans

   64

2.09

  

Interest

   65

2.10

  

Fees

   65

2.11

  

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

   66

2.12

  

Evidence of Debt

   66

2.13

  

Payments Generally; Administrative Agent’s Clawback

   67

2.14

  

Sharing of Payments by Lenders

   69

2.15

  

Increase in Revolving Credit Facility

   70

2.16

  

Nature and Extent of Each Borrower’s Liability

   71

2.17

  

Cash Collateral

   74

2.18

  

Defaulting Lenders

   75 ARTICLE III. SECURITY

3.01

  

Security

   77

3.02

  

Collateral Administration

   77

3.03

  

Further Assurances

   80

3.04

  

Information Regarding Collateral

   81 ARTICLE IV. TAXES, YIELD PROTECTION AND ILLEGALITY

 

i



--------------------------------------------------------------------------------

4.01

  

Taxes

   81 4.02   

Illegality

   85 4.03   

Inability to Determine Rates

   86 4.04   

Increased Costs; Reserves on Eurocurrency Rate Loans

   86 4.05   

Compensation for Losses

   88 4.06   

Mitigation Obligations; Replacement of Lenders

   88 4.07   

Survival

   89 ARTICLE V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 5.01   

Conditions of Initial Credit Extension

   89 5.02   

Conditions to all Credit Extensions

   91 ARTICLE VI. REPRESENTATIONS AND WARRANTIES 6.01   

Existence, Qualification and Power; Compliance with Laws

   92 6.02   

Authorization; No Contravention

   93 6.03   

Governmental Authorization; Other Consents

   93 6.04   

Binding Effect

   93 6.05   

Financial Statements; No Material Adverse Effect

   93 6.06   

Litigation

   94 6.07   

No Default

   94 6.08   

Ownership of Property; Liens

   94 6.09   

Environmental Compliance

   94 6.10   

Insurance

   95 6.11   

Taxes

   95 6.12   

ERISA Compliance

   95 6.13   

Subsidiaries; Equity Interests

   96 6.14   

Margin Regulations; Investment Company Act

   96 6.15   

Disclosure

   96 6.16   

Compliance with Laws

   97 6.17   

Intellectual Property; Licenses, Etc.

   97 6.18   

Senior Indebtedness

   97 6.19   

OFAC

   97 6.20   

USA Patriot Act

   97 ARTICLE VII. AFFIRMATIVE COVENANTS 7.01   

Financial Statements

   98 7.02   

Certificates; Other Information

   99 7.03   

Notices

   101 7.04   

Payment of Obligations

   101 7.05   

Preservation of Existence, Etc.

   101 7.06   

Maintenance of Properties

   102 7.07   

Maintenance of Insurance; Condemnation Proceeds

   102 7.08   

Compliance with Laws

   102 7.09   

Books and Records

   102 7.10   

Inspection Rights; Appraisals

   102

 

ii



--------------------------------------------------------------------------------

7.11   

Use of Proceeds

   103 7.12   

New Subsidiaries

   103 7.13   

Compliance with ERISA

   104 7.14   

Further Assurances

   104 7.15   

Unrestricted Subsidiaries

   104 7.16   

Licenses

   106 7.17   

Landlord and Storage Agreements

   106 ARTICLE VIII. NEGATIVE COVENANTS

8.01

  

Liens

   107

8.02

  

Investments

   109

8.03

  

Indebtedness

   111

8.04

  

Fundamental Changes

   112

8.05

  

Dispositions

   113

8.06

  

Restricted Payments

   114

8.07

  

Change in Nature of Business

   114

8.08

  

Transactions with Affiliates

   114

8.09

  

Burdensome Agreements

   115

8.10

  

Use of Proceeds

   116

8.11

  

Prepayment of Indebtedness; Amendment to Material Agreements

   116

8.12

  

Financial Covenant

   117

8.13

  

Acquisitions

   117

8.14

  

Creation of New Subsidiaries

   118 ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES

9.01

  

Events of Default

   118

9.02

  

Remedies Upon Event of Default

   120

9.03

  

Application of Funds

   121 ARTICLE X. ADMINISTRATIVE AGENT

10.01

  

Appointment and Authority

   123

10.02

  

Rights as a Lender

   123

10.03

  

Exculpatory Provisions

   123

10.04

  

Reliance by Administrative Agent

   124

10.05

  

Delegation of Duties

   124

10.06

  

Resignation of Administrative Agent

   125

10.07

  

Non-Reliance on Administrative Agent and Other Lenders

   126

10.08

  

No Other Duties, Etc.

   126

10.09

  

Administrative Agent May File Proofs of Claim

   126

10.10

  

Collateral Matters

   127

10.11

  

Other Collateral Matters

   127

10.12

  

Related Credit Providers

   128

 

iii



--------------------------------------------------------------------------------

ARTICLE XI. MISCELLANEOUS

11.01

  

Amendments, Etc.

   128

11.02

  

Notices; Effectiveness; Electronic Communication

   130

11.03

  

No Waiver; Cumulative Remedies

   132

11.04

  

Expenses; Indemnity; Damage Waiver

   133

11.05

  

Marshalling; Payments Set Aside

   135

11.06

  

Successors and Assigns

   135

11.07

  

Treatment of Certain Information; Confidentiality

   141

11.08

  

Right of Setoff

   141

11.09

  

Interest Rate Limitation

   142

11.10

  

Counterparts; Integration; Effectiveness

   142

11.11

  

Survival of Representations and Warranties

   143

11.12

  

Severability

   143

11.13

  

Replacement of Lenders

   143

11.14

  

Governing Law; Jurisdiction; Etc.

   144

11.15

  

Waiver of Jury Trial

   145

11.16

  

USA PATRIOT Act Notice

   145

11.17

  

No Advisory or Fiduciary Responsibility

   145

SIGNATURES

   S-1

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01   

Unrestricted Subsidiaries

1.02   

Existing Letters of Credit

2.01   

Commitments and Pro Rata Shares

3.02(d)   

Deposit Accounts and Securities Accounts

3.04   

Information Regarding Collateral

5.01   

Good Standing and Foreign Qualification Jurisdictions

6.06   

Litigation

6.09   

Environmental Matters

6.11   

Proposed Tax Assessments

6.12(d)   

ERISA Compliance

6.13(a)   

Subsidiaries

6.13(b)   

Other Equity Investments

8.01   

Existing Liens

8.02   

Existing Investments

8.03   

Existing Indebtedness

11.02   

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

   Form of A   

Revolving Loan Notice

B   

Swing Line Loan Notice

C   

Revolving Loan Note

D   

Compliance Certificate

E   

Assignment and Assumption

F   

Security Agreement

G   

Borrowing Base Certificate

H   

Borrower Joinder Agreement

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of August 26, 2010, among MUELLER WATER
PRODUCTS, INC., a Delaware corporation (the “Company”), MUELLER GROUP, LLC, a
Delaware limited liability company (“Mueller Group”), ANVIL INTERNATIONAL, LP, a
Delaware limited partnership (“Anvil”), ANVILSTAR, LLC, a Delaware limited
liability company (“AnvilStar”), FAST FABRICATORS, LLC, a Delaware limited
liability company (“Fast Fabricators”), HENRY PRATT COMPANY, LLC, a Delaware
limited liability company (“HPC”), HERSEY METERS CO., LLC, a Delaware limited
liability company (“HMC”), HUNT INDUSTRIES, LLC, a Delaware limited liability
company (“Hunt”), HYDRO GATE, LLC, a Delaware limited liability company
(“Hydro”), J.B. SMITH MFG CO., LLC, a Delaware limited liability company (“JB
Smith”), JAMES JONES COMPANY, LLC, a Delaware limited liability company (“James
Jones”), MILLIKEN VALVE, LLC, a Delaware limited liability company (“Milliken”),
MUELLER CO. LTD., an Alabama limited partnership (“MC”), MUELLER INTERNATIONAL,
INC., a Delaware corporation (“MI”), MUELLER SERVICE CALIFORNIA, INC., a
Delaware corporation (“Mueller California”), MUELLER SERVICE CO., LLC, a
Delaware limited liability company (“MSC”), MUELLER SYSTEMS LLC, a Delaware
limited liability company (“MS”), UNITED STATES PIPE AND FOUNDRY COMPANY, LLC,
an Alabama limited liability company (“Foundry”), U.S. PIPE VALVE & HYDRANT,
LLC, a Delaware limited liability company (“Hydrant”) (each of the Company,
Mueller Group, Anvil, AnvilStar, Fast Fabricators, HPC, HMC, Hunt, Hydro, JB
Smith, James Jones, Milliken, MC, MI, Mueller California, MSC, MS, Foundry and
Hydrant may be referred to individually, as a “Borrower” and collectively
herein, as “Borrowers”), EACH LENDER FROM TIME TO TIME PARTY HERETO
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, and an L/C Issuer.

Preliminary Statements

A. The Borrowers have requested that Lenders, the Swing Line Lender and the L/C
Issuer provide a credit facility to the Borrowers to finance their mutual and
collective business enterprises.

B. The Lenders are willing to provide the credit facility on the terms and
conditions set forth in this Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

 

1



--------------------------------------------------------------------------------

“Account” means any account (as that term is defined in Article 9 of the UCC) of
any Borrower or any Subsidiary.

“Accounts Formula Amount” means 85% of the Value of Eligible Accounts; provided
that, notwithstanding the exclusion under the proviso in the definition of
“Eligible Accounts”, (a) 50% of the Value of Accounts purchased or otherwise
acquired by a Borrower in an Acquisition permitted under Section 8.13 (as such
Value is reflected on the financial statements of the target of such Acquisition
(or if such statements are not available or not applicable, as reasonably
estimated by the Borrower Agent and approved by the Administrative Agent)) shall
be included on and from the date of the consummation of the Acquisition in the
calculation of the Borrowing Base (including for the purpose of determining
Availability for Loans being made hereunder on the date of the consummation of
such Acquisition to pay consideration owed in respect thereof) until the earlier
of (i) 90 days following the consummation of the Acquisition pursuant to which
such Accounts were acquired or (ii) such time as the Administrative Agent has
completed a customary due diligence investigation as to such Accounts and such
target (which investigation may, at the sole discretion of the Administrative
Agent, include a Field Exam) with results satisfactory to the Administrative
Agent, at which time the actual Value and eligibility of such Accounts under the
Borrowing Base shall be calculated and implemented accordingly, and (b) 50% of
the Value of Accounts to be purchased or otherwise acquired by a Borrower in an
Acquisition permitted under Section 8.13 shall be included for the purpose of
determining Availability in the calculation of Pro Forma Availability in
connection with such Acquisition; provided, however, that in each case of clause
(a) and (b) above, (A) Accounts that would be excluded from the Borrowing Base
on the basis of clauses (a), (f), (g), (h), (i), (j) or (l) of the definition of
Eligible Accounts may be excluded from the determination of the Value of such
acquired Accounts by the Administrative Agent and (B) in no event shall the sum
of the Value of such acquired Accounts included in the Borrowing Base,
Availability and Pro Forma Availability plus the Value of the acquired Inventory
included in the Borrowing Base, Availability and Pro Forma Availability pursuant
to the definition of “Inventory Formula Amount” exceed $15,000,000 at any time.

“Acquisition” means the acquisition of (a) a controlling equity or other
ownership interest in another Person (including the purchase of an option,
warrant or convertible or similar type security to acquire such a controlling
interest at the time it becomes exercisable by the holder thereof), whether by
purchase of such equity or other ownership interest or upon exercise of an
option or warrant for, or conversion of securities into, such equity or other
ownership interest, or (b) assets of another Person which constitute all or
substantially all of the assets of such Person or of a line or lines of business
conducted by such Person.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower Agent and the Lenders.

 

2



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. Additionally, a Person shall
be deemed to be an Affiliate of another Person if such other Person possesses,
directly or indirectly, power to vote 20% or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

“Aggregate Commitments” means, as at any date of determination thereof, the sum
of all Revolving Credit Commitments of all Lenders at such date.

“Agreement” means this Credit Agreement.

“Allocable Amount” has the meaning specified in Section 2.16(c).

“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollar and
each other currency (other than Dollars) that is approved in accordance with
Section 1.09.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the L/C Issuer at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Alternative Currency with Dollars.

“Applicable Facility” has the meaning specified in Section 11.06(b).

“Applicable Rate” means with respect to any Type of Loan, the percentages per
annum set forth below, based upon the Average Availability for the immediately
preceding fiscal quarter:

 

Level

  

Average Availability

(as a percentage of

Aggregate Commitments)

   Eurocurrency
Rate Loans     Base Rate Loans  

I

   >66.6%    2.75 %    1.75 % 

II

   £ 66.6% but > 33.3%    3.00 %    2.00 % 

III

   £ 33.3%    3.25 %    2.25 % 

From the Closing Date through the end of the first full fiscal quarter
thereafter, margins shall be determined as if Level II were applicable.
Thereafter, any increase or decrease in the Applicable Rate resulting from a
change in Average Availability shall become effective as of the first calendar
day of each fiscal quarter. Average Availability shall be calculated by the
Administrative Agent based on the Borrowing Base Certificates delivered from
time to time pursuant to Section 3.02 (as the same may be adjusted in accordance
with Section 3.02) and, with respect to Reserves and outstanding Loans and L/C
Obligations, Administrative Agent’s records and Credit Judgment. If any
Borrowing Base Certificate (including any required financial information in
support thereof) of Borrowers is not received by Administrative Agent within
five Business Days of the date required pursuant to Section 3.02, then the
Applicable Rate

 

3



--------------------------------------------------------------------------------

shall be determined as if the Average Availability for the immediately preceding
fiscal quarter is at Level III until such time as such Borrowing Base
Certificate and supporting information are received.

“Applicable Share” has the meaning specified in Section 11.06(b).

“Applicable Time” means, with respect to any requests for Letters of Credit and
payments in any Alternative Currency, the local time in the place of settlement
for such Alternative Currency as may be determined by the Administrative Agent
or the L/C Issuer to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means BAS and JPMS, each in its capacity as a joint lead arranger
and joint book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Assumed Indebtedness” means Indebtedness of a Person which is (a) in existence
at the time such Person becomes a Restricted Subsidiary of the Company or (b) is
assumed in connection with an Investment in or Acquisition of such Person, and
has not been incurred or created by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Restricted Subsidiary
of the Company.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended September 30, 2009,
and the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Auditor” has the meaning specified in Section 7.01(a).

 

4



--------------------------------------------------------------------------------

“Availability” means the Loan Cap (excluding any applicable L/C Reserve) as of
such date minus the Total Outstandings as of such date.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Revolving Credit Maturity Date, (b) the date of
termination of the Aggregate Commitments pursuant to Section 2.07, and (c) the
date of termination of the commitment of each Lender to make Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 9.02.

“Availability Reserve” means the sum (without duplication of any other Reserve
or items that are otherwise addressed or excluded through eligibility criteria)
of (a) the Rent and Charges Reserve; (b) the L/C Reserve; (c) the Related Credit
Reserve; and (d) the aggregate amount of liabilities at any time (i) secured by
Liens upon Collateral that are senior to Administrative Agent’s Liens or
(ii) for which Administrative Agent and Lenders may be obligated to third
parties in connection with this Agreement for which claims may be reasonably
expected to be asserted against the Collateral, Administrative Agent or Lenders
(but imposition of any such reserve shall not waive an Event of Default arising
therefrom); provided the imposition of any such reserves or change in a reserve
after the Closing Date shall not be effective until three (3) Business Days
after notice thereof (which may be oral notice, promptly confirmed in writing)
to the Borrower Agent (unless a Default or Event of Default has occurred and is
continuing or the reserve or change in reserve is the result of a Lien, senior
in priority to the Administrative Agent’s Lien, attached to Collateral included
in the Borrowing Base, in which case such reserve or change in reserve shall be
effective immediately); provided further that during the period from such notice
until such new or changed reserve is effective, the aggregate amount of all
outstanding Loans and L/C Obligations as of the date of the receipt of notice
may not be increased to the extent such increase would not be permitted by
virtue of the Borrowing Base as adjusted after giving effect to such Borrowing
Base Modification.

“Average Availability” means for any period, the average daily amount of
Availability during such period.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank of America Fee Letter” means the letter agreement, dated as of July 30,
2010 among the Company, the Administrative Agent and BAS.

“BAS” means Banc of America Securities LLC.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Prime Rate for such day; (b) the Federal Funds Rate for such
day, plus 0.50%; or (c) Eurocurrency Rate for a 30 day interest period as
determined on such day, plus 1.00%.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

5



--------------------------------------------------------------------------------

“Borrower Agent” has the meaning specified in Section 2.01.

“Borrower Joinder Agreement” means each Borrower Joinder Agreement,
substantially in the form thereof attached hereto as Exhibit H, executed and
delivered by a Domestic Subsidiary to the Administrative Agent pursuant to
Section 7.12, as amended, modified, supplemented or amended and restated.

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrowing” means any of (a) a Revolving Borrowing or (b) a Swing Line
Borrowing, as the context may require.

“Borrowing Base” means, on any date of determination, an amount equal to the sum
of the Accounts Formula Amount, plus the Inventory Formula Amount, minus the
Borrowing Base Reserve.

“Borrowing Base Certificate” means a certificate, in the form of Exhibit G
hereto and otherwise satisfactory to the Administrative Agent in its reasonable
discretion.

“Borrowing Base Modification” means a change instituted by the Administrative
Agent in its Credit Judgment to the eligibility criteria set forth in, and in
accordance with, the definition of Eligible Accounts or Eligible Inventory or
the imposition by Administrative Agent of any new reserve or any increase of any
existing reserve. For purposes of Section 2.03(g), the Borrowing Base
Modification is deemed to be imposed on the date such change or imposition is
made.

“Borrowing Base Reserve” means the sum (without duplication of any other Reserve
or items that are otherwise addressed or excluded through eligibility criteria,
and without duplication of any of the factors taken into account in determining
“Value”) of (a) the Inventory Reserve; (b) the Rent and Charges Reserve; (c) the
L/C Reserve; (d) the Related Credit Reserve; (e) the aggregate amount of
liabilities secured by Liens upon Collateral that are senior in priority to
Administrative Agent’s Liens (but imposition of any such reserve shall not waive
an Event of Default arising therefrom); (f) the Dilution Reserve; and (g) such
additional reserves, in such amounts and with respect to such matters, as the
Administrative Agent in its Credit Judgment may elect to impose from time to
time; provided the imposition of any such reserves or change in a reserve after
the Closing Date shall not be effective until three (3) Business Days after
notice thereof (which may be oral notice, promptly confirmed in writing) to the
Borrower Agent (unless a Default or Event of Default has occurred and is
continuing or the reserve or change in reserve is the result of a Lien, senior
in priority to the Administrative Agent’s Lien, attached to Collateral included
in the Borrowing Base, in which case such reserve or change in reserve shall be
effective immediately); provided further that during the period from such notice
until such new or changed reserve is effective, the aggregate amount of all
outstanding Loans and L/C Obligations as of the date of the receipt of notice
may not be increased to the extent such increase would not be permitted by
virtue of the Borrowing Base as adjusted after giving effect to such Borrowing
Base Modification.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state

 

6



--------------------------------------------------------------------------------

where the Administrative Agent’s Office with respect to Obligations denominated
in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any fundings, disbursements, settlements
and /or payments in Euro in respect of any Letter of Credit issued in an
Alternative Currency consisting of Euros, means a TARGET Day; and

(c) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Letter of Credit issued
in an Alternative Currency other than Euro, means any such day on which banks
are open for foreign exchange business in the principal financial center of the
country of such currency.

“Canadian Dollar” and “CAN$” mean lawful money of Canada.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or the L/C
Issuer (as applicable) and the Lenders, as collateral for L/C Obligations, or
obligations of Lenders to fund participations in respect of any thereof, cash or
deposit account balances, in each case denominated in Dollars, or, if the L/C
Issuer benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer in
the exercise of their reasonable discretion. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means any of the following types of property, to the extent
owned by the Company or any of its Restricted Subsidiaries free and clear of all
Liens (other than Liens created under the Security Instruments):

(a) cash, denominated in Dollars, Canadian Dollars, Euros or Yen;

(b) readily marketable direct obligations of the government of the United States
or any agency or instrumentality thereof, or obligations the timely payment of
principal and interest on which are fully and unconditionally guaranteed by the
government of the United States or any state or municipality thereof, in each
case so long as such obligation has an investment grade rating by S&P and
Moody’s;

(c) commercial paper rated at least P-1 (or the then equivalent grade) by
Moody’s and A-1 (or the then equivalent grade) by S&P, or carrying an equivalent
rating by a nationally recognized rating agency if at any time neither Moody’s
and S&P shall be rating such obligations; provided that up to 25% of the
aggregate amount of Investments

 

7



--------------------------------------------------------------------------------

in Cash Equivalents pursuant to this subpart (c) of the definition thereof may
be in commercial paper that is rated (I) at least P-1 (or the then equivalent
grade) by Moody’s and at least A-2 (or the then equivalent grade) by S&P, or
(II) at least P-2 (or the then equivalent grade) by Moody’s and at least A-1 (or
the then equivalent grade) by S&P;

(d) insured certificates of deposit or bankers’ acceptances of, or time deposits
with any Lender or with any commercial bank that (i) is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in the first portion of clause (c) above (without regard to
the proviso), (iii) is organized under the laws of the United States or of any
state thereof and (iv) has combined capital and surplus of at least
$250,000,000;

(e) readily marketable general obligations of any corporation organized under
the laws of any state of the United States of America, payable in the United
States of America, expressed to mature not later than twelve months following
the date of acquisition thereof and rated A or better by S&P or A2 or better by
Moody’s;

(f) readily marketable shares of investment companies or money market funds
that, in each case, invest solely in the foregoing Investments consistent with
the description in clauses (a) through (e) above; and

(g) in the case of any Restricted Subsidiary of the Company organized or having
its principal place of business outside the United States, investments
denominated in the currency of the jurisdiction in which such Subsidiary is
organized or has its principal place of business which are similar in nature and
substantially the same in term and ratings to the items specified in clauses
(a) through (f) above.

“Change in Law” means (a) any change arising from the enactment or enforcement
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, as
amended, or any rules, regulations, interpretations, guidelines or directives
promulgated thereunder, and (b) the occurrence, after the date of this
Agreement, of any of the following: (i) the adoption or taking effect of any
law, rule, regulation or treaty, (ii) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of the Company or
its Restricted Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 50% or more of the Voting
Securities of the Company on a fully-diluted basis (and taking into account all

 

8



--------------------------------------------------------------------------------

such securities that such person or group has the right to acquire pursuant to
any option right); or

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

(c) any “change of control” (or term having an equivalent meaning) shall occur
under the Senior Notes Documents or the Subordinated Notes Documents.

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01 (or, in the case of
Section 5.01(b), waived by the Person entitled to receive the applicable
payment).

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, certain personal property of the Borrowers in
which the Administrative Agent or any Lender is granted a Lien under any
Security Instrument as security for all or any portion of the Obligations or any
other obligation arising under any Loan Document.

“Commitment Fee” has the meaning specified in Section 2.10(a).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Capital Expenditures” means, with respect to the Company and its
Restricted Subsidiaries on a consolidated basis, for any period the sum of
(without duplication) all expenditures (whether paid in cash or accrued as
liabilities) by the Company or any Restricted Subsidiary during such period for
items that would be classified as “property, plant or equipment” or comparable
items on the consolidated balance sheet of the Company and its Restricted
Subsidiaries, including without limitation all transactional costs incurred in
connection with such expenditures provided the same have been capitalized;
provided, that Consolidated Capital Expenditures shall exclude any portion of
the purchase price of an Acquisition permitted by Section 8.13 which is
accounted for as a capital expenditure.

 

9



--------------------------------------------------------------------------------

“Consolidated Cash Interest Charges” means, for any period, for the Company and
its Restricted Subsidiaries on a consolidated basis, that portion of
Consolidated Interest Charges that is either paid or required to be paid in cash
during such period.

“Consolidated EBITDA” means, for any period and in each case without duplication
(including any duplication with any item excluded in calculating Consolidated
Net Income), with respect to the Company and its Restricted Subsidiaries, on a
consolidated basis determined in accordance with GAAP, an amount equal to:

 

   (a)    Consolidated Net Income for such period,

plus

   (b)    Consolidated Interest Charges for such period, to the extent deducted
in computing Consolidated Net Income,

plus

   (c)    the provision for federal, state, local and foreign income taxes for
such period, to the extent deducted in computing Consolidated Net Income,

plus

   (d)    depreciation and depletion expense, to the extent deducted in
computing Consolidated Net Income,

plus

   (e)    amortization expense, to the extent deducted in computing Consolidated
Net Income,

plus

   (f)    all other non-cash charges or expenses (excluding any non-cash charges
representing an accrual of, or reserve for, cash charges to be paid within the
next twelve months) to the extent deducted in computing Consolidated Net Income,

plus

   (g)    any amounts deducted in determining Consolidated Net Income
representing mark-to-market losses related to interest rate hedges that must be
recognized currently in net income under Financial Accounting Standards Board
Statement 133 (to the extent not included in Consolidated Interest Charges),

minus

   (h)    any amounts added in determining Consolidated Net Income representing
mark-to-market gains related to interest rate hedges that must be recognized
currently in net income under Financial Accounting Standards Board Statement 133
(to the extent not included in Consolidated Interest Charges),

minus

   (i)    all other non-cash income or gains added in determining Consolidated
Net Income,

plus

   (j)    expenses incurred in connection with the Transactions to the extent
deducted in computing Consolidated Net Income,

 

10



--------------------------------------------------------------------------------

plus        (k)   any amounts deducted in determining Consolidated Net Income
representing cash restructuring costs, or cash costs reasonably determined by
the Company to be associated with facility or product line closures,
consolidation or rationalization, not to exceed (i) $15,000,000 in the aggregate
incurred during the fiscal year of the Company ending September 30, 2010 and
(ii) $5,000,000 in the aggregate incurred during any fiscal year of the Company
occurring after September 30, 2010; and plus    (l)   proceeds received from
claims under business interruption insurance;

provided, however, Consolidated EBITDA shall be decreased by the amount of any
cash expenditures in such period related to non-cash charges added back to
Consolidated Net Income in computing Consolidated EBITDA during any prior
periods.

“Consolidated Fixed Charge Coverage Ratio” means the ratio, determined on a
consolidated basis for the Company and its Restricted Subsidiaries for the most
recent Measurement Period, of (a) Consolidated EBITDA minus Consolidated Capital
Expenditures (other than Excluded Capital Expenditures) minus cash taxes paid,
to (b) Consolidated Fixed Charges.

“Consolidated Fixed Charges” means, for any period, for the Company and its
Restricted Subsidiaries on a consolidated basis, the sum of, without
duplication, (a) Consolidated Cash Interest Charges paid or required to be paid
during such period, (b) all current maturities of long term Consolidated Funded
Indebtedness paid in cash during such period (other than any payments due at the
maturity of such Consolidated Funded Indebtedness), (c) all mandatory principal
payments paid in cash on Consolidated Funded Indebtedness (other than repayment
of certain Indebtedness (including the term loans under the Existing Agreement)
on the Closing Date) during such period, (d) all Restricted Payments made in
cash during such period and (e) cash contributions to Pension Plans equal to the
lesser of (i) all such cash contributions to Pension Plans in excess of the
amounts reflected in the profit and loss statements of the Company for such
period and (ii) $5,000,000.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under standby and commercial letters of credit (excluding
the undrawn amount thereof), bankers’ acceptances, bank guaranties (excluding
the amounts available thereunder as to which demand for payment has not yet been
made), surety bonds (excluding the amounts available thereunder as to which
demand for payment has not yet been made) and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the Ordinary Course of Business),
(e) Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a)

 

11



--------------------------------------------------------------------------------

through (e) above of Persons other than the Company or any Restricted
Subsidiary, and (g) all Indebtedness of the types referred to in clauses
(a) through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Company or a Restricted Subsidiary is a general partner or joint venturer, to
the extent such Indebtedness is recourse to the Company or such Restricted
Subsidiary.

“Consolidated Interest Charges” means, for any period, for the Company and its
Restricted Subsidiaries on a consolidated basis, the sum of the following
(without duplication), in each case net of interest income earned (without
duplication) on cash balances or under Swap Contracts hedging against, or
otherwise entered into to manage risks relating to, fluctuations in interest
rates to the extent such interest income is included in the calculation of
Consolidated Net Income: (a) all interest, and (b) the portion of rent expense
of the Company and its Restricted Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.

“Consolidated Net Income” means, for any period, for the Company and its
Restricted Subsidiaries on a consolidated basis, the net income after taxation
of the Company and its Restricted Subsidiaries for that period excluding (a) net
losses or gains realized in connection with (i) any sale, lease, conveyance or
other disposition of any asset (other than in the Ordinary Course of Business),
or (ii) repayment, repurchase or redemption of Indebtedness, and
(b) extraordinary or nonrecurring income (or expense), including, any
compensation charge incurred in connection with the Transactions, in the case of
clauses (a) and (b) above, calculated on an after tax basis; provided that there
shall be excluded from Consolidated Net Income, without duplication, (x) the net
income or loss of any Person that is not a Restricted Subsidiary or that is
accounted for by the equity method of accounting to the extent of the amount of
dividends or distributions are not actually paid to the Company or a Restricted
Subsidiary in cash, (y) net income or loss of any Person in which any other
Person (other than the Company or a Restricted Subsidiary) has an ownership
interest, except to the extent of (A) in the case of the Company or a
Subsidiary, the amount thereof representing the ownership interest of the
Company or applicable Subsidiary and (B) in the case of any Person other than a
Subsidiary, the amount of dividends or other distributions actually paid in cash
to the Company or a Restricted Subsidiary by such Person during such period and
(z) the net income of any Person the ability of which to make Restricted
Payments is restricted by any Restrictive Agreement at the time of the
determination of Consolidated Net Income, except to the extent of the amount of
dividends or other distributions actually paid in cash to the Company or a
Restricted Subsidiary by such Person during such period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

12



--------------------------------------------------------------------------------

“Core Business” means any material line of business conducted by the Company and
its Subsidiaries as of the Closing Date and any business reasonably related or
incidental thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Judgment” means the Administrative Agent’s judgment exercised reasonably
and in good faith, based upon its consideration of any factor that it believes
(a) could materially and adversely affect the quantity, quality, mix or value of
Collateral (including any applicable Laws that may inhibit collection of an
Account), the enforceability or priority of the Administrative Agent’s Liens, or
the amount that the Administrative Agent and Lenders could receive in
liquidation of any Collateral; (b) suggests that any collateral report or
financial information delivered by the Borrower Agent or any Borrower is
incomplete, inaccurate or misleading in any material respect; (c) materially
increases the likelihood of any proceeding under any Debtor Relief Law involving
a Borrower; or (d) creates or could result in a Default or Event of Default. In
exercising such judgment, the Administrative Agent may consider any factors that
could increase the credit risk of lending to Borrowers on the security of the
Collateral.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would unless
cured or waived be an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate with respect to Base Rate Loans plus (c) 2% per annum; provided,
however, that (i) with respect to a Eurocurrency Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Eurocurrency Rate Loan plus 2% per annum, and
(ii) with respect to Letter of Credit Fees, the Default Rate shall equal the
Letter of Credit Fee, then in effect plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified any Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a

 

13



--------------------------------------------------------------------------------

proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

“Deposit Account Control Agreement” means each control agreement in form and
substance acceptable to the Administrative Agent in the exercise of its
reasonable discretion executed by each financial institution at which Deposit
Accounts of the Borrowers are held (other than Excluded Deposit Accounts) in
favor of the Administrative Agent.

“Dilution Percent” means the percent, determined for the most recent Measurement
Period, equal to (a) bad debt write-downs or write-offs, discounts, returns,
promotions, credits, credit memos and other dilutive items with respect to
Accounts which are recorded to reduce accounts receivable consistent with the
current and historical practices of the Borrowers or by a field examination
conducted by the Administrative Agent’s employees or representatives, in each
case as determined by the Administrative Agent in its Credit Judgment, divided
by (b) gross sales; provided that in no event shall the Dilution Percent be less
than zero.

“Dilution Reserve” means, at any date of determination, (a) the percentage
amount by which the Dilution Percent exceeds 5% times (b) the amount of Eligible
Accounts of the Borrowers.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property
(including any Equity Interest), or part thereof, by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith.

“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event (other than an event solely
within the control of the issuer thereof), matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, is convertible into or
exchangeable for Indebtedness (except to the extent convertible or exchangeable
at the option of the issuer of the debt instrument governing such Indebtedness)
or redeemable at the option of the holder thereof, in whole or in part, on or
prior to the Revolving Credit Maturity Date; provided, however, that (i) with
respect to any Equity Interests issued to any employee or to any plan for the
benefit of employees of the Company or its Subsidiaries or by any such plan to
such employees, such Equity Interest shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Company or
one of its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, resignation, death or
disability and (ii) any class of Equity Interest of such Person that by its
terms authorizes such Person to satisfy its obligations thereunder by delivery
of an Equity Interest that is not a Disqualified Equity Interest, such Equity
Interests shall not be deemed to be Disqualified Equity Interests and (iii) only
the portion of such Equity

 

14



--------------------------------------------------------------------------------

Interests which so matures or is so mandatorily redeemable, is so convertible or
exchangeable or is so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Equity Interests. Notwithstanding
the preceding sentence, any Equity Interest that would constitute Disqualified
Equity Interests solely because the holders thereof (or the holders of any
security into, or for, which such Equity Interest is convertible, exchangeable
or exercisable) have the right to require a Borrower to repurchase such Equity
Interest upon the occurrence of a change of control or an asset sale shall not
constitute Disqualified Equity Interests to the extent the terms of such Equity
Interest provide that the issuer thereof may not repurchase such Equity Interest
unless such repurchase complies with the terms of Section 8.06(d) or (e).

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer at such time
on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Alternative Currency.

“Domestic Restricted Subsidiaries” means all Domestic Subsidiaries of the
Company that are Restricted Subsidiaries.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States (but excluding any territory or
possession thereof).

“Dominion Account” means any special account established by Borrowers at Bank of
America or another bank acceptable to the Administrative Agent, over which the
Administrative Agent has a Deposit Account Control Agreement.

“Dominion Trigger Period” means the period (a) commencing on the day after the
continuation for three consecutive Business Days of (i) an Event of Default
occurring and continuing or (ii) Availability being less than the Dominion
Trigger Threshold and (b) continuing until the date that during the previous
thirty (30) consecutive days, (i) no Event of Default has existed and
(ii) Availability has been not less than the Dominion Trigger Threshold at all
times during such period.

“Dominion Trigger Threshold” means the greater of (a) 15% of the Aggregate
Commitments at such time and (b) $41,000,000.

“Eligible Account” means an Account owing to a Borrower that arises in the
Ordinary Course of Business from the sale of goods or services and is payable in
Dollars or Canadian Dollars; provided that no Account shall be an Eligible
Account if (a) it is unpaid for more than 60 days after the original due date,
or more than 120 days after the original invoice date; (b) 50% or more of the
Accounts owing by the Account Debtor are not Eligible Accounts under the
foregoing clause; (c) when aggregated with other Accounts owing by the Account
Debtor, it exceeds 10% (or in the case of (i) HD Supply, Inc., 30% and
(ii) Ferguson Enterprises, Inc., 20%) of the aggregate Eligible Accounts (or
such higher percentage as the Administrative Agent may establish for the Account
Debtor from time to time); (d) it does not conform with a covenant

 

15



--------------------------------------------------------------------------------

or representation herein in any material respect; (e) it (i) is owing by a
creditor or supplier, or (ii) is otherwise subject to a potential offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, credit or allowance (but, in each case of clauses (i) and (ii),
ineligibility shall be limited to the amount of such potential offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, credit or allowance) unless (A) the Administrative Agent, in its
Credit Judgment, has established an appropriate Borrowing Base Reserve and
determines to include such Account as an Eligible Account or (B) such Account
Debtor has entered into an agreement reasonably acceptable to the Administrative
Agent to waive such rights; (f) an Insolvency Proceeding has been commenced by
or against the Account Debtor; or the Account Debtor has failed, has suspended
or ceased doing business, is liquidating, dissolving or winding up its affairs,
or is not Solvent; or the Borrower Agent is not able to bring suit or enforce
remedies against the Account Debtor through judicial process; (g) the Account
Debtor is organized or has its principal offices or assets outside the United
States or Canada, unless such Account is backed by an irrevocable letter of
credit that has been confirmed by a financial institution reasonably acceptable
to the Administrative Agent, and on terms, reasonably acceptable to the
Administrative Agent, payable in the full face amount of the face value of the
Account in Dollars at a place of payment located within the United States and
has been duly assigned to the Administrative Agent; (h) it is subject to the
Assignment of Claims Act of 1940, as amended from time to time, or any other
applicable law now or hereafter existing similar in effect thereto, unless the
applicable Borrower has assigned its right to payments of such Account so as to
comply with the Assignment of Claims Act of 1940, as amended from time to time,
or any such other applicable law; (i) it is not subject to a duly perfected,
first priority Lien in favor of the Administrative Agent, or is subject to any
other Lien other than Permitted Liens (provided that no such Permitted Lien is
prior to the Lien of the Administrative Agent); (j) the goods giving rise to it
have not been delivered to and accepted by the Account Debtor, the services
giving rise to it have not been accepted by the Account Debtor, or it otherwise
does not represent a final sale; (k) it is evidenced by Chattel Paper or an
Instrument of any kind, or has been reduced to judgment; (l) its payment has
been extended, the Account Debtor has made a partial payment (except partial
payments reflecting retainage in the Ordinary Course of Business), or it arises
from a sale on a cash-on-delivery basis; (m) it arises from a sale to an
Affiliate, from a sale on a bill-and-hold, guaranteed sale, sale-or-return,
sale-on-approval, consignment, or other repurchase or return basis, or from a
sale to a Person for personal, family or household purposes; (n) it represents a
progress billing or relates to services for which a performance, surety or
completion bond or similar assurance has been issued; (o) it includes a billing
for interest, fees or late charges, but ineligibility shall be limited to the
extent thereof; or (p) such Account is deemed by the Administrative Agent to be
unacceptable as an Eligible Account in the exercise of its Credit Judgment;
provided, however, except as set forth in the definition of Accounts Formula
Amount, none of the Accounts of any Person acquired or created in an Acquisition
shall be included in the calculation of the Borrowing Base until the
Administrative Agent has conducted Field Exams reasonably required by it with
results reasonably satisfactory to the Agent and the Person owning such Accounts
shall be a (directly or indirectly) wholly-owned Subsidiary of the Company and
have become a Borrower. In calculating delinquent portions of Accounts under
clauses (a) and (b), credit balances more than 60 days past due or more than 120
days past the original invoice date will be excluded.

 

16



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Eligible Inventory” means Inventory owned by a Borrower which has not been
deemed unacceptable as Eligible Inventory by the Administrative Agent in the
exercise of its Credit Judgment; provided that no Inventory shall be Eligible
Inventory unless it (a) is finished goods, raw materials, purchase parts or
work-in-process and not packaging or shipping materials, labels, samples,
display items, bags, replacement parts or manufacturing supplies; (b) is not
held on consignment, nor subject to any deposit or downpayment; (c) is not
damaged, defective, shopworn or otherwise unfit for sale; (d) is not
slow-moving, obsolete or unmerchantable; (e) meets all applicable standards
imposed by any applicable Governmental Authority having jurisdiction over where
the product is to be sold, and does not constitute hazardous materials under any
Environmental Law; (f) conforms with the covenants and representations herein in
all material respects; (g) is subject to the Administrative Agent’s duly
perfected, first priority Lien, and no other Lien other than Permitted Liens
(provided that no such Permitted Lien is prior to the Lien of the Administrative
Agent); (h) is within the continental United States or Canada, is not in transit
except between locations of Borrowers (or between locations of Borrowers and
processors or vendors in the Ordinary Course of Business), and is not consigned
to any Person; (i) is not subject to any warehouse receipt or negotiable
Document; (j) is not subject to any License or other arrangement that restricts
such Borrower’s or the Administrative Agent’s right to dispose of such
Inventory, unless the Administrative Agent has received an appropriate Lien
Waiver; and (k) is not located on leased premises or in the possession of a
warehouseman, processor, repairman, mechanic, shipper, freight forwarder or
other Person, unless the lessor or such Person has delivered a Lien Waiver or an
appropriate Rent and Charges Reserve has been established; provided, however,
except as set forth in the definition of Inventory Formula Amount, none of the
Inventory of any Person acquired or created in an Acquisition shall be included
in the calculation of the Borrowing Base until the Administrative Agent has
conducted Field Exams and appraisals reasonably required by it with results
reasonably satisfactory to the Agent and the Person owning such Inventory shall
be a (directly or indirectly) wholly-owned Subsidiary of the Company and have
become a Borrower.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Borrower or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure

 

17



--------------------------------------------------------------------------------

to any Hazardous Materials, (d) the release or threatened release of any
Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of section 414(b) or
(c) of the Code (and sections 414(m) and (o) of the Code for purposes of
provisions relating to section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan or Multiemployer Plan; (f) any event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that any Pension Plan or Multiemployer Plan is considered
an at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means:

(a) with respect to each Eurocurrency Rate Loan, for any Interest Period with
respect to a Eurocurrency Rate Loan, the rate per annum equal to (i) the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to

 

18



--------------------------------------------------------------------------------

time) at approximately 11:00 a.m., London time, two London Banking Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if such rate is not available at such time for any reason, then
the “Eurocurrency Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period;
and

(b) for any interest calculation with respect to a Base Rate Loan, the rate per
annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time
determined daily on each Business Day (or as to any day that is not a London
Banking Day, on the next preceding London Banking Day) for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
by Bank of America and with a term equal to one month would be offered by Bank
of America’s London Branch to major banks in the London interbank Eurocurrency
market at their request at the date and time of determination.

“Eurocurrency Rate Loan” means a Revolving Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate”.

“Event of Default” has the meaning specified in Section 9.01.

“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
promulgated thereunder.

“Excluded Capital Expenditures” means Consolidated Capital Expenditures
(a) financed with Indebtedness permitted hereunder other than Revolving Loans,
or (b) made with (i) net proceeds from Dispositions permitted under clauses (a),
(c), (e), (f) or (h) of Section 8.05, or (ii) proceeds of insurance arising from
any casualty or other insured damage or from condemnation or similar awards with
respect to any property or asset.

“Excluded Deposit Account” means any Deposit Account (a) used exclusively for
payroll, payroll taxes, employee benefits or similar operational disbursements,
(b) maintained in the Ordinary Course of Business containing not more than
$200,000 at the end of any Business Day or (c) maintained in the Ordinary Course
of Business containing not more than $500,000 for a period of not more than
three consecutive Business Days at any time (and not more than $500,000 in the
aggregate at the end of any Business Day for all such Excluded Deposit Accounts
arising under clauses (b) and (c)).

 

19



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder or under any Loan Document,
(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
(or, in the case of any Lender, in which its applicable Lending Office is
located), (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which a Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of
Section 4.01(e)(ii), (d) Taxes imposed by reason of Sections 1471 or 1472 of the
Code, and (e) in the case of any Foreign Lender (other than an assignee pursuant
to a request by the Borrower Agent under Section 11.13), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 4.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
tax pursuant to Section 4.01(a)(ii) or (c).

“Existing Agreement” means that certain Amended and Restated Credit Agreement
dated as of May 24, 2007, among the Company, Mueller Group, Bank of America, as
administrative agent, and a syndicate of lenders, as amended through the Closing
Date.

“Existing Letters of Credit” means the letter of credit issued and outstanding
under the Existing Agreement which are identified on Schedule 1.02 hereto.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Borrowers shall have permanently terminated the
Revolving Credit Facility and by final payment in full in cash of all
Outstanding Amounts, together with all accrued and unpaid interest and fees
thereon, other than (i) the undrawn portion of Letters of Credit, and (ii) all
fees relating to any Letters of Credit accruing after such date (which fees
shall be payable solely for the account of the L/C Issuer and shall be computed
(based on interest rates and the Applicable Rate then in effect) on such undrawn
amounts to the respective expiry dates of the Letters of Credit), in each case
as have been fully Cash Collateralized or as to which other arrangements with
respect thereto satisfactory to the Administrative Agent and the L/C Issuer
shall have been made, (b) the Aggregate Commitments, if any, shall have
terminated or expired, and (c) the obligations and liabilities of each Borrower
under all Related Credit Arrangements shall have been fully, finally and
irrevocably paid and satisfied in full in cash and the Related Credit
Arrangements shall have expired or been terminated, or other arrangements
satisfactory to the counterparties shall have been made with respect thereto;
provided that notwithstanding full payment or Cash Collateralization of the
Obligations as provided herein, the Administrative Agent shall not be required
to terminate its Liens in any Collateral unless, with respect to any damages the
Administrative Agent may incur as a result of the dishonor or return of Payment
Items applied to Obligations, the Administrative Agent receives (a) a written
agreement, executed by Borrowers and any Person whose advances are used in whole
or in part to satisfy the

 

20



--------------------------------------------------------------------------------

Obligations, indemnifying the Administrative Agent and Lenders from any such
damages; or (b) such Cash Collateral as the Administrative Agent, in its
discretion, deems necessary to protect against any such damages.

“Field Exam” means any visit and inspection of the properties, assets and
records of any Borrower during the term of this Agreement in accordance with the
provisions set forth herein, which shall include access to such properties,
assets and records sufficient to permit the Administrative Agent or its
representatives to examine, audit and make extracts from any Borrower’s books
and records, make examinations and audits of any Borrower’s other financial
matters and Collateral as Administrative Agent deems appropriate in its Credit
Judgment, and discussions with its officers, employees, agents, advisors and
independent accountants regarding such Borrower’s business, financial condition,
assets, prospects and results of operations.

“Fiscal Month” means each fiscal month of the Company and its Subsidiaries as
established by the Company from time to time, it being understood that the end
of each Fiscal Month shall correspond with the latest closure of such Fiscal
Month for the Company or any of its Subsidiaries.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fixed Charge Trigger Period” means the period (a) commencing on the day that
Availability is less than the Fixed Charge Trigger Threshold and (b) continuing
until the date that during the previous thirty (30) consecutive days,
Availability has been greater than or equal to the Fixed Charge Trigger
Threshold at all times during such period.

“Fixed Charge Trigger Threshold” means the greater of (a) 12.5% of the Aggregate
Commitments at such time and (b) $34,000,000.

“Foreign Benefit Law” means any Law of any foreign nation or any province,
state, territory, protectorate or other political subdivision thereof
regulating, relating to, or imposing liability or standards of conduct
concerning, any Plan or Pension Plan.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Pension Plan” means any plan, arrangement, understanding or scheme
maintained by the Company or any Subsidiary that provides retirement or deferred
compensation

 

21



--------------------------------------------------------------------------------

benefits covering any employee or former employee and which is administered
under any Foreign Benefit Law or regulated by any Governmental Authority other
than the United States.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (c) with respect to the
Administrative Agent, such Defaulting Lender’s Pro Rata Share of Protective
Advances other than Protective Advances as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States as
published by the Financial Accounting Standards Board or such other principles
as may be approved by a significant segment of the accounting profession in the
United States, that are applicable to the circumstances as of the date of
determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 11.06(h).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or

 

22



--------------------------------------------------------------------------------

other obligation, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness or other obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guarantor Payment” has the meaning specified in Section 2.16(c).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning set forth in Section 2.04(c).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the Ordinary Course
of Business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations of such Person;

(g) all obligations of such Person with respect to the redemption, repayment or
other repurchase or payment in respect of any Disqualified Equity Interest; and

 

23



--------------------------------------------------------------------------------

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, to the extent such Indebtedness is
recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any capital lease or Synthetic Lease Obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04.

“Information” has the meaning specified in Section 11.07.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, (i) the
last day of the relevant Interest Period, (ii) if the Interest Period is greater
than one month, the first day of each month with respect to interest accrued
through the last day of each month ending immediately prior to such date,
(iii) any date that such Loan is prepaid or converted, in whole or in part, and
(iv) the Revolving Credit Maturity Date; and (b) as to any Base Rate Loan
(including a Swing Line Loan), (i) the first day of each month with respect to
interest accrued through the last day of each month ending immediately prior to
such date, (ii) any date that such Loan is prepaid or converted, in whole or in
part, and (iii) the Revolving Credit Maturity Date; provided, further, that
interest accruing at the Default Rate shall be payable from time to time upon
demand of the Administrative Agent.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending, in each case, on the date
one, two, three or six months thereafter, as selected by the Borrower Agent in
its Revolving Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Revolving Credit Maturity Date.

“Inventory Formula Amount” means the lesser of (i) 65% of the Value of Eligible
Inventory; or (ii) 85% of the NOLV Percentage of the Value of Eligible
Inventory; provided that, notwithstanding the exclusion under the proviso in the
definition of “Eligible Inventory”,

 

24



--------------------------------------------------------------------------------

(a) 35% of the Value of Inventory purchased or otherwise acquired by a Borrower
in an Acquisition permitted under Section 8.13 (as such Value is reflected on
the financial statements of the target of such Acquisition (or if such
statements are not available or not applicable, as reasonably estimated by the
Borrower Agent and approved by the Administrative Agent)) shall be included on
and from the date of the consummation of the Acquisition in the calculation of
the Borrowing Base (including for the purpose of determining Availability for
Loans being made hereunder on the date of the consummation of such Acquisition
to pay consideration owed in respect thereof) until the earlier of (i) 90 days
following the consummation of the Acquisition pursuant to which such Inventory
was acquired or (ii) such time as the Administrative Agent has completed a
customary due diligence investigation as to such Inventory and such target
(which investigation may, at the sole discretion of the Administrative Agent,
include a Field Exam and appraisals) with results satisfactory to the
Administrative Agent, at which time the actual Value and eligibility of such
Inventory under the Borrowing Base shall be calculated and implemented
accordingly, and (b) 35% of the Value of Inventory to be purchased or otherwise
acquired by a Borrower in an Acquisition permitted under Section 8.13 shall be
included for the purpose of determining Availability in the calculation of Pro
Forma Availability in connection with such Acquisition; provided, however, that
in each case of clause (a) and (b), in no event shall the sum of the Value of
such acquired Inventory included in the Borrowing Base, Availability and Pro
Forma Availability plus the Value of the acquired Accounts included n the
Borrowing Base, Availability and Pro Forma Availability pursuant to the
definition of “Accounts Formula Amount” exceed $15,000,000.

“Inventory Reserve” means reserves established by Administrative Agent in its
Credit Judgment to reflect factors that may negatively impact the Value of
Inventory, including change in salability, obsolescence, seasonality, theft,
shrinkage, imbalance, change in composition or mix, markdowns and vendor
chargebacks.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, less all returns of principal or equity thereon (and without
adjustment by reason of the financial condition of such other Person) and shall,
if made by the transfer or exchange of property other than cash, be deemed to
have been made in an original principal or capital amount equal to the fair
market value of such property at the time of such transfer or exchange.

“IP Rights” has the meaning set forth in Section 6.17.

“IRS” means the United States Internal Revenue Service.

 

25



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

“Joinder Agreements” means, collectively, the Borrower Joinder Agreements and
the Security Joinder Agreements.

“JPMorgan” means JPMorgan Chase Bank, N. A.

“JPMS” means J.P. Morgan Securities Inc.

“Landlord Lien State” means Pennsylvania, Virginia, Washington, and such other
state(s) determined by the Administrative Agent in its Credit Judgment in which
a landlord’s claim for rent may have priority over the Liens of the
Administrative Agent granted herein.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

“L/C Advance” means each Revolving Lender’s funding of its participation in any
L/C Borrowing in accordance with its Pro Rata Share. All L/C Advances shall be
denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Obligations” means, as at any date of determination, (a) the aggregate
undrawn amount of all outstanding Letters of Credit, plus (b) the aggregate of
all Unreimbursed Amounts, including all L/C Borrowings, plus (c) if a Default or
Event of Default has occurred and is continuing, the aggregate amount of all
Letter of Credit Fees. For purposes of computing the amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

 

26



--------------------------------------------------------------------------------

“L/C Reserve” means the Dollar Equivalent amount of the aggregate of all L/C
Obligations, other than (a) those that have been Cash Collateralized in an
amount equal to (i) 100% of the Dollar Equivalent amount of such L/C Obligations
so long as the circumstances in clause (ii) are not applicable or (ii) at the
option of the Administrative Agent, 105% of the Dollar Equivalent amount of such
L/C Obligations if any Default or Event of Default shall have occurred and be
continuing, the Letter of Credit Expiration Date shall have occurred or the
Revolving Credit Commitments shall have terminated or have expired; and (b) if
no Default or Event of Default exists, those amounts described in clause (c) of
the definition of L/C Obligations.

“L/C Issuer” means each of Bank of America and JPMorgan, each in its capacity as
an issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder. At any time there is more than one L/C Issuer, all singular
references to the L/C Issuer shall mean any L/C Issuer, either L/C Issuer, each
L/C Issuer, the L/C Issuer that has issued the applicable Letter of Credit, or
both L/C Issuers, as the context may require.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower Agent
and the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder, and shall
include the Existing Letters of Credit. A Letter of Credit may be a commercial
letter of credit or a standby letter of credit. Letters of Credit may be issued
in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five days prior to the
Revolving Credit Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

“Letter of Credit Fees” means, collectively or individually as the context may
indicate, the fees with respect to Letters of Credit described in
Section 2.04(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $60,000,000 and (b) the Aggregate Commitments. The Letter of Credit Sublimit
is part of, and not in addition to, the Aggregate Commitments.

“License” means any license or agreement under which a Borrower is granted IP
Rights in connection with any manufacture, marketing, distribution or
disposition of Collateral, any use of assets or property or any other conduct of
its business.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever

 

27



--------------------------------------------------------------------------------

(including any conditional sale or other title retention agreement, any
easement, right of way or other encumbrance on title to real property, and any
financing lease having substantially the same economic effect as any of the
foregoing).

“Lien Waiver” means an agreement, in form and substance satisfactory to
Administrative Agent in the exercise of its reasonable discretion, which may
provide for (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.

“Loan” means an extension of credit under Article II in the form of a Revolving
Loan, a Swing Line Loan, an Overadvance Loan or a Protective Advance.

“Loan Account” has the meaning specified in Section 2.12(a).

“Loan Cap” means, on any date of determination, an amount equal to the lesser of
(a) the Aggregate Commitments, minus (only to the extent the Borrowing Base is
greater than the Aggregate Commitments) the Availability Reserve; or (b) the
Borrowing Base.

“Loan Documents” means this Agreement, each Revolving Loan Note, each Security
Instrument, each Revolving Loan Notice, each Issuer Document, each Compliance
Certificate, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.17 and all other instruments and
documents heretofore or hereafter executed or delivered to or in favor of any
Lender or the Administrative Agent in connection with the Loans made and
transactions contemplated by this Agreement.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Company and
the other Borrowers, taken as a whole; (b) a material impairment of the ability
of any Borrower to perform its obligations under any Loan Document to which it
is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Borrower of any Loan Document to
which it is a party or on the ability of the Administrative Agent to realize
upon any material portion of the Collateral.

 

28



--------------------------------------------------------------------------------

“Material Subsidiary” means, as of any date of determination thereof, each
direct or indirect Restricted Subsidiary of the Company that (a) holds, owns or
contributes, as the case may be, 3% or more of the net sales, assets (including
Equity Interests in other Subsidiaries) or Consolidated EBITDA of the Company
and the Restricted Subsidiaries, on a consolidated basis (calculated as of the
most recent fiscal period with respect to which the Administrative Agent shall
have received financial statements required to be delivered pursuant to Sections
7.01(a) or (b) or if prior to delivery of any financial statements pursuant to
such Sections, then calculated with respect to the financial statements dated as
of June 30, 2010), (b) is designated by the Borrower Agent as a Material
Subsidiary, or (c) Guarantees any Permitted Subordinated Debt. The Borrower
Agent shall designate one or more Restricted Subsidiaries as Material
Subsidiaries if, in the absence of such designation, the aggregate net sales,
assets (including Equity Interests in other Subsidiaries) or contribution to
Consolidated EBITDA of all Restricted Subsidiaries that are not Material
Subsidiaries would exceed 3% of the net sales, assets or Consolidated EBITDA
(calculated as of the most recent fiscal period with respect to which the
Administrative Agent shall have received financial statements required to be
delivered pursuant to Sections 7.01(a) or (b) or if prior to delivery of any
financial statements pursuant to such Sections, then calculated with respect to
the financial statements dated as of June 30, 2010).

“Measurement Period” means, at any date of determination, the most recently
completed twelve (12) consecutive Fiscal Months of the Company and its
Subsidiaries for which financial statements have or should have been delivered
in accordance with Section 7.01(a) or (b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means, with respect to the sale of any asset by the Company
or any Restricted Subsidiary pursuant to Section 8.05(g), the excess, if any, of
(i) the sum of the cash and cash equivalents received in connection with such
sale (including any cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by such asset and that is required to be repaid in connection with
the sale thereof (other than Indebtedness under the Loan Documents and
Indebtedness owing to the Company or any Restricted Subsidiary), (B) the
out-of-pocket expenses incurred by the Company or any Restricted Subsidiary in
connection with such sale, including any brokerage commissions, underwriting
fees and discount, legal fees, finder’s fees and other similar fees and
commissions, (C) taxes paid or reasonably estimated to be payable by the Company
or any Restricted Subsidiary in connection with the relevant asset sale, (D) the
amount of any reasonable reserve required to be established in accordance with
GAAP against liabilities (other than taxes deducted pursuant to clause
(C) above) to the extent such reserves are (x) associated with the assets that

 

29



--------------------------------------------------------------------------------

are the object of such sale and (y) retained by the Company or any Restricted
Subsidiary, and (E) the amount of any reasonable reserve for purchase price
adjustments and retained fixed liabilities reasonably expected to be payable by
the Company or any Restricted Subsidiary in connection therewith to the extent
such reserves are (1) associated with the assets that are the object of such
sale and (2) retained by the Company or any Restricted Subsidiary; provided that
the amount of any subsequent reduction of any reserve provided for in clause
(D) or (E) above (other than in connection with a payment in respect of such
liability) shall (X) be deemed to be Net Cash Proceeds of such asset sale
occurring on the date of such reduction, and (Y) immediately be applied to the
prepayment of Loans in accordance with Section 2.06(d);

“NOLV Percentage” means the net orderly liquidation value of Inventory,
expressed as a percentage, expected to be realized at an orderly, negotiated
sale held within a reasonable period of time, net of all liquidation expenses,
as determined from the most recent appraisal of Borrowers’ Inventory performed
by an appraiser and on terms satisfactory to Administrative Agent in the
exercise of its reasonable discretion.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, or arising under any
Related Credit Arrangement, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Ordinary Course of Business” means the ordinary course of business of the
Company and its Subsidiaries, undertaken in good faith.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Revolving Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Revolving Borrowings and any prepayments or repayments of Revolving Loans
occurring on such date; (b) with respect

 

30



--------------------------------------------------------------------------------

to Swing Line Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Swing Line Loans occurring on such date; and (c) with respect to any L/C
Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of amounts paid under outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

“Overadvance” has the meaning given to such term in Section 2.03(g).

“Overadvance Loan” means a Base Rate Revolving Loan made when an Overadvance
exists or is caused by the funding thereof.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer or the Swing Line Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 11.06(d).

“Payment Item” means each check, draft or other item of payment payable to a
Borrower, including those constituting proceeds of any Collateral.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but excluding a Multiemployer Plan) that is maintained or is
contributed to by the Company or any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

“Permitted Liens” means the types of Liens described in clauses (c), (d), and
(r) of Section 8.01.

 

31



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” means any refinancing, refunding, renewal
or extension of any Indebtedness; provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, (ii) the average life to maturity of any refinancing,
refunding, renewal or extension of such Indebtedness permitted hereby is not
less than the then average life to maturity of the Indebtedness so refinanced or
replaced, (iii) the direct or contingent obligors with respect to such
Indebtedness are not changed as a result of or in connection with such
refinancing, refunding, renewal or extension in a manner adverse to the
Administrative Agent and the Lenders in any material respect and (iv) any
refinancing, refunding, renewal or extension of Indebtedness subordinated to the
Obligations shall be on terms no less favorable to the Administrative Agent and
the Lenders, and no more restrictive to the Borrowers, than the subordinated
Indebtedness being refinanced, refunded, renewed or extended and in an amount
not less than the amount outstanding at the time thereof.

“Permitted Subordinated Debt” means, individually or collectively as the context
may indicate, (a) the Subordinated Notes and (b) any other unsecured
subordinated notes issued by the Company having terms consistent with the
following: (i) subordination in right of payment to the Obligations pursuant to
terms and conditions substantially similar to those set forth in the
Subordinated Notes Indenture or other terms and conditions acceptable to the
Administrative Agent in the exercise of its reasonable discretion, (ii) no
scheduled payments of principal for at least one year following the Revolving
Credit Maturity Date, (iii) commercially reasonable interest rates, (iv) the
absence of financial maintenance covenants, and (v) the absence of covenants or
any other terms or conditions that, taken as a whole, are more restrictive than
the covenants, terms and restrictions contained in this Agreement and the other
applicable Loan Documents; provided, in each case that such Indebtedness is
either exchanged for, or 100% of the proceeds of such Indebtedness is used to
repay, redeem or repurchase, in whole or in part, the Subordinated Notes or
other Permitted Subordinated Debt and to pay related premiums, interest, fees,
costs and expenses.

“Permitted Subordinated Debt Documents” means all loan agreements, indentures,
note purchase agreements, promissory notes, guarantees, and other instruments
and agreements evidencing or executed in connection with Permitted Subordinated
Debt, in each case as amended, supplemented, amended and restated or otherwise
modified in accordance with Section 8.11.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), that is maintained (i) for employees of the
Company (or any such plan to which the Company is required to contribute on
behalf of its employees); or (ii) for employees of an ERISA Affiliate (or any
such plan to which the ERISA Affiliate is required to contribute on behalf of
its employees), but only if the Company or any Borrower could have an obligation
to make contributions to such plan.

 

32



--------------------------------------------------------------------------------

“Platform” has the meaning specified in Section 7.02.

“Prime Rate” means the rate of interest announced by Bank of America from time
to time as its prime rate. Such rate is set by Bank of America on the basis of
various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Pro Forma Availability” means for any date of calculation, the pro forma
Availability on such date determined as if the applicable Acquisition,
Investment, Restricted Payment or payment had been consummated on such date.

“Properly Contested” means with respect to any obligation of a Borrower, (a) the
obligation is subject to a bona fide dispute regarding amount or such Borrower’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP; (d) no
Lien is imposed on any Collateral, unless bonded and stayed to the satisfaction
of Administrative Agent; and (e) if the obligation results from entry of a
judgment or other order, such judgment or order is stayed pending appeal or
other judicial review.

“Protective Advance” has the meaning specified in Section 2.03(h).

“Pro Rata Share” means, with respect to each Revolving Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Revolving Credit Commitment of such
Revolving Lender at such time, subject to adjustment as provided in
Section 2.18, and the denominator of which is the amount of the Aggregate
Commitments at such time; provided that if the Aggregate Commitments have been
terminated at such time, then the Pro Rata Share of each Revolving Lender shall
be the Pro Rata Share of such Revolving Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to Section 11.06. The initial Pro Rata Share of each Revolving Lender is set
forth opposite the name of such Revolving Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Revolving Lender becomes a
party hereto, as applicable.

“Register” has the meaning specified in Section 11.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed in the Securities
Laws.

“Related Credit Arrangements” means, collectively, Related Swap Contracts and
Related Treasury Management and Other Services.

“Related Credit Debt” means Indebtedness and other obligations of a Borrower
arising under Related Credit Arrangements.

“Related Credit Reserve” means the aggregate amount of reserves established by
Administrative Agent in amounts set forth in the written notices to the
Administrative Agent

 

33



--------------------------------------------------------------------------------

referenced in the definition of “Secured Related Credit Obligations” and as such
amount may be adjusted by the Administrative Agent based on such notices or
otherwise increased, in its Credit Judgment, from time to time in its discretion
in respect of Secured Related Credit Obligations.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, trustees, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Related Swap Contract” means all Swap Contracts that are entered into or
maintained by any Borrower with a Lender or Affiliate of a Lender that are not
prohibited by the express terms of the Loan Documents.

“Related Treasury Management and Other Services” means (a) all arrangements for
the delivery of treasury management services, (b) all commercial credit card,
merchant card and purchasing card services; and (c) all other banking products
or services (including leases), other than Letters of Credit, in each case, to
or for the benefit of any Borrower which are entered into or maintained with a
Lender or Affiliate of a Lender and which are not prohibited by the express
terms of the Loan Documents.

“Rent and Charges Reserve” means the aggregate of (a) all past due rent and
other amounts owing by a Borrower to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any Collateral or could assert a Lien on any Collateral; and (b) a
reserve at least equal to three months rent and other charges that could be
payable to any such Person, unless it has executed a Lien Waiver; provided that
the Administrative Agent shall not institute a Rent and Charges Reserve (or
otherwise exclude Inventory from the definition of Eligible Inventory) as a
result of the failure to deliver an appropriate Lien Waiver with respect to such
locations leased as of the Closing Date and thereafter, until 60 days following
the Closing Date (or, if later, within 60 days following the date such location
is acquired or leased).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Revolving Borrowing,
conversion or continuation of Revolving Loans, a Revolving Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 55% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuers to make L/C Credit Extensions
have been terminated pursuant to Section 9.02, Lenders holding in the aggregate
more than 55% of the Total Outstandings (with the aggregate amount of each
Revolving Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Revolving Lender
for purposes of this definition); provided that any Revolving Credit Commitment
of, and the portion of the Total Outstandings (including risk participations in
Letters of Credit and Swing Line

 

34



--------------------------------------------------------------------------------

Loans) held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Reserve” means any reserve constituting all or any portion of the Availability
Reserve or the Borrowing Base Reserve.

“Responsible Officer” means, with respect to each Borrower, the chief executive
officer, president, chief financial officer, treasurer, controller or assistant
treasurer or any vice president of such Borrower. Any document delivered
hereunder that is signed by a Responsible Officer of a Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Restricted Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Company’s stockholders, partners
or members (or the equivalent Person thereof). For avoidance of doubt, payments
pursuant to any shared services agreement described in Section 8.08 shall not be
deemed to be Restricted Payments.

“Restricted Subsidiaries” means all Subsidiaries of the Company other than the
Unrestricted Subsidiaries.

“Restrictive Agreement” means an agreement (other than a Loan Document) that
conditions or restricts the right of any Borrower or any other Restricted
Subsidiary to declare or make any Restricted Payment.

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in an Alternative Currency, (d) each date of any
Revolving Loan Notice for a Base Rate Loan under Section 2.04(c)(i), (e) each
date of payment of funds in an Alternative Currency by the Administrative Agent
to the L/C Issuer pursuant to Section 2.04(c)(ii), and (f) such additional dates
as the Administrative Agent or the L/C Issuer shall determine or the Required
Lenders shall require.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period, made by each of the Revolving Lenders pursuant to
Section 2.02.

“Revolving Credit Commitment” means, as to each Revolving Lender, its obligation
to (a) make Revolving Loans to the Borrowers pursuant to Section 2.02,
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such

 

35



--------------------------------------------------------------------------------

Revolving Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Revolving Credit Facility” means the facility described in Sections 2.02, 2.04
and 2.05 providing for Revolving Loans, Swing Line Loans and Letters of Credit
to or for the benefit of the Borrowers by the Revolving Lenders, Swing Line
Lender and L/C Issuer, as the case may be, in the maximum aggregate principal
amount at any time outstanding of $275,000,000, as adjusted from time to time
pursuant to the terms of this Agreement.

“Revolving Credit Maturity Date” means the earliest of (a) August 26, 2015, or
(b) such earlier date upon which the Outstanding Amounts under the Revolving
Credit Facility, including all accrued and unpaid interest, are required to be
paid in full, and all Revolving Credit Commitments terminated, in accordance
with the terms hereof.

“Revolving Lender” means each Lender that has a Revolving Credit Commitment or,
following termination of the Revolving Credit Commitments, has Revolving Loans
outstanding or participations in an outstanding Letter of Credit or Swing Line
Loan.

“Revolving Loan” means a Base Rate Loan or a Eurocurrency Rate Loan made to any
Borrower pursuant to Section 2.02, except as otherwise provided herein.

“Revolving Loan Note” means a promissory note made by the Borrowers in favor of
a Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit C.

“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.03(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Royalties” means all royalties, fees, expense reimbursement and other amounts
payable by a Borrower under a License.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the L/C Issuer to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
Alternative Currency.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at http://www.treas.gov/offices/
eotffc/ofac/sanctions/index.html, or as otherwise published from time to time.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

36



--------------------------------------------------------------------------------

“Second Lien Obligations” means Indebtedness issued by the Company or any of its
Restricted Subsidiaries having terms consistent with, but not limited to, the
following: (a) such Indebtedness may be secured by a Lien that is (i) secondary
and expressly subordinated to the first priority security interest of the
Administrative Agent for the benefit of the Secured Parties in any Collateral
and (ii) first priority with respect to assets and property of the Company and
its Subsidiaries other than Collateral, the terms and condition of such
secondary Lien being reasonably acceptable to the Administrative Agent; (b) the
Administrative Agent for the benefit of the Secured Parties shall be granted a
Lien on all assets (other than Collateral) securing the Second Lien Obligations,
which Lien shall be secondary and expressly subordinated to the first priority
security interest of the holders of the such Second Lien Obligations; (c) the
terms and conditions of such Indebtedness and all Liens described under clause
(a) and (b) above shall be subject to an intercreditor agreement reasonably
acceptable to the Administrative Agent; (d) none of the maturity date, any
scheduled payment of principal or any obligation to repurchase or prepay such
Indebtedness (whether absolute or at the option of the holder (other than as a
result of the occurrence of a specified event as agreed to by the Administrative
Agent that would constitute an Event of Default)) occurs for at least one year
following the Revolving Credit Maturity Date; (e) the terms of such Indebtedness
contain no financial maintenance covenants or other covenants or any other terms
or conditions that, taken as a whole, are more restrictive than the covenants,
terms and restrictions contained in this Agreement and the other applicable Loan
Documents; and (f) on or prior to the date of incurrence thereof, the Borrower
Agent has delivered to the Administrative Agent a Compliance Certificate
demonstrating compliance (calculated on a pro forma basis in accordance with
Sections 1.03(c) and (d), as applicable), giving effect to the incurrence of
such Indebtedness, with the financial covenant set forth in Section 8.12, in the
case of clauses (a) through (e) above, acceptable to the Administrative Agent in
the exercise of its reasonable discretion.

“Secured Parties” means, collectively, with respect to each of the Security
Instruments, the Administrative Agent, the Lenders and such other Persons for
whose benefit the Lien thereunder is conferred, as therein provided.

“Secured Related Credit Obligations” means Related Credit Debt owing to a
Secured Related Credit Provider, up to the maximum amount (in the case of any
Secured Related Credit Provider other than Bank of America and its Affiliates)
specified by such provider in writing to Administrative Agent (which shall be
included in the Related Credit Reserve), which amount may be established or
increased (by further written notice to Administrative Agent from time to time)
as long as no Default or Event of Default exists and establishment of a Related
Credit Reserve for such amount and all other Secured Related Credit Obligations
would not result in an Overadvance.

“Secured Related Credit Provider” means (a) Bank of America or any of its
Affiliates; and (b) any Lender or Affiliate of a Lender that is a provider under
a Related Credit Arrangement, provided that such provider delivers written
notice to Administrative Agent, in form and substance satisfactory to
Administrative Agent, by the later of (i) 10 days following the Closing Date or
(ii) 10 days following the entering into of the Related Credit Arrangement,
which written notice shall (A) describe the Related Credit Arrangement and set
forth the maximum amount thereunder to be secured by the Collateral and the
methodology to be used in

 

37



--------------------------------------------------------------------------------

calculating such amount and (B) contain an agreement by such Lender or the
applicable Affiliate of a Lender to be bound by Section 10.12.

“Securities Laws” means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

“Security Agreement” means the Security Agreement dated as of the date hereof by
the Borrowers to the Administrative Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit F, as supplemented from time to
time by the execution and delivery of Security Joinder Agreements pursuant to
Section 7.12.

“Security Instruments” means, collectively or individually as the context may
indicate, the Security Agreement (including any Security Joinder Agreements),
each Deposit Account Control Agreement, and all other agreements (including
securities account control agreements), instruments and other documents, whether
now existing or hereafter in effect, pursuant to which any Borrower shall grant
or convey to the Administrative Agent or the Lenders a Lien in, or any other
Person shall acknowledge any such Lien in, property as security for all or any
portion of the Obligations or any other obligation under any Loan Document, as
any of them may be reinstated from time to time in accordance with the terms
hereof and thereof.

“Security Joinder Agreement” means each Security Joinder Agreement,
substantially in the form thereof attached to the Security Agreement, executed
and delivered by a Borrower to the Administrative Agent pursuant to
Section 7.12.

“Senior Notes” means the unsecured 8 3/4% senior notes due 2020 in an aggregate
principal amount of $225,000,000 issued on the Closing Date by the Company
pursuant to the Senior Notes Indenture, as in effect on the Closing Date and,
thereafter, as amended, supplemented and/or restated or otherwise modified in
accordance with Section 8.11, and any registered exchange notes issued in
exchange therefor.

“Senior Notes Documents” means the Senior Notes and the Senior Notes Indenture.

“Senior Notes Indenture” means the Indenture, dated as of August 26, 2010, among
the Company, the guarantors signatory thereto, and The Bank of New York Mellon
Trust Company, N.A., as trustee, as in effect on the Closing Date and,
thereafter, as amended, supplemented, amended and restated or otherwise modified
in accordance with Section 8.11.

“Solvent” means, as to any Person, such Person (a) owns property or assets whose
fair salable value is greater than the amount required to pay all of its debts
(including contingent, subordinated, unmatured and unliquidated liabilities);
(b) owns property or assets whose present fair salable value (as defined below)
is greater than the probable total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) of such Person as they
become absolute and matured; (c) is able to pay all of its debts as they mature;
(d) has capital that is not unreasonably small for its business and is
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage; (e) is not “insolvent” within the

 

38



--------------------------------------------------------------------------------

meaning of Section 101(32) of the Bankruptcy Code; and (f) has not incurred (by
way of assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates. “Fair salable value”
means the amount that could be obtained for assets within a reasonable time,
either through collection or through sale under ordinary selling conditions by a
capable and diligent seller to an interested buyer who is willing (but under no
compulsion) to purchase. For purposes hereof, the amount of all contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, can reasonably be expected to
become an actual or matured liability.

“SPC” has the meaning specified in Section 11.06(h).

“Spot Rate” for a currency means the rate determined by the L/C Issuer to be the
rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the L/C Issuer
may obtain such spot rate from another financial institution designated by the
Administrative Agent or the L/C Issuer if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the L/C Issuer may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subordinated Notes” means the unsecured 7  3/8% senior subordinated notes due
2017 issued by the Company pursuant to the Subordinated Notes Indenture in an
aggregate principal amount of $425,000,000 on May 24, 2007, as in effect on the
Closing Date and, thereafter, as amended, supplemented, amended and restated or
otherwise modified in accordance with Section 8.11, and any registered exchange
notes issued in exchange therefor.

“Subordinated Notes Documents” means the Subordinated Notes and the Subordinated
Note Indenture.

“Subordinated Notes Indenture” means the Indenture, dated as of May 24, 2007,
among the Company, the guarantors signatory thereto, and The Bank of New York,
as trustee, as in effect on the Closing Date and, thereafter, as amended,
supplemented, amended and restated or otherwise modified in accordance with
Section 8.11.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (but not a representative
office of such Person) of which a majority of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a

 

39



--------------------------------------------------------------------------------

“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company and shall include, without limitation, the Unrestricted
Subsidiaries.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.05.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.05(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Revolving Credit Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Revolving Credit Commitments.

“Syndication Agent” means JPMorgan in its capacity as syndication agent under
any of the Loan Documents, or any successor syndication agent.

 

40



--------------------------------------------------------------------------------

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Tax Sharing Agreement” means the Income Tax Allocation Agreement dated May 26,
2006 between Walter Industries Inc. now d/b/a Walter Energy and Mueller Water
Products, Inc.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Outstandings” means the aggregate Outstanding Amount of all Revolving
Loans and all L/C Obligations.

“Transactions” means, individually or collectively as the context may indicate,
(a) the issuance of the Senior Notes and (b) the entering by the Borrowers of
the Loan Documents to which they are a party and the funding of the Revolving
Credit Facility.

“Tyco” means Tyco International Ltd., a corporation organized under the laws of
Switzerland, and any of its successors and predecessors in interest.

“Tyco Indemnity” means the indemnity provided by Tyco under certain acquisition
documents pursuant to which a predecessor of Tyco sold the Mueller Co. and Anvil
businesses to a predecessor owner, which indemnity continues indefinitely and
covers certain liabilities (including environmental liabilities) relating to the
time prior to August 1999 and which indemnity is more fully described in the
Company’s periodic filings with the SEC and notes to financial statements.

“Type” means with respect to a Revolving Loan, its character as a Base Rate Loan
or a Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any financing statement or
by reason of any mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the
Administrative Agent pursuant to any applicable Loan Document is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than New York, the term “UCC” shall also include the Uniform Commercial
Code as in effect from time to time in such other jurisdiction for purposes of
the provisions of this Agreement, each Loan Document and any financing statement
relating to such perfection or effect of perfection or non-perfection.

 

41



--------------------------------------------------------------------------------

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

“Unrestricted Subsidiaries” means (a) each Subsidiary of the Company listed on
Schedule 1.01(a) and (b) any Subsidiary of the Company designated by the board
of directors of the Company as an Unrestricted Subsidiary pursuant to
Section 7.15 subsequent to the Closing Date.

“Value” means (a) for Eligible Inventory, its value determined on the basis of
the lower of cost or market, calculated on a first-in, first out basis, and
excluding any portion of cost attributable to intercompany profit among
Borrowers and their Affiliates; and (b) for an Eligible Account, its face
amount, net of any returns, rebates, discounts (calculated on the shortest
terms), credits, allowances or Taxes (including sales, excise or other taxes)
that have been or could reasonably be expected to be claimed by the Account
Debtor or any other Person, in each case for an Eligible Account payable in
Canadian Dollars, the Dollar Equivalent of such Canadian Dollar amounts.

“Voting Securities” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

“Yen” and “¥” mean the lawful currency of Japan.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the

 

42



--------------------------------------------------------------------------------

words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower Agent or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower Agent shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower Agent shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

(c) All defined terms used in the calculation of Consolidated Fixed Charge
Coverage Ratio hereof shall be calculated on a historical pro forma basis giving
effect (by inclusion or exclusion, as applicable), during any period of
measurement that includes any Acquisition permitted by Section 8.13 or any
Disposition permitted by Section 8.05(e), to the actual historical results of
the Person so acquired or disposed and which amounts shall include only
adjustments as are permitted under Regulation S-X of the SEC or are otherwise
reasonably satisfactory to the Administrative Agent.

(d) Any pro forma calculation of the Consolidated Fixed Charge Coverage Ratio
shall be made (i) as if all Indebtedness incurred or repaid or Acquisition or
Investments made at the time of such measurement had been incurred or repaid or
made, as applicable, on the first day of the Measurement Period most recently
ended for which the Borrower Agent has delivered (or were required to deliver)
financial statements pursuant to Section 7.01(a) or 7.01(b) and (ii) pro forma
for any other element of the relevant transaction that would affect the
calculation of Consolidated Fixed Charge Coverage Ratio.

 

43



--------------------------------------------------------------------------------

(e) For the avoidance of doubt, the term “the Company and its Restricted
Subsidiaries” as used in the defined terms used in the calculation of the
Consolidated Fixed Charge Coverage Ratio shall not include any consolidation of
the assets, liabilities or results of operations of the Unrestricted
Subsidiaries in the assets, liabilities or results of the Company or any
Restricted Subsidiary.

(f) Consolidation of Variable Interest Entities. Except as expressly provided
otherwise herein, all references herein to consolidated financial statements of
the Company and its Subsidiaries or to the determination of any amount for the
Company and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Company is required to consolidate pursuant to FASB Interpretation No. 46 –
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Subsidiary as defined
herein.

(g) In computing financial ratios and other financial calculations of the
Company and its Restricted Subsidiaries required to be submitted pursuant to
this Agreement, all Indebtedness of the Company and its Restricted Subsidiaries
shall be calculated at par value irrespective if the Company has elected the
fair value option pursuant to FASB Interpretation No. 159 – The Fair Value
Option for Financial Assets and Financial Liabilities—Including an amendment of
FASB Statement No. 115 (February 2007).

1.04 Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC in effect in the State of New York from time to time:
“Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,” “Document,”
“General Intangibles,” “Instrument,” “Investment Property,” “Letter-of-Credit
Right,” “Securities Account” and “Supporting Obligation.”

1.05 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.08 Exchange Rates; Currency Equivalents. (a) The L/C Issuer shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of

 

44



--------------------------------------------------------------------------------

L/C Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Borrowers hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the L/C Issuer.

(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the L/C Issuer.

1.09 Additional Alternative Currencies. (a) The Borrowers may from time to time
request that Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired L/C Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and the L/C Issuer, in their sole discretion). The Administrative Agent
shall promptly notify the L/C Issuer of any such request. The L/C Issuer shall
notify the Administrative Agent, not later than 11:00 a.m., ten Business Days
after receipt of such request whether it consents, in its sole discretion, to
the issuance of Letters of Credit in such requested currency.

(c) Any failure by the L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
the L/C Issuer to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and the L/C Issuer consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify the Borrower Agent and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.09, the
Administrative Agent shall promptly so notify the Borrower Agent.

1.10 Change of Currency. (a) Each obligation of the Borrowers to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis

 

45



--------------------------------------------------------------------------------

shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Borrower Agent. Each Borrower hereby designates the Company (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for Credit Extensions, designation of interest
rates, delivery or receipt of communications, preparation and delivery of
Borrowing Base Certificates and financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with Administrative Agent, L/C Issuers or any Lender.
Borrower Agent hereby accepts such appointment. Administrative Agent and Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any notice of borrowing) delivered by
Borrower Agent on behalf of any Borrower. Administrative Agent and Lenders may
give any notice or communication with a Borrower hereunder to Borrower Agent on
behalf of such Borrower. Each of Administrative Agent, L/C Issuers and Lenders
shall have the right, in its discretion, to deal exclusively with Borrower Agent
for any or all purposes under the Loan Documents. Each Borrower agrees that any
notice, election, communication, representation, agreement or undertaking made
on its behalf by Borrower Agent shall be binding upon and enforceable against
it. Upon not less than 10 days prior notice to the Administrative Agent, the
Borrower Agent may resign at any time, such resignation to be effective upon the
appointment of a successor Borrower Agent. The Administrative Agent shall give
notice of such resignation to the Lenders.

2.02 Revolving Loans. Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make, convert and continue Revolving Loans
to the Borrowers on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Revolving Lender’s Revolving Credit Commitment; provided, however, that after
giving effect to any Revolving Borrowing, (i) the Total Outstandings shall not
exceed the Loan Cap (excluding any applicable L/C Reserve), and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Revolving Lender,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment.
Within the limits of each Revolving Lender’s

 

46



--------------------------------------------------------------------------------

Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.02, prepay under
Section 2.06, and reborrow under this Section 2.02. Revolving Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein.

2.03 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Revolving Borrowing, each conversion of Revolving Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the Borrower Agent’s irrevocable notice to the Administrative Agent, which
may be given by telephone or other customary electronic means. Each such notice
must be received by the Administrative Agent not later than 12:00 noon (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or of any conversion of Eurocurrency
Rate Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing
of Base Rate Loans. Not later than 11:00 a.m., (i) three Business Days before
the requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans, the Administrative Agent shall notify the Borrower Agent (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the Revolving Lenders. Each telephonic notice by the
Borrower Agent pursuant to this Section 2.03(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Revolving Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower
Agent (unless such Revolving Loan Notice is being delivered by the Swing Line
Lender pursuant to Section 2.05(c) or by the Administrative Agent on behalf of
the L/C Issuer pursuant to Section 2.04(c)(i)); provided that the lack of such
prompt confirmation shall not affect the conclusiveness or binding effect of
such telephonic notice. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.04(c)
and 2.05(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Revolving Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower Agent is requesting a Borrowing, a conversion
of Revolving Loans from one Type to the other, or a continuation of Eurocurrency
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Revolving Loans to be borrowed, converted or continued,
(iv) the Type of Revolving Loans to be borrowed or to which existing Revolving
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. Each written Revolving Loan Notice shall be
substantially in the form of Exhibit A attached hereto. If the Borrower Agent
fails to specify a Type of Revolving Loans in a Revolving Loan Notice or if the
Borrower Agent fails to give a timely notice requesting a conversion or
continuation of Loans, then the applicable Loans shall, subject to the last
sentence of this Section 2.03(a), be made as, or continued as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Borrower Agent requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Revolving Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of three months.

(b) Following receipt of a Revolving Loan Notice, the Administrative Agent shall
promptly notify each Revolving Lender of the amount of its Pro Rata Share of the
applicable

 

47



--------------------------------------------------------------------------------

Revolving Loans. If no timely notice of a conversion or continuation is provided
by the Borrower Agent, the Administrative Agent shall notify each Revolving
Lender of the details of any automatic conversion to Base Rate Loans as
described in the preceding subsection.

Each Lender shall make the amount of its Revolving Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 2:00 p.m. on the Business Day specified in the applicable Revolving
Loan Notice. A Revolving Lender may cause an Affiliate to fund or make the
amount of its Loan available in accordance with the foregoing provisions. Upon
satisfaction of the applicable conditions set forth in Section 5.02 (and, if
such Borrowing is the initial Credit Extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the Borrower
Agent either by (i) crediting the account of the Borrower Agent on the books of
Bank of America with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower Agent; provided,
however, that if, on the date the Revolving Loan Notice with respect to such
Borrowing is given by the Borrower Agent, there are Swing Line Loans or L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, second, to the
payment in full of any such Swing Line Loans, and third, to the Borrower Agent
as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower Agent and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower Agent and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not at any time be more than ten Interest Periods in effect with respect to the
Revolving Credit Facility.

(f) Unless payment is otherwise timely made by Borrowers, the becoming due of
any Obligations (whether principal, interest, fees or other charges, including
costs and expenses pursuant to Section 11.04(a), L/C Obligations, Cash
Collateral and Secured Related Credit Obligations) shall be deemed to be a
request for Base Rate Loans on the due date, in the amount of such Obligations.
The proceeds of such Base Rate Loans shall be disbursed as direct payment of the
relevant Obligation. In addition, Administrative Agent may, at its option,
charge such Obligations against any operating, investment or other account of a
Borrower maintained with Administrative Agent or any of its Affiliates.

 

48



--------------------------------------------------------------------------------

(g) If the aggregate Revolving Loans exceed the Loan Cap (“Overadvance”) at any
time, the excess amount shall be payable by Borrowers within 1 Business Day of a
demand by Administrative Agent, but all such Revolving Loans shall nevertheless
constitute Obligations secured by the Collateral and entitled to all benefits of
the Loan Documents. Unless its authority has been revoked in writing by Required
Lenders, Administrative Agent may require Lenders to honor requests for
Overadvance Loans and to forbear from requiring Borrowers to cure an
Overadvance, (a) when no other Event of Default is known to Administrative
Agent, as long as (i) the Overadvance does not continue for more than 30
consecutive days (and no Overadvance may exist for at least five consecutive
days thereafter before further Overadvance Loans are required), and (ii) the
Overadvance does not exceed 10% of the Loan Cap; and (b) regardless of whether
an Event of Default exists, if Administrative Agent discovers an Overadvance not
previously known by it to exist, as long as from the date of such discovery the
Overadvance (i) is not increased so that the total outstanding amount of the
Overadvance exceeds 10% of the Loan Cap, and (ii) does not continue for more
than 30 consecutive days. In no event shall Overadvance Loans be required that
would cause the outstanding Revolving Loans and L/C Obligations to exceed the
Aggregate Commitments. Any funding of an Overadvance Loan or sufferance of an
Overadvance shall not constitute a waiver by Administrative Agent or Lenders of
the Event of Default caused thereby. In no event shall any Borrower or other
Borrower be deemed a beneficiary of this Section nor authorized to enforce any
of its terms.

(h) Administrative Agent shall be authorized, in its discretion, at any time
that any conditions in Article V are not satisfied, to make Base Rate Revolving
Loans (“Protective Advances”) (a) up to an aggregate amount (when combined with
any outstanding Overadvance) of up to 10% of the Loan Cap at any time, if the
Administrative Agent deems such Loans necessary or desirable to preserve or
protect Collateral, or to enhance the collectability or repayment of
Obligations; or (b) to pay any other amounts chargeable to Borrowers under any
Loan Documents, including costs, fees and expenses. Each Lender shall
participate in each Protective Advance in an amount equal to its Pro Rata Share
of such Protective Advance. In no event shall the Administrative Agent make any
Protective Advance that would cause the sum of outstanding Revolving Loans plus
L/C Obligations to exceed the Aggregate Commitments. Required Lenders may at any
time revoke Administrative Agent’s authority to make further Protective Advances
by written notice to Administrative Agent. Absent such revocation,
Administrative Agent’s determination that funding of a Protective Advance is
appropriate shall be conclusive.

2.04 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.04, (1) from time to time on any Business Day during the period
from the Closing Date until the earlier to occur of the Letter of Credit
Expiration Date or the termination of the Availability Period, to issue Letters
of Credit denominated in Dollars or in one or more Alternative Currencies at the
request of the Borrower Agent for the account of the Company, any other Borrower
or any Restricted Subsidiary and to amend Letters of Credit previously issued by
it, in accordance

 

49



--------------------------------------------------------------------------------

with subsection (b) below, and (2) to honor drafts under the Letters of Credit;
and (B) the Revolving Lenders severally agree to participate in Letters of
Credit issued for the account of the Company, any other Borrower or any
Restricted Subsidiary and any drawings thereunder; provided that the L/C Issuer
shall not be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Revolving Lender shall be obligated to participate in
any Letter of Credit, if as of the date of such L/C Credit Extension, (A) the
Total Outstandings would exceed the Aggregate Commitments, (B) the aggregate
Outstanding Amount of the Revolving Loans of any Revolving Lender, plus such
Revolving Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Revolving Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans would exceed such Revolving Lender’s Revolving
Credit Commitment, and (C) the Outstanding Amount of the L/C Obligations would
exceed the Letter of Credit Sublimit. Each request by the Borrower Agent for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower Agent that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.04(b)(iii), the expiry date of such requested Letter of
Credit would occur (i) as to standby Letters of Credit, more than twelve months
after the date of issuance or last renewal, and (ii) as to commercial Letters of
Credit, later than the earlier of (1) 270 days after the date of issuance
thereof and (2) 60 days before the Letter of Credit Expiration Date, unless in
each case the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with

 

50



--------------------------------------------------------------------------------

respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;

(C) such Letter of Credit is in an initial amount less than the Dollar
Equivalent of $10,000; provided, that the Administrative Agent and L/C Issuer
agree that up to 10 Letters of Credit may be issued and outstanding hereunder in
amounts less than the Dollar Equivalent of $10,000;

(D) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer with the Borrowers or such Lender to eliminate
the L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.18(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion;

(E) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency; or

(F) the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included

 

51



--------------------------------------------------------------------------------

the L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower Agent delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower
Agent or a Borrower. Such Letter of Credit Application must be received by the
L/C Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in its sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing or
presentation thereunder; (F) the full text of any certificate to be presented by
such beneficiary in case of any drawing or presentation thereunder; (G) the name
of any Restricted Subsidiary (other than a Borrower applicant) for whose account
the Letter of Credit is to be issued, if applicable and (H) such other matters
as the L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require. Additionally, the Borrower Agent shall furnish to
the L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the applicable Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company, a Borrower or the
applicable Restricted Subsidiary or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuers usual and customary
business practices.

 

52



--------------------------------------------------------------------------------

Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Lender’s Pro Rata Share times the
amount of such Letter of Credit.

(iii) If the Borrower Agent so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit other than a commercial Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Borrower Agent shall not be required to make a specific request to the L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Revolving Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions clause (ii) or
(iii) of Section 2.04(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Lender or the Borrower Agent that one or
more of the applicable conditions specified in Section 5.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower Agent and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing or presentation of documents under such Letter of Credit, the L/C Issuer
shall notify the Borrower Agent and the Administrative Agent thereof. In the
case of a Letter of Credit denominated in an Alternative Currency, the Borrowers
shall reimburse the L/C Issuer in such Alternative Currency, unless (A) the L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for

 

53



--------------------------------------------------------------------------------

reimbursement in Dollars, the Borrower Agent shall have notified the L/C Issuer
promptly following receipt of the notice of drawing that the Borrowers will
reimburse the L/C Issuer in Dollars. If, for any reason, the Borrowers are
prohibited by any Law from making any required payment hereunder in an
Alternative Currency, the Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount. In the case of any
such reimbursement in Dollars of a drawing under a Letter of Credit denominated
in an Alternative Currency, the L/C Issuer shall notify the Borrower Agent of
the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 1:00 p.m. on the date of any payment by
the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), any Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency. If the Borrowers fail so to reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing or payment (expressed in Dollars in
the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Revolving Lender’s Pro Rata Share thereof. In such event, the
Borrower Agent shall be deemed to have requested a Revolving Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.03 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 5.02 (other than the delivery of a Revolving Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.04(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.04(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) to the Administrative Agent for the account of the
L/C Issuer, in Dollars, at the Administrative Agent’s Office for Dollar
denominated payments an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 3:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.04(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Revolving Loan to the Borrower Agent in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be

 

54



--------------------------------------------------------------------------------

due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.04(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.04.

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.04(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
Pro Rata Share of such amount shall be solely for the account of the L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower Agent of a Revolving Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.04(c) by
the time specified in Section 2.04(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. A certificate of the
L/C Issuer submitted to any Revolving Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section

 

55



--------------------------------------------------------------------------------

2.04(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrowers or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Lender its Pro Rata Share thereof in
Dollars (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Lender’s L/C Advance was
outstanding) and in the same funds as those received by the Administrative
Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Revolving Lender, at a rate per annum equal to the applicable Overnight Rate
from time to time in effect. The obligations of the Revolving Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit (whether or not issued for
the account of a Restricted Subsidiary that is not a Borrower) and to repay each
L/C Borrowing shall be joint and several and absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document or endorsement presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit, or any payment made by the L/C Issuer under such
Letter of

 

56



--------------------------------------------------------------------------------

Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any other Borrower or in the
relevant currency markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.

The Borrower Agent shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with any Borrower’s instructions or other irregularity, the
Borrower Agent will immediately notify the L/C Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, a Lender, any of their respective Related Parties nor
any correspondent, participant or assignee of the L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Lenders or the Required Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude any Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties, nor any correspondent, participant or assignee of
the L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vi) of Section 2.04(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrowers may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrowers, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrowers which the Borrowers prove were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit presented
for payment in strict compliance with its terms and conditions. In furtherance
and not in limitation of the foregoing, the L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further

 

57



--------------------------------------------------------------------------------

investigation, regardless of any notice or information to the contrary, and the
L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument endorsing, transferring or assigning or purporting to endorse,
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower Agent, when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

(h) Letter of Credit Fees. Subject to the provisions of the last sentence of
this subsection (h), the Borrowers shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Pro Rata Share, in
Dollars, a Letter of Credit Fee for each Letter of Credit equal to the
Applicable Rate for Eurocurrency Rate Loans times the Dollar Equivalent of the
daily maximum amount available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit);
provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.04 shall be payable, to the maximum extent
permitted by applicable Law, to the other Revolving Lenders in accordance with
the upward adjustments in their respective Pro Rata Shares allocable to such
Letter of Credit pursuant to Section 2.18(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.07. Such
Letter of Credit Fees shall be computed on a monthly basis in arrears. Such
Letter of Credit Fees accrued through the last day of each month and shall be
due and payable on the first day of each month, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate for Eurocurrency Rate Loans during any quarter, the daily
maximum amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate for Eurocurrency Rate Loans separately for each period during
such quarter that such Applicable Rate was in effect. At all times that the
Default Rate shall be applicable to any Loans pursuant to Section 2.09(b), the
Letter of Credit Fees payable under this subsection (i) shall accrue and be
payable at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued by the L/C
Issuer in the amount of 0.125% times the Dollar Equivalent of the daily maximum
amount available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit). Such fronting
fees shall be computed on a monthly basis in arrears. Such fronting fee shall
accrue through the last day of each month and shall be due and payable on the
first day of each month, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. For purposes of computing the

 

58



--------------------------------------------------------------------------------

daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.07. In
addition, the Borrowers shall pay directly to the L/C Issuer for its own
account, in Dollars, the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit issued by it as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary or any other
Borrower, each Borrower shall be obligated to reimburse the L/C Issuer hereunder
for any and all drawings under such Letter of Credit. Each Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Restricted Subsidiaries or any other Borrower inures to the benefit of such
Borrower, and that such Borrower’s business derives substantial benefits from
the businesses of such Restricted Subsidiaries or other Borrower.

2.05 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, but shall not be obligated to, make loans in reliance
upon the agreements of the other Lenders set forth in this Section 2.05 in
Dollars (each such loan, a “Swing Line Loan”) to the Borrowers from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Revolving Loans and L/C Obligations
of the Revolving Lender acting as Swing Line Lender, may exceed the amount of
such Revolving Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of
the Revolving Loans of any Revolving Lender plus such Revolving Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations, plus such Revolving
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Lender’s Revolving Credit Commitment, and provided,
further, that the Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits and
subject to the discretion of the Swing Line Lender to make Swing Line Loans, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.05, prepay under Section 2.06, and reborrow under this
Section 2.05. Each Swing Line Loan shall be a Base Rate Revolving Loan.
Immediately upon the making of a Swing Line Loan, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Revolving Lender’s Pro Rata Share times the amount
of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower Agent’s irrevocable notice to the Swing Line Lender and the
Administrative Agent,

 

59



--------------------------------------------------------------------------------

which may be given by telephone. Each such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 12:00 noon on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000 and integral multiples of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower
Agent. Promptly after receipt by the Swing Line Lender of any telephonic Swing
Line Loan Notice, the Swing Line Lender will (i) deliver notice to the Borrower
Agent and the Administrative Agent as to whether it will or will not make such
Swing Line Loan available to the Borrowers and, if agreeing to make such Swing
Line Loan, (ii) confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Revolving Lender) prior to 1:00 p.m. on
the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the proviso to the first sentence of Section 2.05(a), or (B) that one or more
of the applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender may, not later
than 3:00 p.m. on the borrowing date specified in such Swing Line Loan Notice,
make the amount of its Swing Line Loan available to the Borrower Agent at its
office by crediting the account of the Borrower Agent on the books of the Swing
Line Lender in Same Day Funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion, but
no less frequently than weekly, may request, on behalf of the Borrowers (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Lender make a Base Rate Revolving Loan in an amount
equal to such Revolving Lender’s Pro Rata Share of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Revolving Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.03, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 5.02. The Swing Line Lender shall furnish
the Borrower Agent with a copy of the applicable Revolving Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Revolving Lender
shall make an amount equal to its Pro Rata Share of the amount specified in such
Revolving Loan Notice available to the Administrative Agent in Same Day Funds
(and the Administrative Agent may apply Cash Collateral available with respect
to the applicable Swing Line Loan) for the account of the Swing Line Lender at
the Administrative Agent’s Office not later than 2:00 p.m. on the day specified
in such Revolving Loan Notice, whereupon, subject to Section 2.05(c)(ii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate

 

60



--------------------------------------------------------------------------------

Revolving Loan to the Borrowers in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.05(c)(i), the request for Base
Rate Revolving Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Revolving Lender’s payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to Section 2.05(c)(i) shall be deemed payment
in respect of such participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. A certificate of the Swing Line Lender
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.05(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Revolving Lender may have against the Swing Line
Lender, the Borrowers or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.05(c) is subject to the conditions set forth in Section 5.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Pro Rata Share of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time

 

61



--------------------------------------------------------------------------------

during which such Revolving Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its Pro
Rata Share thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Lender funds its Base Rate Revolving Loan or risk
participation pursuant to this Section 2.05 to refinance such Revolving Lender’s
Pro Rata Share of any Swing Line Loan, interest in respect of such Pro Rata
Share shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.06 Prepayments.

(a) The Borrowers may, upon notice from the Borrower Agent to the Administrative
Agent, at any time or from time to time voluntarily prepay Loans under the
Revolving Credit Facility in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(ii) any prepayment shall be in a principal amount of $2,000,000 or a whole
multiple of $1,000,000 in excess thereof or the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment, the Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each applicable Lender of its receipt of each such
notice, and of the amount of such Lender’s ratable share of such prepayment. If
such notice is given by the Borrower Agent, any Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 4.05. Subject
to Section 2.18, each such prepayment shall be applied to the Loans of the
applicable Lenders in accordance with their Pro Rata Shares.

(b) The Borrowers may, upon notice by the Borrower Agent to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily

 

62



--------------------------------------------------------------------------------

prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each such notice shall specify the
date and amount of such prepayment. If such notice is given, the Borrower Agent
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

(c) If for any reason the Total Outstandings at any time exceed the Aggregate
Revolving Credit Commitments then in effect, the Borrowers shall immediately
prepay Revolving Loans and/or Swing Line Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.06(c) unless after the prepayment in full of the
Revolving Loans and Swing Line Loans, the Total Outstandings exceed the
Aggregate Commitments then in effect.

(d) In addition to any optional payments of principal of the Revolving Loans
effected under subsection (a) above, if a Dominion Trigger Period then exists,
no later than 30 calendar days following the receipt of any Net Cash Proceeds
from any Disposition of Collateral permitted by Section 8.05(g), the Borrower
Agent shall deliver to the Administrative Agent a calculation of the amount of
such Net Cash Proceeds and the Borrowers shall make, or shall cause the Borrower
Agent to make, a prepayment to the Administrative Agent, for the benefit of the
applicable Lenders, of the Outstanding Amount of the Revolving Loans in an
amount equal to one hundred percent (100%) of such Net Cash Proceeds.

(e) Any prepayment of a Eurocurrency Rate Loan under this Section 2.06 shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 4.05. Each prepayment under this
Section 2.06 shall be applied to the Loans of the applicable Lenders in
accordance with their Pro Rata Shares.

2.07 Termination or Reduction of Commitments. The Borrowers may, upon notice by
the Borrower Agent to the Administrative Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, or the entire
remaining Aggregate Commitments, (iii) the Borrowers shall not terminate or
reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. The amount of any such Aggregate Commitment
reduction shall not be applied to the Letter of Credit Sublimit unless otherwise
specified by the Borrower Agent. Any reduction of the Aggregate Commitments
shall be applied to the Revolving Credit Commitment of each Revolving Lender
according to its Pro Rata Share. All commitment fees accrued until

 

63



--------------------------------------------------------------------------------

the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.

2.08 Repayment of Loans.

(a) Each Borrower jointly and severally agrees to repay to the Revolving Lenders
on the Revolving Credit Maturity Date the aggregate principal amount of
Revolving Loans outstanding on such date.

(b) Each Borrower jointly and severally agrees to repay each Swing Line Loan on
the earlier to occur of (i) the date ten Business Days after such Loan is made
and (ii) the Revolving Credit Maturity Date.

(c) Each Borrower jointly and severally agrees to repay all Obligations other
than Revolving Loans, including L/C Obligations and costs and expenses pursuant
to Section 11.04(a), as provided in the Loan Documents or, if no payment date is
specified, within 2 Business Days of a demand therefor by the Administrative
Agent.

(d) The Loans, L/C Obligations and other Obligations shall constitute one
general obligation of Borrowers and (unless otherwise expressly provided in any
Loan Document) shall be secured by Administrative Agent’s Lien upon all
Collateral; provided, however, that Administrative Agent and each Lender shall
be deemed to be a creditor of, and the holder of a separate claim against, each
Borrower to the extent of any Obligations jointly or severally owed by such
Borrower.

2.09 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

(b) If any amount payable by any Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
while any Event of Default exists, the Borrowers shall pay interest, at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws, on the principal amount of all
outstanding Obligations upon the affirmative vote of the Required Lenders.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder

 

64



--------------------------------------------------------------------------------

shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

2.10 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.04:

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Pro Rata Share, a
commitment fee (the “Commitment Fee”) in Dollars equal to 0.50% times the actual
daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Revolving Loans (but not Swing Line Loans) and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.18. The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and the amount accrued through the end of
each month shall be due and payable in arrears on the first day of each month,
commencing with the first such date to occur after the Closing Date and on the
Revolving Credit Maturity Date. The Commitment Fee shall be calculated monthly
in arrears.

(b) Other Fees. The Borrowers shall pay to the Arrangers, the Administrative
Agent and each of the Lenders, for their own respective accounts, in Dollars,
such fees as shall have been separately agreed upon in writing (including in the
Fee Letter) in the amounts and at the times so specified, including an annual
administrative fee payable to the Administrative Agent. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

2.11 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans (including when the
Base Rate is determined by reference to the Eurocurrency Rate) shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a
365/366-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.13(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) Average Availability as of any applicable date was inaccurate
and (ii) a proper calculation of Average Availability would have resulted in
higher pricing for such period, the Borrower Agent shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of

 

65



--------------------------------------------------------------------------------

interest and fees actually paid for such period. This paragraph shall not limit
the rights of the Administrative Agent, any Lender or the L/C Issuer, as the
case may be, under Section 2.04(c)(iii), 2.04(h) or 2.09(b) or under Article IX.
Each Borrower’s obligations under this paragraph shall survive the termination
of the Aggregate Commitments and the repayment of all other Obligations
hereunder.

2.12 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records (a “Loan Account”) maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The Loan Accounts
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrowers and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the Loan Accounts
maintained by any Lender and the Loan Accounts of the Administrative Agent in
respect of such matters, the Loan Accounts of the Administrative Agent shall
control in the absence of manifest error. Upon the request of any Lender made
through the Administrative Agent, the Borrowers shall execute and deliver to
such Lender (through the Administrative Agent) a Revolving Loan Note, which
shall evidence such Lender’s Loans in addition to such Loan Accounts. Each
Lender may attach schedules to its Revolving Loan Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto. The Administrative Agent and each Lender may
maintain a single Loan Account in the name of Borrower Agent or the Borrowers,
and each Borrower confirms that such arrangement shall have no effect on the
joint and several character of its liability for the Obligations.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.12(b), and by each Lender in its account or accounts
pursuant to Section 2.12(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrowers to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or any Lender to make an entry, or any finding that any
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the Obligations.

 

66



--------------------------------------------------------------------------------

2.13 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. The Administrative Agent will promptly
distribute to such Lender its ratable share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m. shall be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue. If any payment to
be made by any Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b) Application of Dominion Account Balances and other Amounts. During any
Dominion Trigger Period, the ledger balance in the main Dominion Account as of
the end of a Business Day shall be applied to the Obligations at the beginning
of the next Business Day. If, as a result of such application, a credit balance
exists, the balance shall not accrue interest in favor of Borrowers and shall be
made available to Borrowers as long as no Default or Event of Default exists.
Each Borrower irrevocably waives the right to direct the application of any
payments or Collateral proceeds, and agrees that Administrative Agent shall have
the continuing, exclusive right to apply and reapply same against the
Obligations, in such manner as Administrative Agent deems advisable.

(c) Presumption by Administrative Agent.

(i) Funding by Lenders. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurocurrency
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 1:00
p.m. on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.03 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.03) and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrowers jointly and severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrowers to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be made by the

 

67



--------------------------------------------------------------------------------

Borrowers, the interest rate applicable to Base Rate Loans; provided that the
Administrative Agent agrees that it shall first make a request (which request
may be telephonic) for payment from such applicable Lender before making a
request with respect thereto to the Borrowers. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower Agent the amount of such interest paid by the Borrowers for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Revolving Loan included in such Borrowing. Any payment by the Borrowers shall be
without prejudice to any claim the Borrowers may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower. Unless the Administrative Agent shall have received
notice from the Borrower Agent prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders or the L/C Issuer
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the applicable Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders or the L/C Issuer, as the case may be, the amount due. In such
event, if the applicable Borrower has not in fact made such payment, then each
of the Lenders or the L/C Issuer, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or the L/C Issuer, in Same Day Funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

A notice of the Administrative Agent to any Lender or the Borrower Agent with
respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.

(d) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(e) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans and to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Revolving Loan, to fund any
participation in Letters of Credit and Swing Line Loans or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Revolving Loan, to purchase its participations in Letters of Credit and Swing
Line Loans or to make its payment under Section 11.04(c).

 

68



--------------------------------------------------------------------------------

(f) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Revolving Loans or the participations in
L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its ratable share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the applicable Revolving Loans and
subparticipations in the participations in L/C Obligations or Swing Line Loans,
of the other Lenders, as the case may be, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the applicable Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Loans and/or
other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Revolving Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to any Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.15 Increase in Revolving Credit Facility.

(a) Request for Increase. Provided there exists no Event of Default, upon notice
to the Administrative Agent (which shall promptly notify the Revolving Lenders),
the Borrower Agent may from time to time request an increase in the Aggregate
Commitments by an amount (for all such requests) not exceeding $150,000,000 in
the aggregate; provided that any such request for an increase shall be in a
minimum amount of $25,000,000 or, if less, the entire unutilized amount of the
maximum amount of all such requests set forth above. At the time of

 

69



--------------------------------------------------------------------------------

sending such notice, the Borrower Agent (in consultation with the Administrative
Agent) shall specify the time period within which each applicable Revolving
Lender is requested to respond (which shall in no event be less than five
Business Days from the date of delivery of such notice to the applicable
Revolving Lenders).

(b) Revolving Lender Elections to Increase. Each Revolving Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
commit to a portion of the requested increase of the Revolving Credit Facility
and, if so, whether by an amount equal to, greater than, or less than its Pro
Rata Share. Any Revolving Lender not responding within such time period shall be
deemed to have declined to commit to any portion of the requested increase.

(c) Notification by Administrative Agent; Additional Revolving Lenders. The
Administrative Agent shall notify the Borrower Agent and each Revolving Lender
of the Revolving Lenders’ responses to each request made hereunder. To achieve
the full amount of a requested increase and subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld), the
Borrower Agent may also invite additional financial institutions that are not
Lenders (each acceptable to the Administrative Agent in the exercise of its
reasonable discretion) to become Revolving Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel in the exercise of their reasonable discretion (each such financial
institution issuing a commitment and becoming a Revolving Lender, an “Additional
Commitment Lender”), provided, however, that without the consent of the
Administrative Agent, at no time shall the Commitment of any Additional
Commitment Lender be less than $5,000,000.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section 2.15, the Administrative Agent and the Borrower
Agent shall determine the effective date (the “Increase Effective Date”) and the
final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower Agent and the Revolving Lenders of the final allocation of
such increase and the Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower Agent shall deliver to the Administrative Agent a
certificate of each Borrower dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such
Borrower (i) certifying and attaching the resolutions adopted by such Borrower
approving or consenting to such increase, and (ii) in the case of the Borrower
Agent, certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article VI and the other Loan
Documents, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01, and (B) no Default exists. The Revolving Loans outstanding on the
Increase Effective Date shall be reallocated and adjusted between and among the
applicable Lenders, and the Borrowers shall pay any additional amounts required
pursuant to Section 4.05 resulting therefrom, to the extent necessary to keep
the outstanding applicable Revolving Loans ratable among the applicable

 

70



--------------------------------------------------------------------------------

Lenders with any revised Pro Rata Shares, as applicable, arising from any
nonratable increase in the applicable Revolving Loans under this Section 2.15.

(f) Conflicting Provisions. This Section 2.15 shall supersede any provisions in
Section 2.14 or 11.01 to the contrary.

2.16 Nature and Extent of Each Borrower’s Liability.

(a) Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to
Administrative Agent and Lenders the prompt payment and performance of, all
Obligations and all agreements under the Loan Documents. Each Borrower agrees
that its guaranty obligations hereunder constitute a continuing guaranty of
payment and not of collection, that such obligations shall not be discharged
until the Facility Termination Date, and that such obligations are absolute and
unconditional, irrespective of (i) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Borrower is or may become a party or be bound; (ii) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by Administrative
Agent or any Lender with respect thereto; (iii) the existence, value or
condition of, or failure to perfect a Lien or to preserve rights against, any
security or guaranty for the Obligations or any action, or the absence of any
action, by Administrative Agent or any Lender in respect thereof (including the
release of any security or guaranty); (iv) the insolvency of any Borrower;
(v) any election by the Administrative Agent or any Lender in proceeding under
Debtor Relief Laws for the application of Section 1111(b)(2) of the Bankruptcy
Code; (vi) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(vii) the disallowance of any claims of Administrative Agent or any Lender
against any Borrower for the repayment of any Obligations under Section 502 of
the Bankruptcy Code or otherwise; or (viii) any other action or circumstances
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, except full payment in cash or Cash Collateralization of
all Obligations on the Facility Termination Date.

(b) Waivers. To the greatest extent permitted by applicable Law:

(i) Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel the
Administrative Agent or Lenders to marshal assets or to proceed against any
Borrower, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such Borrower. Each
Borrower waives all defenses available to a surety, guarantor or accommodation
co-obligor other than full payment of all Obligations. It is agreed among each
Borrower, Administrative Agent and Lenders that the provisions of this
Section 2.16 are of the essence of the transaction contemplated by the Loan
Documents and that, but for such provisions, Administrative Agent and Lenders
would decline to make Loans and issue Letters of Credit. Each Borrower
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.

 

71



--------------------------------------------------------------------------------

(ii) Administrative Agent and Lenders may, in their discretion, pursue such
rights and remedies as they deem appropriate, including realization upon
Collateral by judicial foreclosure or non-judicial sale or enforcement, without
affecting any rights and remedies under this Section 2.16. If, in taking any
action in connection with the exercise of any rights or remedies, the
Administrative Agent or any Lender shall forfeit any other rights or remedies,
including the right to enter a deficiency judgment against any Borrower or other
Person, whether because of any Applicable Laws pertaining to “election of
remedies” or otherwise, each Borrower consents to such action and waives any
claim based upon it, even if the action may result in loss of any rights of
subrogation that such Borrower might otherwise have had. Any election of
remedies that results in denial or impairment of the right of the Administrative
Agent or any Lender to seek a deficiency judgment against any Borrower shall not
impair any other Borrower’s obligation to pay the full amount of the
Obligations. Each Borrower waives all rights and defenses arising out of an
election of remedies, such as nonjudicial foreclosure with respect to any
security for the Obligations, even though that election of remedies destroys
such Borrower’s rights of subrogation against any other Person. The
Administrative Agent may bid all or a portion of the Obligations at any
foreclosure or trustee’s sale or at any private sale, and the amount of such bid
need not be paid by the Administrative Agent but shall be credited against the
Obligations. The amount of the successful bid at any such sale, whether the
Administrative Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 2.16, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which the Administrative Agent or any Lender might otherwise be entitled but for
such bidding at any such sale.

(c) Extent of Liability; Contribution.

(i) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 2.16 shall be limited to the greater of (i) all amounts for
which such Borrower is primarily liable, as described below, and (ii) such
Borrower’s Allocable Amount.

(ii) If any Borrower makes a payment under this Section 2.16 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any

 

72



--------------------------------------------------------------------------------

Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 2.16 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute, common law or any other Law.

(iii) Nothing contained in this Section 2.16 shall limit the liability of any
Borrower to pay Loans made directly or indirectly to that Borrower (including
Loans advanced to any other Borrower and then re-loaned or otherwise transferred
to, or for the benefit of, such Borrower), L/C Obligations relating to Letters
of Credit issued to support such Borrower’s business, and all accrued interest,
fees, expenses and other related Obligations with respect thereto, for which
such Borrower shall be primarily liable for all purposes hereunder. The
Administrative Agent and Lenders shall have the right, at any time in their
discretion, to condition Loans and Letters of Credit upon a separate calculation
of borrowing availability for each Borrower and to restrict the disbursement and
use of such Loans and Letters of Credit to such Borrower.

(d) Joint Enterprise. Each Borrower has requested that the Administrative Agent
and Lenders make this credit facility available to Borrowers on a combined
basis. The Borrowers acknowledge that the Administrative Agent’s and Lenders’
willingness to extend credit and to administer the Collateral on a combined
basis hereunder is done at Borrowers’ request.

(e) Subordination. Each Borrower hereby subordinates any claims, including any
rights at law or in equity to payment, subrogation, reimbursement, exoneration,
contribution, indemnification or set off, that it may have at any time against
any other Borrower, howsoever arising, to the full payment in cash or Cash
Collateralization of all Obligations on the Facility Termination Date.

2.17 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit upon presentation and such drawing has
resulted in an L/C Borrowing or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrowers
shall, in each case, immediately Cash Collateralize the then Outstanding Amount
of all L/C Obligations. Upon the request of the Administrative Agent or the L/C
Issuer, if the Outstanding Amount of all L/C Obligations as of any Revaluation
Date exceeds the Letter of Credit Sublimit then in effect, the Borrowers shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations in excess of the Letter of Credit Sublimit. At any time that there
shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent or the L/C Issuer, the Borrowers shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure in respect of clause (a) of the definition thereof (after
giving effect to Section 2.18(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit

 

73



--------------------------------------------------------------------------------

accounts at Bank of America. The Borrowers, and to the extent provided by any
Lender, such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.17(c). If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than a Secured Party as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrowers or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.04, 2.18 or 9.02 in respect of Letters of Credit, Swing Line Loans or
Protective Advances shall be held and applied to the satisfaction of the
specific L/C Obligations, Swing Line Loans, Protective Advances and obligations
to fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation), prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or L/C Obligations shall be released promptly following
(i) the elimination of the applicable Fronting Exposure or L/C Obligations
giving rise thereto (including by the termination of Defaulting Lender status of
the applicable Lender (or, as appropriate, its assignee following compliance
with Section 11.06(b)(vi))) or (ii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Borrower shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.17 may be otherwise applied in
accordance with Section 9.03), (y) in the case of Cash Collateral provided by
the Borrowers, the Borrower Agent and the L/C Issuer may mutually agree that
Cash Collateral shall not be released but instead held to support future L/C
Obligations, and (z) in the case of Cash Collateral provided by a Defaulting
Lender, such Defaulting Lender and the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, may agree that Cash Collateral shall not
be released but instead held to support future anticipated Fronting Exposure.

2.18 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

 

74



--------------------------------------------------------------------------------

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan, Letter of Credit or Protective Advance; fourth, as the
Borrower Agent may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower Agent, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 5.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.10(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.04(h).

 

75



--------------------------------------------------------------------------------

(iv) Reallocation of Pro Rata Shares to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Protective Advances, Letters of Credit or Swing Line
Loans pursuant to Sections 2.03(h), 2.04 and 2.05, the “Pro Rata Share” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Credit Commitment of that Defaulting Lender; provided, that, (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Protective Advances, Letters of Credit and Swing Line Loans
shall not exceed the positive difference, if any, of (1) the Revolving Credit
Commitment of that non-Defaulting Lender minus (2) the aggregate Outstanding
Amount of the Loans of that Lender.

(v) Notice to Lenders. The Administrative Agent shall use reasonable efforts to
give the Lenders notice of any Lender becoming a Defaulting Lender.

(b) Defaulting Lender Cure. If the Borrower Agent, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Protective Advances, Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Shares (without giving effect to Section 2.18(a)(iv)), whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

ARTICLE III.

SECURITY

3.01 Security.

(a) Generally. As security for the full and timely payment and performance of
all Obligations, the Company shall, and shall cause each other Borrower to, on
or before the Closing Date, do or cause to be done all things necessary in the
opinion of the Administrative Agent and its counsel to grant to the
Administrative Agent for the benefit of the Secured Parties a duly perfected
first priority security interest in all Collateral subject to no prior Lien or
other encumbrance or restriction on transfer, except as expressly permitted
hereunder. Without limiting the foregoing, on the Closing Date the Company shall
deliver, and shall cause each other

 

76



--------------------------------------------------------------------------------

Borrower to deliver, to the Administrative Agent, reasonably acceptable to the
Administrative Agent, (a) the Security Agreement, which shall pledge to the
Administrative Agent for the benefit of the Secured Parties certain personal
property of the Borrowers more particularly described therein, and (b) Uniform
Commercial Code financing statements in form, substance and number as requested
by the Administrative Agent, reflecting the Lien in favor of the Secured Parties
on the Collateral, and shall take such further action and deliver or cause to be
delivered such further documents as required by the Security Instruments or
otherwise as the Administrative Agent may request to effect the transactions
contemplated by this Article III.

3.02 Collateral Administration

(a) Borrowing Base Certificates. Borrower Agent shall deliver to the
Administrative Agent a Borrowing Base Certificate (a) within 20 days of the end
of each Fiscal Month, prepared as of the close of business as of the previous
Fiscal Month, (b) during a Dominion Trigger Period, by 5 p.m. (New York City
time) by the third Business Day of each week, as of the prior week end and
(c) at any time an Event of Default exists, as frequently as requested by the
Administrative Agent; provided that the Borrower Agent shall have three Business
Days to deliver any such requested Borrowing Base Certificate. All calculations
of Availability in any Borrowing Base Certificate shall originally be made by
Borrower Agent and certified by a Responsible Officer, provided that the
Administrative Agent, in its Credit Judgment, may from time to time review and
adjust any such calculation (a) to reflect its reasonable estimate of declines
in value of any Collateral, due to collections received in the main Dominion
Account or otherwise; (b) to adjust advance rates to reflect changes in
dilution, quality, mix and other factors affecting Collateral; and (c) to the
extent the calculation is not made in accordance with this Agreement or does not
accurately reflect any Reserve.

(b) Administration of Accounts.

(i) Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records in all material respects of its Accounts, including all
payments and collections thereon, and shall submit to the Administrative Agent
sales, collection, reconciliation and other reports in form satisfactory to the
Administrative Agent in the exercise of its reasonable discretion within 20 days
of any request by the Administrative Agent. Each Borrower shall also provide to
the Administrative Agent, on or before the 20th day of each Fiscal Month, a
detailed aged trial balance of all Accounts as of the end of the preceding
Fiscal Month, specifying each Account’s Account Debtor name and amount
outstanding. If Accounts in an aggregate face amount of $10,000,000 or more
cease to be Eligible Accounts, Borrower Agent shall notify the Administrative
Agent of such occurrence promptly (and in any event within one Business Day)
after Borrower Agent has knowledge thereof.

(ii) Taxes. If an Account of any Borrower includes a charge for any Taxes,
Administrative Agent is authorized, in its discretion, to pay the amount thereof
to the proper taxing authority for the account of such Borrower and to charge
Borrowers therefor; provided, however, that neither the Administrative

 

77



--------------------------------------------------------------------------------

Agent nor Lenders shall be liable for any Taxes that may be due from Borrowers
or with respect to any Collateral.

(iii) Account Verification. Whether or not a Default or Event of Default exists,
the Administrative Agent shall have the right at any time, in the name of the
Administrative Agent, any designee of the Administrative Agent or (during the
continuance of any Event of Default) any Borrower, to verify the validity,
amount or any other matter relating to any Accounts of Borrowers by mail,
telephone or otherwise. Borrowers shall cooperate fully with the Administrative
Agent in an effort to facilitate and promptly conclude any such verification
process.

(iv) Proceeds of Collateral. Borrowers shall take all necessary steps to ensure
that all payments on Accounts or otherwise relating to Collateral are made
directly to any Dominion Account (or a lockbox relating to any Dominion
Account). If any Borrower or Subsidiary receives cash or Payment Items with
respect to any Collateral, it shall hold same in trust for the Administrative
Agent and promptly deposit same into any Dominion Account.

(c) Administration of Inventory.

(i) Records and Reports of Inventory. Each Borrower shall keep accurate and
complete records in all material respects of its Inventory, which shall include
such details as the Administrative Agent may request during a Dominion Trigger
Period, and shall submit to the Administrative Agent inventory and
reconciliation reports in form satisfactory to the Administrative Agent in the
exercise of its reasonable discretion within 20 days of any request by the
Administrative Agent. Each Borrower shall conduct a physical inventory at least
once per calendar year (and on a more frequent basis if requested by the
Administrative Agent when an Event of Default exists) and periodic cycle counts
consistent with historical practices, and, upon the Administrative Agent’s
request, shall provide to the Administrative Agent a report based on each such
inventory and count promptly upon completion thereof, together with such
supporting information as the Administrative Agent may request. The
Administrative Agent may participate in and observe each physical count.

(d) Administration of Dominion Account, Deposit Accounts and Securities
Accounts.

(i) The Borrowers shall maintain Dominion Accounts pursuant to lockbox or other
arrangements acceptable to the Administrative Agent. The Borrowers shall obtain
an agreement (in form and substance satisfactory to the Administrative Agent in
the exercise of its reasonable discretion) from each lockbox servicer and
Dominion Account bank, establishing the Administrative Agent’s control over the
lockbox or Dominion Account, which may be exercised by the Administrative Agent
during any Dominion Trigger Period, requiring immediate deposit of all
remittances received in the lockbox to a Dominion Account, and waiving offset
rights of such servicer or bank, except for customary administrative charges. If
a Dominion Account is not maintained with Bank of America, the

 

78



--------------------------------------------------------------------------------

Administrative Agent may, during any Dominion Trigger Period, require immediate
transfer of all funds in such account to a Dominion Account maintained with Bank
of America. The Administrative Agent and Lenders assume no responsibility to
Borrowers for any lockbox arrangement or Dominion Account, including any claim
of accord and satisfaction or release with respect to any Payment Items accepted
by any bank.

(ii) Schedule 3.02(d) sets forth all Deposit Accounts and Securities Accounts
maintained by Borrowers, including all Dominion Accounts. Each Borrower shall
take all actions necessary to establish the Administrative Agent’s control of
each such Deposit Account (other than Excluded Deposit Accounts) and Securities
Accounts. Each Borrower shall be the sole account holder of each Deposit Account
and Securities Account and shall not allow any other Person (other than the
Administrative Agent) to have control over a Deposit Account or Securities
Account or any Property deposited therein. Each Borrower shall promptly (and in
any event within ten Business Days) notify the Administrative Agent of any
opening or closing of a Deposit Account or Securities Account and, with the
consent of the Administrative Agent (which shall not be unreasonably withheld),
will amend Schedule 3.02(d) to reflect same.

3.03 Further Assurances.

(a) Additional Documents and Instruments. At the request of the Administrative
Agent, the Company will or will cause all other Borrowers, as the case may be,
from time to time to execute, by its duly authorized officers, alone or with the
Administrative Agent, any certificate, instrument, financing statement, control
agreement, statement or document, or to procure any such certificate,
instrument, statement or document, or to take such other action (and pay all
connected costs) which the Administrative Agent reasonably deems necessary from
time to time to create, continue or preserve the liens and security interests in
Collateral (and the perfection and priority thereof) of the Administrative Agent
contemplated hereby and by the other Loan Documents and specifically including
all Collateral acquired by the Borrowers after the Closing Date.

(b) New Subsidiaries. Upon the formation or acquisition of any new direct or
indirect Domestic Subsidiary that is a Material Subsidiary (other than an
Unrestricted Subsidiary) by the Company, the Company shall, at the Company’s
expense and in accordance with Section 7.12, (i) cause such new Subsidiary it to
become a Borrower under this agreement. Except as otherwise provided in the
definitions of “Accounts Formula Amount” and “Inventory Formula Amount”, none of
the Accounts or Inventory of any newly formed or acquired Subsidiary (or any
Subsidiary newly designated as a Borrower) shall be included in the calculation
of the Borrowing Base until the Administrative Agent has conducted Field Exams
and appraisals reasonably required by it with results reasonably satisfactory to
the Administrative Agent and the Person owning such Accounts or Inventory shall
be a (directly or indirectly) wholly-owned Subsidiary of the Company and have
become a Borrower.

(c) New Deposit Accounts and Securities Accounts. Concurrently with or prior to
the opening of a Deposit Account, Securities Account or commodity account by any
Borrower, other

 

79



--------------------------------------------------------------------------------

than any Excluded Deposit Account, such Borrower shall deliver to the
Administrative Agent a Deposit Account Control Agreement covering such Deposit
Account and/or a control agreement covering such Securities Account or commodity
account, in form and substance reasonably satisfactory to Administrative Agent,
duly executed by such Borrower, Administrative Agent and the applicable bank,
securities intermediary or commodity intermediary, as the case may be.

(d) Leases. Without limiting the generality of the foregoing subsection (a),
prior to entering into any new lease of real property, the Company shall, and
shall cause each Borrower to, use its (and their) best efforts (which shall not
require the expenditure of cash or the making of any material concessions under
the relevant lease) to deliver to the Administrative Agent a Lien Waiver, in
form and substance reasonably satisfactory to the Administrative Agent, executed
by the lessor of any real property that is to be leased by any Borrower for a
term in excess of one year in any Landlord Lien State, to the extent the value
of any personal property of the Borrowers held or to be held at such leased
property exceeds (or it is anticipated that the value of such personal property
will, at any point in time during the term of such leasehold term, exceed)
$10,000,000.

(e) UCC Authorization. The Administrative Agent is hereby irrevocably authorized
to execute (if necessary) and file or cause to be filed, with or if permitted by
applicable law without the signature of any Borrower appearing thereon, all
Uniform Commercial Code financing statements reflecting any Borrower as “debtor”
and the Administrative Agent as “secured party”, and continuations thereof and
amendments thereto, as the Administrative Agent reasonably deems necessary or
advisable to give effect to the transactions contemplated hereby and by the
other Loan Documents.

(f) Mueller International Finance, Inc. Within 90 days of the Closing Date, or
such longer period as the Administrative Agent may otherwise agree in its
reasonable discretion, the Company shall cause Mueller International Finance,
Inc. to be merged with and into Mueller International, Inc. (with Mueller
International, Inc. continuing as the surviving Person).

3.04 Information Regarding Collateral. Each Borrower represents, warrants and
covenants that (a) the chief executive office of the Company and each other
Borrower (each, a “Grantor”) at the Closing Date is located at the address or
addresses specified on Schedule 3.04, and (b) Schedule 3.04 contains a true and
complete list of (i) the exact legal name, jurisdiction of formation, and
address within the United States of each Grantor and of each other Person that
has effected any merger or consolidation with a Grantor or contributed or
transferred to a Grantor any property constituting Collateral at any time since
January 1, 2006 (excluding Persons making sales in the ordinary course of their
businesses to a Grantor of property constituting Inventory in the hands of such
seller), (ii) the exact legal name, jurisdiction of formation, jurisdiction
identification number, and each location of the chief executive office of each
Grantor at any time since January 1, 2006 and (iii) each location within the
United States in which material goods constituting Collateral are located as of
the Closing Date (together with the name of each owner of the property located
at such address if not the applicable Grantor, and a summary description of the
relationship between the applicable Grantor and such Person). The Company shall
not change, and shall not permit any other Grantor to change, its name,
jurisdiction of formation (whether by reincorporation, merger or otherwise), the
location of its chief executive office or any location specified in clause
(b)(iii) of the immediately preceding

 

80



--------------------------------------------------------------------------------

sentence, or use or permit any other Grantor to use, any additional trade name,
trademark or other trade style, except upon giving not less than thirty
(30) days’ prior written notice to the Administrative Agent and taking or
causing to be taken all such action at Borrowers’ or such other Grantors’
expense as may be reasonably requested by the Administrative Agent to perfect or
maintain the perfection and priority of the Lien of the Administrative Agent in
Collateral.

ARTICLE IV.

TAXES, YIELD PROTECTION AND ILLEGALITY

4.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrowers or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower Agent or
the Administrative Agent, as the case may be, upon the basis of the information
and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrowers or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrowers shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, each
Borrower shall, and does hereby, indemnify the Administrative Agent, each Lender
and the L/C Issuer, and shall make payment in respect thereof within 10 days
after

 

81



--------------------------------------------------------------------------------

demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrowers or the Administrative Agent or paid by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of any such payment or liability delivered to the Borrower Agent by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrowers and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrowers or the Administrative
Agent) incurred by or asserted against the Borrowers or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower Agent or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower Agent or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrowers or by the Administrative Agent to a Governmental Authority as provided
in this Section 4.01, the Borrower Agent shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower Agent, as the
case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower Agent or the Administrative Agent, as the case may
be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrower Agent and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Borrower Agent or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or

 

82



--------------------------------------------------------------------------------

by the taxing authorities of any jurisdiction (including any documentation
necessary to prevent withholding under Sections 1471 through Section 1474 of the
Code) and such other reasonably requested information as will permit the
Borrower Agent or the Administrative Agent, as the case may be, to determine
(A) whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Borrowers pursuant to this Agreement or otherwise to establish
such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

(ii) Without limiting the generality of the foregoing, if a Borrower is resident
for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower Agent and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower Agent or the Administrative Agent as will
enable the Borrower Agent or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower Agent
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower Agent or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent

 

83



--------------------------------------------------------------------------------

shareholder” of any Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) executed originals of Internal Revenue Service
Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower Agent or the Administrative
Agent to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Borrower Agent and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrowers or the Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lender.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by any Borrower or
with respect to which any Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by any
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to any Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.

4.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurocurrency Rate, or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower Agent through the Administrative
Agent, (i) any obligation of such Lender to make or continue Eurocurrency Rate
Loans or to convert Base Rate

 

84



--------------------------------------------------------------------------------

Loans to Eurocurrency Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower Agent that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, (x) the Borrowers shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate. Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

4.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurocurrency Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan or
in connection with an existing or proposed Base Rate Loan, or (c) the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower Agent and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans shall be suspended, and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurocurrency Rate component of the Base Rate, the utilization of
the Eurocurrency Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
Agent may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

4.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits

 

85



--------------------------------------------------------------------------------

with or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 4.04(e)) or the L/C
Issuer ;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit, or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 4.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrowers will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Revolving Credit Commitments of such Lender or the Loans made by,
or participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time
pursuant to subsection (c) below the Borrowers will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower Agent shall
be conclusive absent manifest error. The Borrowers shall

 

86



--------------------------------------------------------------------------------

pay such Lender or the L/C Issuer, as the case may be, the amount shown as due
on any such certificate within 10 Business Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrowers of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Reserves on Eurocurrency Rate Loans. The Borrowers shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower Agent shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.

4.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower
Agent; or

(c) any failure by any Borrower to make payment of any drawing under any Letter
of Credit denominated in an Alternative Currency on its scheduled due date or
any payment thereof in a different currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower Agent
pursuant to Section 11.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds

 

87



--------------------------------------------------------------------------------

were obtained. The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 4.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

4.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.04, or the Borrowers are required to pay any
additional amount to any Lender, the L/C Issuer or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 4.01, or if
any Lender gives a notice pursuant to Section 4.02, then such Lender or the L/C
Issuer, as applicable, shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 4.01 or 4.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 4.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 4.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 4.01, the Borrowers may replace such Lender in accordance with
Section 11.13.

4.07 Survival. All of the Borrowers’ obligations under this Article IV shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE V.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing
Borrower, each dated the Closing Date (or, in

 

88



--------------------------------------------------------------------------------

the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and its legal counsel:

(i) executed counterparts of this Agreement and each of the Security
Instruments;

(ii) Revolving Loan Notes executed by the Borrowers in favor of each Revolving
Lender requesting such a Revolving Loan Note;

(iii) such certificates of resolutions or other action, incumbency certificates
(including specimen signatures), and/or other certificates of Responsible
Officers of each Borrower as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Borrower is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower is duly organized or formed,
and that each Borrower is validly existing, in good standing and qualified to
engage in business in its jurisdiction of organization and in any other
jurisdiction in which the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect, including certified copies of each
Borrower’s Organization Documents, stockholders’ agreements, certificates of
good standing and/or qualification to engage in business from each jurisdiction
identified on Schedule 5.01 hereto;

(v) a favorable opinion of Simpson Thacher & Bartlett LLP, counsel to the
Borrowers, and appropriate local counsel to the Borrowers, each addressed to the
Administrative Agent and each Lender, as to the matters concerning the Borrowers
and the Loan Documents as the Administrative Agent or the Required Lenders may
reasonably request;

(vi) certificates of Responsible Officers of the Company or the applicable
Borrowers either (A) identifying all consents, licenses and approvals required
in connection with the execution, delivery and performance by each Borrower and
the validity against each such Borrower of the Loan Documents to which it is a
party, and stating that such consents, licenses and approvals shall be in full
force and effect, and attaching true and correct copies thereof or (B) stating
that no such consents, licenses or approvals are so required;

(vii) a certificate signed by a Responsible Officer of the Borrower Agent
certifying (A) that the conditions specified in Sections 5.02(a) and (b) have
been satisfied and (B) as to the matters described in Section 5.01(d);

(viii) evidence satisfactory to the Administrative Agent of the consummation,
prior to or substantially simultaneously with the occurrence of the Closing
Date, of the issuance of the Senior Notes in accordance with the terms of the
Senior Notes Indenture and receipt of the net proceeds thereof by the Company in
compliance with all applicable laws and regulations, with the receipt of all

 

89



--------------------------------------------------------------------------------

necessary material governmental, stockholder and third party consents and
approvals;

(ix)(i) audited financial statements of Company and its Subsidiaries for each of
the three fiscal years immediately preceding the Closing Date and (ii) unaudited
interim financial statements for Company and its Subsidiaries as of June 30,
2010.

(x) a certificate signed by any financial officer of the Company that is a
Responsible Officer certifying that, after giving effect to the entering into of
the Loan Documents and the consummation of all of the Transactions on or prior
to the Closing Date, the Company and Subsidiaries, measured on a consolidated
basis, are Solvent;

(xi) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect;

(xii) an initial Borrowing Base Certificate which calculates the Borrowing Base
as of the Fiscal Month ended July 2010 and an initial Revolving Loan Notice;

(xiii) delivery of Uniform Commercial Code financing statements, suitable in
form and substance for filing in all places required by applicable law to
perfect the Liens of the Administrative Agent under the Security Instruments as
a first priority Lien as to items of Collateral in which a security interest may
be perfected by the filing of financing statements, and such other documents
and/or evidence of other actions as may be reasonably necessary under applicable
law to perfect the Liens of the Administrative Agent under such Security
Instruments as a first priority Lien in and to such other Collateral as the
Administrative Agent may require;

(xiv) Uniform Commercial Code search results showing only those Liens as are
acceptable to the Lenders; and

(xv) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders may reasonably require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Borrowers shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such reasonable fees, charges and disbursements as shall
constitute its reasonable estimate of such reasonable fees, charges and
disbursements incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrowers and the Administrative Agent).

 

90



--------------------------------------------------------------------------------

(d) The Administrative Agent shall be satisfied that after giving effect to
(i) the initial Credit Extension hereunder, (ii) consummation of the
Transactions and (iii) any payables stretched beyond their customary payment
practices, Availability shall be at least $125,000,000.

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Eurocurrency Rate Loans) or make the initial Credit Extension hereunder is
subject to the following conditions precedent:

(a) The representations and warranties of the Company and each other Borrower
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 5.02(a), the representations
and warranties contained in subsections (a) and (b) of Section 6.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 7.01.

(b) No Default or Event of Default shall have occurred and be continuing, or
would result from such proposed Credit Extension or from the application of the
proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) No limitation exists on any Borrowing or Credit Extension contained in
Article II.

(e) Subject to Section 2.03(g) and (h), after giving effect to each Credit
Extension Total Outstandings do not exceed the Loan Cap (excluding any
applicable LC Reserve).

(f) In the case of an L/C Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent or
the L/C Issuer would make it impracticable for such L/C Credit Extension to be
denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrower Agent shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

91



--------------------------------------------------------------------------------

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders, subject to the limitation set forth in Section 5.02(a), that:

6.01 Existence, Qualification and Power; Compliance with Laws. Each Borrower
(a) is a corporation, partnership or limited liability company duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation, organization or formation, (b) has all requisite power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business as is now
being conducted and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party and to consummate the Transactions to
which it is a party, (c) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, and (d) is in compliance with all Laws; except in each case referred to
in clause (b)(i), (c) or (d), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

6.02 Authorization; No Contravention. The execution, delivery and performance by
each Borrower of each Loan Document to which such Person is party, and the
consummation of the Transactions to which it is a party, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of the Organization Documents of any such
Person; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under (i) any Contractual Obligation to which such Person
is a party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

6.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Borrower of this Agreement or any other Loan Document or the
consummation of the Transactions to which it is a party.

6.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each
Borrower that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Borrower, enforceable against each Borrower that is party
thereto in accordance with its terms, except (a) as rights to indemnification
hereunder may be limited by applicable Law and (b) as the enforcement hereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar Laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.

6.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted

 

92



--------------------------------------------------------------------------------

therein; (ii) fairly present the financial condition of the Company and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein;
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Company and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of the Company and its Subsidiaries
dated as of June 30, 2010, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for the fiscal quarter then
ended and/or nine months then ended (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since the date of the Audited Financial Statements there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) The Company and its Subsidiaries, on a consolidated basis, have no material
indebtedness or other liabilities, direct or contingent, including liabilities
for taxes, material commitments and Indebtedness, except to the extent (i) set
forth in the most recent of (A) the Audited Financial Statements and (B) the
financial statements most recently delivered pursuant to Section 7.01(a) or (b),
(ii) set forth on Schedule 8.03, or (iii) incurred since the date referred to in
subsection (i) hereof in accordance with the terms of this Agreement and the
other Loan Documents.

(e) As of the Closing Date, the Company and the other Borrowers, on a
consolidated basis, are Solvent.

6.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Borrower after due investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Borrower or any of its Subsidiaries or against any
of their properties or net sales that (a) purport to affect or pertain to this
Agreement or any other Loan Document or any of the Transactions or (b) except as
specifically disclosed in Schedule 6.06, either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect, and there has been no adverse change in the status, or
financial effect on any Borrower or any Subsidiary thereof, of the matters
described on Schedule 6.06 which could reasonably be expected to have a Material
Adverse Effect.

6.07 No Default. No Borrower nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

93



--------------------------------------------------------------------------------

6.08 Ownership of Property; Liens. Each Borrower and each of its Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of each Borrower and its Subsidiaries is subject to no Liens, other
than Liens permitted by Section 8.01.

6.09 Environmental Compliance. Each Borrower conducts in the Ordinary Course of
Business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof each Borrower has reasonably concluded that, except as set
forth on Schedule 6.09, such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.10 Insurance. The properties of each Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Company or the applicable Subsidiary operates, none of which insurance shall
be provided by any Subsidiary or any other Affiliate of the Borrowers.

6.11 Taxes. The Company and its Subsidiaries have filed all material Federal,
state and other tax returns and reports required to be filed, except where the
failure to file such returns or reports could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and have
paid all material Federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being Properly
Contested. Except as specifically described on Schedule 6.11 hereto, there is no
proposed tax assessment against the Company or any Subsidiary that would, if
made, have a Material Adverse Effect. Neither the Company nor any Subsidiary
thereof is party to any tax sharing agreement other than the Tax Sharing
Agreement.

6.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Company, nothing has occurred that
would prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. Neither the Company nor

 

94



--------------------------------------------------------------------------------

any ERISA Affiliate has engaged in a non-exempt prohibited transaction or
violation of the fiduciary responsibility rules described in section 4975 of the
Code or Part 4 of Title I of ERISA with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred for which any liability remains unsatisfied,
and neither the Company nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) the Company and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither the Company nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither the Company nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) to the knowledge
of the Borrowers, neither the Company nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d) Neither the Company nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any
terminated Pension Plan.

(e) Each Foreign Pension Plan governed by any Foreign Benefit Law is (i) funded
to at least the minimum level required by law or, if higher, to the level
required by the terms governing the Plan, (ii) provided for or recognized in the
financial statements most recently delivered to the Administrative Agent or
(iii) estimated in the formal notes to the financial statements most recently
delivered to the Administrative Agent; provided, that the failure to so fund,
provide for, recognize or estimate the liabilities arising under such Plan shall
not be deemed to be a breach of this representation unless such failure could
reasonably be expected to have a Material Adverse Effect.

6.13 Subsidiaries; Equity Interests. No Borrower (a) has any Subsidiaries other
than those specifically disclosed in Schedule 6.13(a) or created or acquired in
compliance with Section 7.12, and (b) has any equity investments in any other
corporation or entity other than those specifically disclosed Schedule 6.13(b)
or made after the Closing Date in compliance with this Agreement and the other
Loan Documents.

 

95



--------------------------------------------------------------------------------

6.14 Margin Regulations; Investment Company Act. No Borrower is engaged nor will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock. No Borrower owns any margin stock. None of the Borrowers, any
Person Controlling any Borrower, nor any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

6.15 Disclosure. Each Borrower has disclosed or caused the Borrower Agent to
disclose to the Administrative Agent and the Lenders all agreements, instruments
and corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate (including the Borrowing Base
Certificates) or other information furnished (whether in writing or orally) by
or on behalf of any Borrower or any Restricted Subsidiary to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, each Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

6.16 Compliance with Laws. Each Borrower and each Subsidiary is in compliance in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

6.17 Intellectual Property; Licenses, Etc. Each Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without known
conflict with the IP Rights of any other Person, except to the extent any
failure so to own or possess the right to use could not reasonably be expected
to have a Material Adverse Effect. To the knowledge of each Borrower, the
operation by each Borrower and its Subsidiaries of their respective businesses
does not infringe upon any IP Rights held by any other Person.

6.18 Senior Indebtedness. All Obligations including those to pay principal of
and interest (including post-petition interest, whether or not allowed as a
claim under bankruptcy or similar laws) on the Loans and other Obligations, and
fees and expenses in connection therewith, constitute “Designated Senior
Indebtedness” or similar term relating to the Obligations and all such
Obligations are entitled to the benefits of the subordination created by the
Subordinated Notes Indenture or any other applicable Permitted Subordinated Debt
Document, as applicable. Each Borrower acknowledges that the Administrative
Agent, each Lender and the L/C Issuer is

 

96



--------------------------------------------------------------------------------

entering into this Agreement and is extending its Commitments in reliance upon
the subordination provisions of the Subordinated Notes Indenture or applicable
Permitted Subordinated Debt Document.

6.19 OFAC. None of the Borrowers or their Subsidiaries or, to the knowledge of
any Responsible Officer, their respective Affiliates (a) is a Sanctioned Person,
(b) has more than 15% of its assets in Sanctioned Countries, or (c) derives more
than 15% of its operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Countries. No part of the proceeds of any
Credit Extension hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.

6.20 USA PATRIOT Act. Each Borrower and its Subsidiaries is in compliance, in
all material respects, with (i) the Trading with the Enemy Act and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V) and any other enabling legislation or executive
order relating thereto, and (ii) the Uniting And Strengthening America By
Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

ARTICLE VII.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding, each Borrower shall, and shall
(except in the case of the covenants set forth in Sections 7.01, 7.02, 7.03 and
7.11) cause each Restricted Subsidiary to:

7.01 Financial Statements. Deliver to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Company or, if
earlier, 15 days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC), a consolidated balance
sheet of the Company and its Subsidiaries as at the end of such fiscal year, and
the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, and audited and accompanied by
(i) a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Administrative Agent (the
“Auditor”), which report and opinion shall be prepared in accordance with audit
standards of the Public Company Accounting Oversight Board and applicable
Securities Laws and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit or with respect to the absence of material misstatement and (ii) to
the extent required to be prepared under applicable Securities Laws, the
report(s) of management on the Company’s internal control over financial
reporting pursuant to Items 308(a) and 308(c) of Regulation S-K promulgated
under the Exchange Act, the Auditor’s attestation report on management’s
assessment of the Company’s internal control over financial reporting as filed
with the SEC on Form 10-K for the Company, and an independent assessment by the
Auditor as to the effectiveness of the Company’s internal control over financial
reporting as required by Auditing Standard No. 2 of the Public Company
Accounting Oversight Board;

(b) within 30 days after the end of each Fiscal Month (but within 45 days after
the last Fiscal Month of a fiscal quarter and as soon as available but in any
event within 90 days after the last Fiscal Month in a fiscal year), unaudited
consolidated balance sheets as of the end of such month and the related
statements of income and cash flow for such month and for the portion of the
Fiscal Year then elapsed, on a consolidated basis for the Company and
Subsidiaries, setting forth in comparative form corresponding figures for the
preceding Fiscal Year and certified by any financial officer of the Company that
is a Responsible Officer as prepared in accordance with GAAP and fairly
presenting the financial condition, results of operations, stockholders’ equity
and cash flows for such month and period, subject to normal year end adjustments
and the absence of footnotes;

 

97



--------------------------------------------------------------------------------

(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses (a) and (b) above, the related consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such consolidated financial
statements, or otherwise demonstrating in a manner reasonably satisfactory to
the Administrative Agent compliance with the provisions of Section 7.15 relating
to the Unrestricted Subsidiaries; and

(d) no later than 60 days following the end of each fiscal year, annual
financial projections of the Company and its Subsidiaries on a consolidated
basis, in form satisfactory to the Administrative Agent and the Required
Lenders, of (i) consolidated balance sheets and statements of income or
operations and cash flows and (ii) Availability for the Company and its
Subsidiaries for the current fiscal year, month by month.

As to any information contained in materials furnished pursuant to
Section 7.02(d), the Borrowers shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrowers to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

7.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary they have not become aware of any Default in respect of any term,
covenant, condition of Section 8.12 or other provision in so far as they relate
to accounting matters or, if any such Default shall exist, stating the nature
and status of such event;

(b) a Compliance Certificate executed by the any financial officer of the
Company that is a Responsible Officer which provides a reasonably detailed
calculation of the Fixed Charge Coverage Ratio delivered concurrently with
delivery of financial statements under Sections 7.01 (a) and (b) above, whether
or not a Fixed Charge Trigger Period then exists;

(c) promptly after any request by the Administrative Agent, documents and other
information supporting the calculation of any defined term used in the
computation in any Compliance Certificate of the financial covenant set forth in
Section 8.12;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement sent to the stockholders of the Company, and copies of
all annual, regular, periodic and special reports and registration statements
which the Company may file or be required to file with the SEC under Section 13
or 15(d) of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(e) at the Administrative Agent’s request during a Dominion Trigger Period (but
not more frequently than monthly unless a Default or Event of Default has
occurred and is continuing), a listing of each Borrower’s trade payables,
specifying the trade creditor and balance due all in form satisfactory to
Administrative Agent; and

 

98



--------------------------------------------------------------------------------

(f) promptly, such additional information regarding the business, financial or
corporate affairs of any Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower Agent posts such documents, or provides a link thereto on the Borrower
Agent’s website on the Internet at the website address listed on Schedule 11.02;
or (ii) on which such documents are posted on the Borrower Agent’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
Agent shall deliver paper copies of such documents to the Administrative Agent
or any Lender that requests the Borrower Agent to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrower Agent shall notify
(which may be by facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Borrowers shall be required to provide paper copies of the Compliance
Certificates required by Section 7.02(b) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrowers with any such request for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that, so long as any Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities, (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC”, each Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to any Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”;

 

99



--------------------------------------------------------------------------------

and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor”.
Notwithstanding the foregoing, the Borrowers shall be under no obligation to
mark any Borrower Materials “PUBLIC.”

7.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any Borrower or any Subsidiary and any Governmental Authority; (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws; violation or asserted violation of any applicable Law;

(c) of the occurrence of any ERISA Event; and

(d) of (i) any material change in accounting policies or financial reporting
practices by any Borrower or any Subsidiary, including the discharge, withdrawal
or resignation of the Company’s Auditors or (ii) any determination by the
Borrower Agent referred to in Section 2.11(b).

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower Agent setting forth details of the
occurrence referred to therein and stating what action the Borrowers have taken
and proposes to take with respect thereto. Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

7.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable (taking into account any extensions), all its obligations and
liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
Properly Contested; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property, except to the extent that any such Lien would
otherwise be permitted by Section 8.01; and (c) all Indebtedness having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $10,000,000, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.

7.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 8.04 or 8.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its

 

100



--------------------------------------------------------------------------------

registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

7.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
properties (other than insignificant properties) and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect; (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.

7.07 Maintenance of Insurance; Condemnation Proceeds.

(a) Any proceeds of insurance (other than proceeds from workers’ compensation or
D&O insurance) covering Collateral and any awards arising from condemnation of
any Collateral shall be deposited to a Dominion Account.

(b) The Borrowers shall maintain, with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons and (i) naming the
Administrative Agent, on behalf of itself and for the benefit of the Secured
Parties, as lenders loss payee and (ii) providing for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance, none of which insurance (other than worker’s compensation
insurance, disability insurance and other similar types of insurance that do not
constitute the insurance of its properties or of interruptions to its business
operations) shall be provided by any Subsidiary or any other Affiliate of the
Borrowers.

7.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws (including without limitation all applicable Environmental Laws) and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being Properly Contested; or (b) the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

7.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrowers or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over any Borrower or such Subsidiary, as the case may be.

7.10 Inspection Rights; Appraisals.

(a) Permit the Administrative Agent or its designees or representatives from
time to time, subject (except when a Default or Event of Default exists) to
reasonable notice and normal business hours, to conduct Field Exams and/or
appraisals of Inventory; provided that representatives of the Borrowers shall be
given the opportunity to participate in any discussions

 

101



--------------------------------------------------------------------------------

with the independent accountants. Lenders may participate in any such Field
Exams at their own expense. Neither the Administrative Agent nor any Lender
shall have any duty to any Borrower to make any Field Exam, nor to share any
results of any Field Exam with any Borrower, other than results of appraisals,
which may be shared with the Borrower Agent upon request. The Borrowers
acknowledge that all Field Exams, appraisals and reports are prepared by or for
the Administrative Agent and Lenders for their purposes, and Borrowers shall not
be entitled to rely upon them.

(b) Reimburse the Administrative Agent for all reasonable and documented
out-of-pocket charges, costs and expenses of the Administrative Agent in
connection with Field Exams and Inventory appraisals conducted up to two times
during any 12 month period, plus, during any Dominion Trigger Period, one
additional Field Exam and one additional Inventory appraisal for such 12 month
period; provided, however, that if a Field Exam or Inventory appraisal is
conducted during the continuance of an Event of Default, all charges, costs and
expenses therefor shall be reimbursed by Borrowers without regard to such
limits. The Borrowers specifically agree to pay the Administrative Agent’s then
standard charges for each day that an employee of the Administrative Agent or
its Affiliates is engaged in any Field Exam activities for all Field Exams
conducted as provided herein, and shall pay the standard charges of the
Administrative Agent’s internal appraisal group. This Section shall not be
construed to limit the Administrative Agent’s right to use third parties to
conduct Field Exams.

7.11 Use of Proceeds. Use the proceeds of the Credit Extensions (i) to refinance
certain Indebtedness under the Existing Agreement, (ii) to pay fees and expenses
in connection with the Transactions, and/or (iii) for working capital, capital
expenditures, and other general corporate purposes not in contravention of any
Law or of any Loan Document.

7.12 New Subsidiaries. As soon as practicable but in any event within 30
Business Days following the acquisition or creation of any Domestic Restricted
Subsidiary that is a Material Subsidiary, or the time any existing Domestic
Subsidiary (other than any Unrestricted Subsidiary) is otherwise required to
become a Borrower in compliance with Section 3.03(b) or Section 7.15(b)(i), in
each such case, the Company shall cause to be delivered to the Administrative
Agent each of the following, as applicable:

(a) a Borrower Joinder Agreement duly executed by such Domestic Subsidiary;

(b) a Security Joinder Agreement duly executed by such Domestic Subsidiary;

(c) Uniform Commercial Code financing statements naming such Domestic Subsidiary
as “Debtor” and naming the Administrative Agent for the benefit of the Secured
Parties as “Secured Party,” in form, substance and number sufficient in the
reasonable opinion of the Administrative Agent and its special counsel to be
filed in all Uniform Commercial Code filing offices and in all jurisdictions in
which filing is necessary to perfect in favor of the Administrative Agent for
the benefit of the Secured Parties the Lien on the Collateral conferred under
such Security Instrument to the extent such Lien may be perfected by Uniform
Commercial Code filing;

 

102



--------------------------------------------------------------------------------

(d) upon the reasonable request of the Administrative Agent, an opinion of
counsel to each Domestic Subsidiary executing Joinder Agreements, pursuant to
this Section 7.12, dated as of the date of delivery of such applicable Joinder
Agreements (and other Loan Documents) provided for in this Section 7.12 and
addressed to the Administrative Agent and the Lenders, reasonably acceptable to
the Administrative Agent, each of which opinions may be in form and substance,
including assumptions and qualifications contained therein, substantially
similar to those opinions of counsel delivered pursuant to Section 5.01(a);

(e) current copies of the Organization Documents of each such Domestic
Subsidiary, minutes of duly called and conducted meetings (or duly effected
consent actions) of the Board of Directors, partners, or appropriate committees
thereof (and, if required by such Organization Documents or applicable law, of
the stockholders, members or partners) of such Domestic Subsidiary authorizing
the actions and the execution and delivery of documents described in this
Section 7.12, all certified by the applicable Governmental Authority or
appropriate officer as the Administrative Agent may elect; and

(f) upon the reasonable request of the Administrative Agent, updated
certificates of insurance required under Section 7.07 evidencing such new
Domestic Subsidiary is included in the coverage required therein.

7.13 Compliance with ERISA. Do, and cause each of its ERISA Affiliates to do,
each of the following: (a) maintain each Plan and Foreign Pension Plan in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other applicable Laws, including Foreign Benefit Laws; (b) cause each
Plan which is qualified under section 401(a) of the Code to maintain such
qualification; (c) cause each Foreign Pension Plan subject to any Foreign
Benefit Law to maintain any required approvals by any Governmental Authority
regulating such Foreign Pension Plan, (d) make all required contributions to any
Plan subject to the Pension Funding Rules, and (e) make all required
contributions and payments to any Foreign Pension Plans.

7.14 Further Assurances. At the Borrowers’ cost and expense, upon request of the
Administrative Agent, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents,
certificates, financing and continuation statements, and do and cause to be done
such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Administrative Agent to carry out more effectively the
provisions and purposes of this Agreement, the Security Instruments and the
other Loan Documents.

7.15 Unrestricted Subsidiaries.

(a) The Borrower Agent may at any time designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) no Restricted Subsidiary may
be designated as an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary or if any of its Subsidiaries is a Restricted Subsidiary
(unless such Subsidiaries are being designated as Unrestricted Subsidiaries
simultaneously therewith), (iii) immediately after giving effect to such
designation (A) the

 

103



--------------------------------------------------------------------------------

Borrowers and the Restricted Subsidiaries shall be in compliance, on a
historical pro forma basis, with the covenants set forth in Sections 8.02 and
8.12, (B) Pro Forma Availability shall be at least 25% of the Aggregate
Commitments, (C) the aggregate amount of net sales of the Unrestricted
Subsidiaries shall not exceed 10% of the aggregate amount of net sales of the
Company and its Subsidiaries on a consolidated basis, (D) the consolidated
EBITDA (measured on the same basis as “Consolidated EBITDA” provided herein, but
for the Unrestricted Subsidiaries only) of the Unrestricted Subsidiaries shall
not exceed 10% of the Consolidated EBITDA (measured as if all Subsidiaries were
Restricted Subsidiaries for this purpose) of the Company and its Subsidiaries on
a consolidated basis, and (E) the aggregate amount of total assets of the
Unrestricted Subsidiaries shall not exceed 10% of the total assets of the
Company and its Subsidiaries, and (iv) prior to the effectiveness of any such
designation, the Borrower Agent shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
compliance with the preceding subsections (iii)(A) through (iii)(E). The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Company therein at the date of designation in an amount equal
to the sum of (i) the Company’s direct or indirect equity ownership percentage
of the net worth of such designated Restricted Subsidiary immediately prior to
such designation (such net worth to be calculated without regard to any
guarantee provided by such designated Restricted Subsidiary) and (ii) without
duplication, the aggregate principal amount of all Indebtedness owed by such
designated Unrestricted Subsidiary and its Subsidiaries (to the extent such
Subsidiaries are not previously Unrestricted Subsidiaries) to the Company or any
Restricted Subsidiary immediately prior to such designation, all calculated,
except as set forth in the parenthetical to clause (i), on a consolidated basis
in accordance with GAAP (and such designation shall only be permitted to the
extent such Investment is permitted under Section 8.02).

(b) If at any time:

(i) an Unrestricted Subsidiary becomes a guarantor of the Subordinated Notes,
the Senior Notes or of any other Indebtedness of the Company or any Restricted
Subsidiary, then the Borrower Agent shall provide prompt notice thereof to the
Administrative Agent, and in any case within 10 days of such occurrence, and
such Subsidiary shall automatically become a Restricted Subsidiary and a
Borrower hereunder in compliance with, and otherwise satisfy the provisions of,
Section 7.12, or

(ii) any of the following occurs: (x) the aggregate amount of net sales of the
Unrestricted Subsidiaries exceeds 10% of the aggregate amount of net sales of
the Company and its Subsidiaries on a consolidated basis, (y) the consolidated
EBITDA (measured on the same basis as “Consolidated EBITDA” provided herein, but
for the Unrestricted Subsidiaries only) of the Unrestricted Subsidiaries exceeds
10% of the Consolidated EBITDA (measured as if all Subsidiaries were Restricted
Subsidiaries for this purpose) of the Company and its Subsidiaries on a
consolidated basis, or (z) the aggregate amount of total assets of the
Unrestricted Subsidiaries exceeds 10% of the total assets of the Company and its
Subsidiaries, then in any such case the Borrower Agent will promptly, and in any
event within 10 days thereafter, designate one or more Unrestricted Subsidiaries
a Restricted Subsidiaries

 

104



--------------------------------------------------------------------------------

so that, after such designation, none of the tests in subsections (x), (y) and
(z) is then violated.

(c) If at any time a Restricted Subsidiary is designated as an Unrestricted
Subsidiary in compliance with this Agreement, the Administrative Agent shall be
authorized to, and shall at the request of the Borrower Agent, (i) release such
Unrestricted Subsidiary from any Loan Document to which it is a party and
release any Administrative Agent’s Liens on the property or assets of such
Unrestricted Subsidiary, and (ii) all Accounts and Inventory of such Subsidiary
shall be excluded from the Borrowing Base.

(d) If at any time any Unrestricted Subsidiary is designated or becomes a
Restricted Subsidiary pursuant to the terms of this Agreement, such Restricted
Subsidiary shall, to the extent required thereby, comply with the provisions of
Section 7.12 within the time required therein.

(e) Except as otherwise provided in the definitions of “Accounts Formula Amount”
and “Inventory Formula Amount”, none of the Accounts or Inventory of any
Subsidiary newly designated as a Borrower shall be included in the calculation
of the Borrowing Base until Agent has conducted Field Exams and appraisals
reasonably required by it with results reasonably satisfactory to the
Administrative Agent and the Person owning such Accounts or Inventory shall be a
(directly or indirectly) wholly-owned Subsidiary of the Company and have become
a Borrower.

7.16 Licenses. (a) Keep in full force and effect each License (i) the expiration
or termination of which could reasonably be expected to materially adversely
affect the realizable value in the use or sale of a material amount of Inventory
or (ii) the expiration or termination of which could reasonably be expected to
have a Material Adverse Effect (each a “Material License”); (b) promptly notify
Administrative Agent of (i) any material modification to any such Material
License that could reasonably be expected to be materially adverse to any
Borrower or the Administrative Agent or any Lender and (ii) entering into any
new Material License; (c) pay all Royalties (other than immaterial Royalties or
Royalties being Properly Contested) arising under such Material Licenses when
due (subject to any cure or grace period applicable thereto); and (d) notify
Administrative Agent of any material default or material breach asserted in
writing by any Person to have occurred under any such Material License.

7.17 Landlord and Storage Agreements. Upon request, provide Administrative Agent
with copies of all existing and future agreements entered into between a
Borrower and any landlord, warehouseman, processor, shipper, bailee or other
Person that owns any premises at which any Collateral with an aggregate value of
$3,000,000 or greater may be kept or that otherwise may possess any Collateral
with an aggregate value of $3,000,000 or greater, but in each case, only if any
Collateral is reasonably likely to remain on such premises or in such
possession, as applicable, for at least 30 days.

 

105



--------------------------------------------------------------------------------

ARTICLE VIII.

NEGATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding, no Borrower shall, nor shall it
permit any Restricted Subsidiary to, directly or indirectly:

8.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or net sales, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that the property covered thereby
consists only of the property covered by the Liens being renewed or extended and
any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 8.03(b);

(c) Liens for taxes, assessments or other governmental charges, not yet due or
which are being Properly Contested;

(d) Liens of carriers, warehousemen, mechanics, materialmen, repairmen,
landlords or other like Liens imposed by Law or arising in the Ordinary Course
of Business which are not overdue for a period of more than 30 days or which are
being Properly Contested;

 

106



--------------------------------------------------------------------------------

(e) Liens, pledges or deposits in the Ordinary Course of Business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA or a Foreign Benefit Law;

(f) Liens or deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the Ordinary Course of Business, and
including deposits (but not Liens) related to the acquisition of property;

(g)(i) Liens with respect to minor imperfections of title and easements,
rights-of-way, covenants, consents, reservations, encroachments, variations and
zoning and other similar restrictions, charges, encumbrances or title defects
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person and does not materially detract from the value
of or materially impair the use by the Borrowers in the ordinary course of its
business of the property subject to or to be subject to such encumbrance;

(h) any interest or title of a lessor or sublessor and any restriction or
encumbrance to which the interest or title of such lessor or sublessor may be
subject (i) that is incurred in the Ordinary Course of Business, (ii) if arising
with respect to rent or any other obligation, such rent or other obligation is
not in default, and (iii) either individually or when aggregated with all other
Liens described in clauses (a) through (g) in effect on any date of
determination, could not be reasonably expected to have a Material Adverse
Effect;

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.01 or securing appeal or other surety bonds related
to such judgments;

(j) Liens securing Indebtedness permitted under Section 8.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(k) Liens in the nature of trustees’ Liens granted pursuant to any indenture
governing any Indebtedness permitted by Section 8.03, in each case in favor of
the trustee (but not the holders of such Indebtedness) under such indenture and
securing only obligations to pay compensation to such trustee, to reimburse its
expenses and to indemnify it under the terms thereof;

(l) Liens of sellers of goods to the Borrowers and the Restricted Subsidiaries
arising under Article 2 of the UCC or similar provisions of applicable law in
the Ordinary Course of Business, covering only the goods sold and securing only
the unpaid purchase price for such goods and related expenses;

(m) Liens securing Assumed Indebtedness of the Borrowers and the Restricted
Subsidiaries permitted pursuant to Section 8.03(f); provided that (i) such Liens
do not at any time encumber any property of any Domestic Subsidiary that would
constitute Collateral if such

 

107



--------------------------------------------------------------------------------

Domestic Subsidiary were a Borrower, (ii) such Liens do not at any time encumber
any property other than property of the Subsidiary acquired, or the property
acquired, and proceeds thereof in connection with such Assumed Indebtedness and
shall not attach to any assets of the Borrowers or the Restricted Subsidiaries
theretofore existing or (except for any such proceeds) which arise after the
date thereof, and (iii) the Assumed Indebtedness and other secured Indebtedness
of the Borrowers and the Restricted Subsidiaries secured by any such Lien does
not exceed the fair market value of the property being acquired in connection
with such Assumed Indebtedness;

(n) Liens on the Equity Interests of Unrestricted Subsidiaries securing
Indebtedness incurred by such Unrestricted Subsidiaries;

(o) Liens on assets of Foreign Subsidiaries of the Company securing Indebtedness
of such Foreign Subsidiaries permitted pursuant to clauses (g) and (k) of
Section 8.03;

(p) operating leases or subleases granted by the Borrowers or the Restricted
Subsidiaries to any other Person in the Ordinary Course of Business;

(q) Liens on assets other than Collateral securing Indebtedness permitted under
Section 8.03(n);

(r) Liens securing Indebtedness constituting Second Lien Obligations permitted
by Section 8.03(n) that are junior in priority to any security interest in the
Collateral pursuant to any Security Instrument;

(s) Liens on specific items of Inventory or other goods of any Person securing
such Person’s obligations in respect of bankers’ acceptances issued or created
for the account of such Person to facilitate the shipment or storage of such
Inventory or goods;

(t) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Company or any Restricted Subsidiary thereof on deposit with or in possession of
such bank;

(u) Liens arising from precautionary UCC financing statements regarding
operating leases or consignments; and

(v) additional Liens attaching to assets that are not included in the Collateral
so long as the aggregate principal amount of the obligations so secured does not
exceed $15,000,000 at any time outstanding.

8.02 Investments. Make any Investments, except:

(a) Investments held by the Borrowers or the Restricted Subsidiaries in the form
of Cash Equivalents;

(b) loans and advances to officers, directors and employees of the Borrowers and
the Restricted Subsidiaries either (i) made in the Ordinary Course of Business
of the Borrowers and the Restricted Subsidiaries as conducted on the Closing
Date to the extent permitted by

 

108



--------------------------------------------------------------------------------

applicable Law, or (ii) made in connection with the relocation of any such
officer, director or employee in an aggregate amount at any one time outstanding
not to exceed $5,000,000;

(c) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
Ordinary Course of Business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(d) Guarantees, and letters of credit issued in support of such Guarantees,
permitted by Section 8.03;

(e) equity Investments existing as of the date hereof and as set forth in
Schedule 6.13(a) or Schedule 6.13(b) and other Investments existing as of the
date hereof and as set forth in Schedule 8.02 and extensions or renewals
thereof, provided that no such extension or renewal shall be permitted if it
would (x) increase the amount of such Investment at the time of such extension
or renewal or (y) result in a Default hereunder;

(f) Investments constituting Consolidated Capital Expenditures;

(g) Investments in the form of non-cash consideration received from a
Disposition permitted by Section 8.05(e);

(h) Investments by the Company or any Restricted Subsidiary consisting of the
transfer of Equity Interests of a Foreign Subsidiary to another Foreign
Subsidiary that is a Restricted Subsidiary;

(i) Investments made or held by any Foreign Subsidiary of the Company that is a
Restricted Subsidiary in any other Foreign Subsidiary of the Company that is a
Restricted Subsidiary;

(j) Investments of (i) the Company or any Restricted Subsidiary in the Company
or any Borrower at any time, (ii) the Company or any Restricted Subsidiary in
any Restricted Subsidiary or Unrestricted Subsidiary existing as of the date
hereof and (iii) the Company or any Restricted Subsidiary in any Restricted
Subsidiary that is not a Borrower made after the date hereof in an aggregate
amount at any one time outstanding not to exceed $5,000,000;

(k) Investments in the form of securities of any Person acquired in an
Acquisition permitted hereunder and Assumed Indebtedness in respect of a Person
or property acquired in an Acquisition permitted hereunder;

(l) Investments in Swap Contracts permitted to be maintained under
Section 8.03(d);

(m) Investments consisting of Indebtedness held by the Borrowers and the
Restricted Subsidiaries arising on account of the accrual of interest on such
Investments;

(n) Investments consisting of extensions of credit to customers and vendors in
the Ordinary Course of Business in an aggregate amount at any one time
outstanding not to exceed $2,000,000;

 

109



--------------------------------------------------------------------------------

(o) Investments consisting of intercompany loans by any Borrower or any
Restricted Subsidiary or any Unrestricted Subsidiary to any Domestic Restricted
Subsidiary or Foreign Subsidiary of the Company in an aggregate amount at any
one time outstanding not to exceed $15,000,000; and

(p) other Investments if, prior to each such Investment, the Borrower Agent has
delivered a certificate to the Administrative Agent demonstrating that either
(i) Pro Forma Availability shall be at least 25% of the Aggregate Commitments
for each day during the 30 day period prior to such Investment and immediately
after giving effect thereto or (ii)(a) the Consolidated Fixed Charge Coverage
Ratio (calculated on a pro forma basis giving effect to such Investment and any
Indebtedness incurred in connection therewith, all in accordance with
Section 1.03(d)) as of the most recently ended Measurement Period shall be at
least 1.10 to 1.00, and (b) Pro Forma Availability shall exceed 20% of the
Aggregate Commitments for each day during the 30 day period prior to such
Investment and immediately after making such Investment;

provided that, notwithstanding the foregoing, (i) any Investment which when made
complies with the requirements of the definition of the term “Cash Equivalent”
may continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements; and (ii) no Investment otherwise
permitted by clause (d) (except to the extent related to Indebtedness then
permitted to be incurred under Section 8.03), (k) or (p) shall be permitted to
be made if, immediately before or after giving effect thereto, any Default shall
have occurred and be continuing.

8.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 8.03 and
any Permitted Refinancing Indebtedness of such Indebtedness;

(c) Guarantees of the Borrowers or other Restricted Subsidiaries in respect of
Indebtedness otherwise permitted hereunder of the Borrowers or other Restricted
Subsidiaries (other than Indebtedness described in clauses (i) or (k) below),
provided that (i) any guarantee of Permitted Subordinated Debt or of any other
Indebtedness permitted hereunder that is subordinated to the Obligations shall
be subordinated to the Obligations on substantially the same terms as such
Permitted Subordinated Debt or other subordinated Indebtedness and (ii) the
Borrowers may provide Guarantees of Indebtedness described in clause (g) below,
provided such Guarantees shall be unsecured and all such Indebtedness Guaranteed
by this clause (c)(ii) shall not exceed $50,000,000 in the aggregate;

(d) obligations (contingent or otherwise) of the Borrowers or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the Ordinary Course of Business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, cash flows or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap

 

110



--------------------------------------------------------------------------------

Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

(e) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for real property and fixed or capital assets within
the limitations set forth in Section 8.01(j); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $50,000,000;

(f) Assumed Indebtedness of the Borrowers in an aggregate principal amount not
to exceed $75,000,000 at any time outstanding;

(g) Indebtedness of Foreign Subsidiaries of the Company in an aggregate
principal amount on the date of incurrence thereof not exceeding 10% of the
total assets of the Company and its Restricted Subsidiaries as of the end of the
most recently ended fiscal year of the Company;

(h) the endorsement of negotiable instruments for deposit or collection or
similar transactions in the Ordinary Course of Business;

(i) Indebtedness of (i) any Borrower owing to a Borrower or any Restricted
Subsidiary and (ii) (x) any Domestic Restricted Subsidiary which is not a
Borrower owing to any Borrower or any Domestic Restricted Subsidiary or (y) any
Foreign Subsidiary that is a Restricted Subsidiary of the Company owing to a
Borrower or any Domestic Subsidiary; provided that (A) in the case of any
Indebtedness described in subpart (ii) above, the Investment by such Borrower or
Domestic Subsidiary is permitted by Section 8.02(o) or 8.02(p), and (B) any such
Indebtedness described in clause (i) or (ii)(y) which is owing to the Company or
any of its Domestic Restricted Subsidiaries, (1) to the extent requested by the
Administrative Agent, such Indebtedness shall be evidenced by one or more
promissory notes in form and substance satisfactory to the Administrative Agent
which shall be duly executed and delivered to (and indorsed to the order of) the
Administrative Agent in pledge pursuant to a pledge agreement acceptable to the
Administrative Agent and (2) in the case of any such Indebtedness owed by a
Person other than a Borrower, such Indebtedness shall not be forgiven or
otherwise discharged for any consideration other than payment (Dollar for
Dollar) in cash unless the Administrative Agent otherwise consents;

(j) surety bonds permitted under Section 8.01;

(k) Indebtedness of any Foreign Subsidiary owing to any other Foreign
Subsidiary;

(l) Permitted Subordinated Debt and any Permitted Refinancing Indebtedness of
such Permitted Subordinated Debt;

(m) other unsecured Indebtedness of the Company and its Subsidiaries in an
aggregate amount at any time outstanding of up to $500,000,000 so long as such
Indebtedness has a stated maturity date no earlier than the first day following
the Revolving Credit Maturity Date;

(n) Indebtedness of the Company and its Subsidiaries (i) secured by assets other
than Collateral so long as such Indebtedness has a stated maturity date no
earlier than the first day

 

111



--------------------------------------------------------------------------------

following the Revolving Credit Maturity Date and/or (ii) consisting of Second
Lien Obligations, all in an aggregate principal amount on the date of incurrence
thereof not to exceed two times the Consolidated EBITDA of the Company and its
Restricted Subsidiaries as of the most recent date financial statements have
been delivered to the Administrative Agent pursuant to Section 7.01 proximate to
the date such Indebtedness and/or Second Lien Obligations are incurred; and

(o) the Senior Notes and any Permitted Refinancing Indebtedness of such Senior
Notes;

provided that (i) no Indebtedness otherwise permitted by clause (e), (f), (g),
(i) (as such clause (i) relates to loans made by any Borrower to Restricted
Subsidiaries which are not Borrowers), (m) or (n) may be incurred if,
immediately before or after giving effect to the incurrence thereof, any Default
shall have occurred and be continuing, and (ii) all such Indebtedness of the
type described in clause (i)(i)(y) above that is owed to Subsidiaries that are
not Borrowers shall be subordinated, in writing, to the Obligations upon terms
satisfactory to the Administrative Agent.

8.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Restricted Subsidiary may merge with a Borrower or any one or more other
Restricted Subsidiaries, provided that when a Borrower is merging with a
Restricted Subsidiary, the Borrower shall be the continuing or surviving Person;
and

(b) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to a Borrower or another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Borrower, then the transferee must also be a Borrower; and

(c) a merger or consolidation necessary to consummate (i) an Acquisition
permitted by and in compliance with Section 8.13 or (ii) a Disposition permitted
by and in compliance with Section 8.05 shall be permitted hereunder.

8.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions in the Ordinary Course of Business (so long as such Disposition
does not constitute a Disposition of all or a substantial part of the Company’s
and the Restricted Subsidiaries’ assets, taken as a whole) or of obsolete or
worn out property;

(b) any Disposition that constitutes (i) an Investment permitted under
Section 8.02, (ii) a Lien permitted under Section 8.01, (ii) a merger or
Disposition permitted under Section 8.04(a) or (b), or (iii) a Restricted
Payment permitted under Section 8.06;

(c) Dispositions for fair market value of equipment or real property to the
extent that (i) such equipment or real property is exchanged for credit against
the purchase price of similar

 

112



--------------------------------------------------------------------------------

replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement equipment or real
property;

(d) Dispositions of property by a Borrower or any Restricted Subsidiary to a
wholly-owned Restricted Subsidiary or, solely with respect to Dispositions of
the Equity Interests of a Restricted Subsidiary, to the Company or a Domestic
Subsidiary; provided that if the transferor of such property is a Borrower, the
transferee thereof must be a Borrower;

(e) Dispositions of assets or Equity Interests of the Subsidiaries, so long as
(i) each such Disposition is, in the reasonable judgment of the Company, for
fair market value, (ii) both before and after giving effect thereto, no Default
or Event of Default has occurred and is continuing, (iii) immediately after
giving effect to such Disposition, Pro Forma Availability shall be at least 25%
of the Aggregate Commitments and (iv) the aggregate amount of all Dispositions
made pursuant to this subsection in any one fiscal year of the Company does not
exceed 20% of the total assets of the Company and its Restricted Subsidiaries as
of the end of the most recently ended fiscal year of the Company;

(f) such Disposition that results from a casualty or condemnation in respect of
such property or assets and is not otherwise an Event of Default under
Section 9.01;

(g) such Disposition that consists of the sale or discount of overdue accounts
receivable that are not Eligible Accounts in the Ordinary Course of Business in
an aggregate original amount for all such Accounts in any fiscal year of up to
$5,000,000, but only in connection with the compromise or collection thereof,
provided that the Net Cash Proceeds from such Disposition shall be deposited in
a Dominion Account; and

(h) Dispositions of assets with respect to which the fair market value of all
such assets Disposed of, whether individually or in a series of related
transactions, does not exceed $10,000,000 in the aggregate during the term of
this Agreement.

8.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, in each case (except Section 8.06(a)) so long as no Default or
Event of Default shall have occurred and be continuing (both before and after
the making of such Restricted Payment):

(a) each Restricted Subsidiary may make Restricted Payments to the Company and
to wholly-owned Restricted Subsidiaries that are Borrowers;

(b) the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Company and each Subsidiary may purchase, redeem or otherwise acquire
shares of its common stock or other common Equity Interests or warrants or
options to acquire any such shares in connection with customary employee or
management agreements, plans or arrangements;

 

113



--------------------------------------------------------------------------------

(d) the Company shall be permitted to make Restricted Payments in the form of
cash dividends to the stockholders of the Company in an aggregate amount in any
fiscal year not to exceed $15,000,000 if prior to each such Restricted Payment,
the Borrower Agent has delivered a certificate to the Administrative Agent
demonstrating that Pro Forma Availability shall exceed 25% of the Aggregate
Commitments for each day during the 30 day period prior to such Restricted
Payment and immediately after making such Restricted Payment.

(e) the Company and each Subsidiary shall be permitted to make other Restricted
Payments in the form of cash dividends, distributions, purchases, redemptions or
other acquisitions of or with respect to Equity Interests if, prior to each such
Restricted Payment, the Borrower Agent has delivered a certificate to the
Administrative Agent demonstrating that (A) the Consolidated Fixed Charge
Coverage Ratio (calculated on a pro forma basis giving effect to such Restricted
Payment in accordance with Section 1.03(d)) as of the most recently ended
Measurement Period shall be at least 1.10 to 1.00, and (B) Pro Forma
Availability shall be greater than or equal to 20% of the Aggregate Commitments
for each day during the 30 day period prior to such Restricted Payment and
immediately after making such Restricted Payment.

8.07 Change in Nature of Business. Engage in any material line of business that
is not a Core Business.

8.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the Ordinary Course of Business,
other than (a) transactions on fair and reasonable terms substantially as
favorable to such Borrower or such Subsidiary as would be obtainable by such
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, (b) the consummation by such Borrower and
its Subsidiaries of the transactions effected by the Loan Documents, (c) any
employment arrangement entered into by such Borrower or any of its Subsidiaries
in the Ordinary Course of Business and consistent with the past practices of
such Borrower or such Subsidiary, (d) transactions between or among the
Borrowers and their Restricted Subsidiaries or between or among Restricted
Subsidiaries, in each case to the extent permitted under the terms of the Loan
Documents, (e) the declaration and payment of dividends and the making of
distributions to all holders of any class of capital stock of the Company or any
of its Restricted Subsidiaries to the extent otherwise permitted under
Section 8.06, (f) the Tax Sharing Agreement, and (g) shared service arrangements
entered into in the Ordinary Course of Business and allocating expenses and fees
reasonably in accordance with the services provided.

8.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that:

(a) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person, except any such
provision contained in (i) the Subordinated Notes Indenture or the Senior Notes
Indenture to the extent such provision does not require such a grant of a Lien
to secure the Subordinated Notes or the Senior Notes if a Lien is granted
securing the Obligations, or (ii) the document evidencing any Second Lien
Obligations; or

 

114



--------------------------------------------------------------------------------

(b) limits the ability (i) of any Restricted Subsidiary to make Restricted
Payments to the Company or any Borrower or to otherwise transfer property to the
Company or any Borrower other than customary restrictions required in connection
with (x) financings permitted by this Agreement, the limitations of which are no
more restrictive than the corresponding limitations applicable to the Borrowers
hereunder, and (y) Dispositions permitted by this Agreement and which
limitations cover only such assets or Person(s) which are the subject matter of
such Dispositions and, prior to such Disposition, permit the Liens granted under
the Loan Documents therein, and (ii) of any Restricted Subsidiary to Guarantee
the Indebtedness of the Borrowers or become a direct Borrower hereunder, or
(iii) of any Borrower or any Restricted Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person; provided, however, that this
clause (iii) shall not prohibit:

(A) a negative pledge contained in either (x) Indebtedness of any Restricted
Subsidiary as of the date it becomes a Restricted Subsidiary of the Company in
any transaction otherwise permitted hereunder or (y) Indebtedness outstanding on
the date hereof and listed on Schedule 8.03, in each case so long as such
provision does not impair or conflict with any Security Instrument or with
Section 7.12 hereof;

(B) provisions limiting Liens on property as may be contained in the terms of
any Indebtedness permitted under Section 8.03(e) or (f) solely to the extent any
such limitations relates to the property financed by or the subject of such
Indebtedness;

(C) provisions of any Law, order or agreement giving rise to a prior Lien
permitted under Section 8.01(c), (d), (e), (f), (h), (i), (n), (o), and
(p) limiting Liens on property, and only on such property, subject to such prior
Lien; and

(D) such provisions as may be contained in any refinancing or replacing
Indebtedness permitted under Section 8.03, provided that the terms of such
provisions shall be no less favorable to the Administrative Agent and the
Lenders as were contained in the Indebtedness being refinanced or replaced.

8.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, in any
manner that might cause the Credit Extension or the application of such proceeds
to violate Regulations T, U or X of the FRB, in each case as in effect on the
date or dates of such Credit Extension and such use of proceeds.

8.11 Prepayment of Indebtedness; Amendment to Material Agreements.

(a) Prepay, redeem, purchase, repurchase, defease or otherwise satisfy prior to
the scheduled maturity thereof any Indebtedness that is either subordinated to
the Indebtedness hereunder or has a stated maturity date later than the
Revolving Credit Maturity Date, or make any payment in violation of any
subordination terms thereof, including in each case pursuant to any change of
control, sale of assets, issuance of any equity or otherwise as may be set forth
in the terms thereof or available to the Borrowers at its option, except, so
long as no Default or Event of Default shall exist prior to or immediately
thereafter, prepayments, redemptions, purchases, repurchases, defeasances or
other satisfaction (collectively, a “Prepayment”) of:

 

115



--------------------------------------------------------------------------------

(i) Indebtedness made with the proceeds of any Permitted Subordinated Debt;

(ii) Indebtedness made with the proceeds of other Indebtedness permitted to be
incurred pursuant to Section 8.03 and containing terms and conditions (including
terms of subordination, security and maturity) no less favorable in any material
respect to the Administrative Agent and the Lenders than the Indebtedness being
Prepaid therewith;

(iii) other Indebtedness so long as prior to each such Prepayment the Borrower
Agent has delivered a certificate to the Administrative Agent demonstrating that
(A) Pro Forma Availability shall be at least 25% of the Aggregate Commitments
for each day during the 30 day period prior to such Prepayment and immediately
after giving effect thereto, or (B) if Pro Forma Availability shall not be at
least 25% of the Aggregate Commitments for each day during the 30 day period
prior to such Prepayment and immediately after giving effect thereto, (1) Pro
Forma Availability shall be at least 17.5% of the Aggregate Commitments for each
day during the 30 day period prior to such Prepayment and immediately after
giving effect thereto and (2) the Consolidated Fixed Charge Coverage Ratio as of
the most recently ended Measurement Period shall be at least 1.10 to 1.00.

(b) Amend, modify or change in any manner any term or condition of (i) any
Subordinated Note or the Subordinated Notes Indenture or the Senior Notes or the
Senior Notes Indenture, (ii) any other Permitted Subordinated Debt Document,
(iii) any documents, instruments and agreements delivered in connection with
Second Lien Obligations or any schedules, exhibits or agreements related
thereto, or (iv) any Indebtedness with a stated maturity date outside the
Revolving Credit Maturity Date, in each case so that the terms and conditions
thereof are less favorable in any material respect to the Administrative Agent
and the Lenders than the terms of such Indebtedness as of the Closing Date, but
in no event shall terms of recourse, guarantees or credit support be any less
favorable to the Administrative Agent or the Lenders than the terms of such
Indebtedness as of the Closing Date.

8.12 Financial Covenant. Permit the Consolidated Fixed Charge Coverage Ratio to
be less than 1.10 to 1.00 determined as of (i) the last day of the Measurement
Period most recently ended before the commencement of a Fixed Charge Trigger
Period and (ii) the last day of each Measurement Period thereafter ending during
any Fixed Charge Trigger Period.

8.13 Acquisitions. Enter into any agreement, contract, binding commitment or
other arrangement providing for any Acquisition, or take any action to solicit
the tender of securities or proxies in respect thereof in order to effect any
Acquisition, or Consummate any Acquisition unless:

(a) the Person to be (or whose assets are to be) acquired does not oppose such
Acquisition and the line or lines of business of the Person to be acquired
either (i) constitute Core Businesses or (ii) consist of the sales of products
to the same end-markets served by the Company and its Subsidiaries;

 

116



--------------------------------------------------------------------------------

(b) no Default or Event of Default shall have occurred and be continuing either
immediately prior to or immediately after giving effect to such Acquisition;

(c) after giving pro forma effect to such Acquisition and all Indebtedness
incurred or repaid in connection therewith, (i) Pro Forma Availability shall be
at least 25% of the Aggregate Commitments for each day during the 30 day period
prior to such Acquisition and immediately after giving effect thereto, or
(ii) if Pro Forma Availability shall not be at least 25% of the Aggregate
Commitments for each day during the 30 day period prior to such Acquisition and
immediately after giving effect thereto, (A) Pro Forma Availability shall be at
least 17.5% of the Aggregate Commitments for each day during the 30 day period
prior to such Acquisition and immediately after giving effect thereto and
(B) the Consolidated Fixed Charge Coverage Ratio (calculated on a pro forma
basis giving effect to such Acquisition and any Indebtedness incurred in
connection therewith and any other relevant factor, all in accordance with
Section 1.03(d) as of the most recently ended Measurement Period shall be at
least 1.10 to 1.00; and

(d) the Borrower Agent shall have furnished to the Administrative Agent prior to
the date on which any such Acquisition is to be consummated, a certificate of a
Responsible Officer of the Borrower Agent, in form and substance reasonably
satisfactory to the Administrative Agent, (i) certifying that all of the
requirements set forth above will be satisfied on or prior to the consummation
of such Acquisition and (ii) a reasonably detailed calculation of item (c) above
(and such certificate shall be updated as necessary to make it accurate as of
the date the Acquisition is consummated).

Except as otherwise provided in the definitions of “Accounts Formula Amount” and
“Inventory Formula Amount”, none of the Accounts or Inventory of any Person
acquired or created in an Acquisition shall be included in the calculation of
the Borrowing Base until the Administrative Agent has conducted Field Exams and
appraisals reasonably required by it with results reasonably satisfactory to the
Agent and the Person owning such Accounts or Inventory shall be a (directly or
indirectly) wholly-owned Subsidiary of the Company and have become a Borrower.

8.14 Creation of New Subsidiaries. Create or acquire any new Subsidiary after
the Closing Date other than Restricted Subsidiaries created or acquired in
accordance with Section 7.12, provided that any Unrestricted Subsidiary may
create a Subsidiary that is an Unrestricted Subsidiary.

ARTICLE IX.

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within three days after the same becomes due, any interest on any Loan or
on any L/C Obligation, or any commitment or other fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

 

117



--------------------------------------------------------------------------------

(b) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained (i) in any of Sections 7.03(a) or (b), 7.05
(other than with respect to the maintenance of good standing), 7.10, 7.11 or
7.12 or Article VIII, or (ii) in any of Sections 3.02(a), 3.02(d), 7.02(b) or
7.07 and such failure referenced in this clause (ii) continues for three or more
Business Days, or (iii) in Sections 7.01 or 7.02 (other than 7.02(b)) and such
failure referenced in this clause (iii) continues for fifteen or more Business
Days ; or

(c) Other Defaults. Any Borrower fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after the earlier of (i) receipt of notice of such default by a
Responsible Officer of the Borrower Agent from the Administrative Agent, or
(ii) any Responsible Officer of the Borrower Agent becomes aware of such
default; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower herein,
in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be incorrect or misleading when made or deemed made in any
material respect; or

(e) Cross-Default. (i) The Company, any Restricted Subsidiary or any other
Borrower (A) fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise, and after passage of
any grace period) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $25,000,000, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, and such default continues for more than the
period of grace, if any, therein specified, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness or
the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company, any Restricted Subsidiary or any other
Borrower is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Company, any Restricted Subsidiary or any other Borrower is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by the
company, any Restricted Subsidiary or any other Borrower as a result thereof is
greater than $25,000,000;

(f) Insolvency Proceedings, Etc. The Company, any Restricted Subsidiary or any
other Borrower institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the

 

118



--------------------------------------------------------------------------------

appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Company, any Restricted
Subsidiary or any other Borrower becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, (ii) any writ
or warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within 30 days after its issue or levy;
(iii) the Borrowers are enjoined or in any way prevented by any Governmental
Authority from conducting all or substantially all of the business of the
Borrowers taken as a whole for a period in excess of 30 days; or (iv) the
Borrowers otherwise cease or suspend operation of or liquidate, or take any
action to cease or suspend operation of or liquidate, all or substantially all
of the business of the Borrowers taken as a whole; or

(h) Judgments. There is entered against the Company, any Restricted Subsidiary
or any other Borrower (i) one or more final judgments or orders for the payment
of money in an aggregate amount exceeding $20,000,000 (to the extent not covered
by (A) insurance provided by a Person described in Section 7.07 as to which the
insurer does not dispute coverage or (B) the Tyco Indemnity to the extent Tyco
has not disputed its indemnity obligation), or (ii) any one or more non-monetary
final judgments that have, or would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and, in either case, such
judgment or order remains unvacated and unpaid and either (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 30 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an amount that could reasonably be expected to
have a Material Adverse Effect, or (ii) the Company or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an amount that could reasonably be
expected to have a Material Adverse Effect; or (iii) the benefit liabilities of
all Plans governed by Foreign Benefit Laws, or the funding of which are
regulated by any Foreign Benefit Laws, at any time exceed all such Plans’
assets, as computed in accordance with applicable law as of the most recent
valuation date for such Plans in a manner that could reasonably be expected to
have a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any Loan Document, or any Lien granted
thereunder, at any time after its execution and delivery and for any reason
other than as expressly

 

119



--------------------------------------------------------------------------------

permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect (except with respect to immaterial assets); or any
Borrower or any other Person contests in any manner the validity or
enforceability of any Loan Document or any Lien granted to the Administrative
Agent pursuant to the Security Instruments; or any Borrower denies that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; or

(k) Permitted Subordinated Debt. The subordination provisions relating to any
Permitted Subordinated Debt or any Second Lien Obligations (the “Subordination
Provisions”) shall fail to be enforceable by the Lenders (which have not
effectively waived the benefits thereof) in accordance with the terms thereof,
or the principal or interest on any Loan, any L/C Obligation or other
Obligations shall fail to constitute “designated senior debt” (or any other
similar term) under any document, instrument or agreement evidencing such
Permitted Subordinated Debt or Second Lien Obligations; or the Company or any of
its Subsidiaries shall, directly or indirectly, disavow or contest in any manner
(i) the effectiveness, validity or enforceability of any of the Subordination
Provisions, or (ii) that any of such Subordination Provisions exist for the
benefit of the Secured Parties; or

(l) Change of Control. There occurs any Change of Control.

9.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

120



--------------------------------------------------------------------------------

9.03 Application of Funds.

(a) After the exercise of remedies provided for in Section 9.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 9.02), any amounts received on account of the
Obligations shall, subject to the provisions of Sections 2.17 and 2.18, be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article IV) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and other Obligations expressly described in clauses Third through Fifth
below) payable to the Lenders and the L/C Issuer (including reasonable fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article IV), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to (i) the payment of that portion of the Obligations constituting
unpaid principal of the Loans and L/C Borrowings (ratably among the Lenders and
the L/C Issuer in proportion to the respective amounts held by them), (ii) the
payment of Secured Related Credit Obligations arising under Related Swap
Contracts (to the Lenders party (either directly or through an Affiliate) to
such Related Swap Contracts), and (iii) to Cash Collateralize that portion of
L/C Obligations comprising the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized by the Borrowers pursuant to
Sections 2.04 and 2.17, to the Administrative Agent for the account of the L/C
Issuer; provided that if the amounts available are insufficient to make all
payments provided for in this clause Fourth, that portion allocable to clause
(iii) shall be applied first to pay Outstanding Amounts of Revolving Loans, L/C
Borrowings and Secured Related Credit Obligations arising under Related Swap
Contracts before being utilized to Cash Collateralize L/C Obligations;

Fifth, to payment of Secured Related Credit Obligations other than those arising
under Related Swap Contracts;

Sixth, to the payment of all other Obligations of the Borrowers owing under or
in respect of the Loan Document that are due and payable to the Administrative
Agent and the other Secured Parties, or any of them, on such date, ratably based
on the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and

 

121



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

(b) Subject to Sections 2.04(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Amounts
distributed with respect to any Secured Related Credit Obligations shall be the
lesser of the maximum Secured Related Credit Obligations last reported to the
Administrative Agent or the actual Secured Related Credit Obligations as
calculated by the methodology reported to the Administrative Agent for
determining the amount due. The Administrative Agent shall have no obligation to
calculate the amount to be distributed with respect to any Secured Related
Credit Obligations, and may request a reasonably detailed calculation of such
amount from the applicable Secured Party. If a Secured Party fails to deliver
such calculation within five days following request by the Administrative Agent,
the Administrative Agent may assume the amount to be distributed is zero. The
allocations set forth in this Section 9.03(b) are solely to determine the rights
and priorities of Administrative Agent and Secured Parties as among themselves,
and may be changed by agreement among them without the consent of any Borrower.
This Section 9.03(b) is not for the benefit of or enforceable by any Borrower.

(c) Administrative Agent shall not be liable for any application of amounts made
by it in good faith under this Section 9.03 and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by any Lender, such Lender hereby agrees to return it).

ARTICLE X.

ADMINISTRATIVE AGENT

10.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Company
nor any other Borrower shall have rights as a third party beneficiary of any of
such provisions. Administrative Agent alone shall be authorized to determine
whether any Accounts or Inventory constitute Eligible Accounts or Eligible
Inventory, or whether to impose or release any Reserve (in each case, pursuant
to the terms of this Agreement), or whether any conditions to funding any Loan
or to issuance of a Letter of Credit have been satisfied, which determinations
and judgments, if exercised in good faith, shall exonerate Administrative Agent
from liability to any Lender or other Person for any error in judgment or
mistake.

 

122



--------------------------------------------------------------------------------

10.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

10.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower
Agent, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V

 

123



--------------------------------------------------------------------------------

or elsewhere herein, other than to confirm receipt of items expressly required
to be delivered to the Administrative Agent.

10.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

10.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

10.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower Agent. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower Agent, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower Agent and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Administrative Agent on behalf of the Lenders or the L/C
Issuer under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such Collateral until such time as a successor Administrative
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the L/C

 

124



--------------------------------------------------------------------------------

Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

10.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

10.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agent or Co-Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

10.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Borrower, the Administrative Agent (irrespective of whether the principal of
any Loan or L/C Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the

 

125



--------------------------------------------------------------------------------

Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(h) and (i), 2.10 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

10.10 Collateral Matters. The Lenders and the L/C Issuer irrevocably authorize
the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any Collateral (i) upon the occurrence of the
Facility Termination Date, (ii) that is Disposed or to be Disposed as part of or
in connection with any Disposition permitted hereunder or under any other Loan
Document, (iii) as provided in Section 7.15(c) with respect to Subsidiaries that
become Unrestricted Subsidiaries in accordance with the terms of this Agreement,
or (iv) subject to Section 11.01, if approved, authorized or ratified in writing
by the Required Lenders;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(j); and

(c) to release any Restricted Subsidiary that is a Borrower from its obligations
under the Loan Documents if such Person ceases to be a Restricted Subsidiary as
a result of a transaction permitted hereunder (including pursuant to its
designation as an Unrestricted Subsidiary in compliance with the terms hereof,
including Section 7.15).

 

126



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Borrower from its obligations under the Loan Documents pursuant to this
Section 10.10.

10.11 Other Collateral Matters.

(a) Care of Collateral. The Administrative Agent shall have no obligation to
assure that any Collateral exists or is owned by a Borrower, or is cared for,
protected or insured, nor to assure that the Administrative Agent’s Liens have
been properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.

(b) Lenders as Agent For Perfection by Possession or Control. The Administrative
Agent and Secured Parties appoint each Lender as agent (for the benefit of
Secured Parties) for the purpose of perfecting Liens in any Collateral held or
controlled by such Lender, to the extent such Liens are perfected by possession
or control. If any Lender obtains possession or control of any Collateral, it
shall notify the Administrative Agent thereof and, promptly upon Administrative
Agent’s request, deliver such Collateral to Administrative Agent or otherwise
deal with it in accordance with Administrative Agent’s instructions.

(c) Reports. The Administrative Agent shall promptly forward to each Lender,
when complete, copies of any Field Exam or appraisal report prepared by or for
the Administrative Agent with respect to any Borrower or Collateral (“Report”).
Each Lender agrees (a) that neither Bank of America nor the Administrative Agent
makes any representation or warranty as to the accuracy or completeness of any
Report, and shall not be liable for any information contained in or omitted from
any Report; (b) that the Reports are not intended to be comprehensive audits or
examinations, and that the Administrative Agent or any other Person performing
any audit or examination will inspect only specific information regarding
Obligations or the Collateral and will rely significantly upon Borrowers’ books
and records as well as upon representations of Borrowers’ officers and
employees; and (c) to keep all Reports confidential and strictly for such
Lender’s internal use, and not to distribute any Report (or the contents
thereof) to any Person (except to such Lender’s Participants, attorneys and
accountants) or use any Report in any manner other than administration of the
Loans and other Obligations. Each Lender shall indemnify and hold harmless the
Administrative Agent and any other Person preparing a Report from any action
such Lender may take as a result of or any conclusion it may draw from any
Report, as well as from any all losses, claims, damages, liabilities and related
expenses (except to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the Administrative Agent) arising as a direct or indirect result
of the Administrative Agent furnishing a Report to such Lender.

10.12 Related Credit Providers. Each Secured Related Credit Provider, by
delivery of a notice to Administrative Agent of the creation of a Related Credit
Arrangement, agrees to be bound by Section 9.03 and this Article X. Each Secured
Related Credit Provider shall indemnify and hold harmless Agent Indemnitees, to
the extent not reimbursed by Borrowers, against all losses, claims, damages,
liabilities or related expenses that may be incurred by or asserted

 

127



--------------------------------------------------------------------------------

against any Agent Indemnitee in connection with such provider’s Secured Related
Credit Obligations.

ARTICLE XI.

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrowers
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrowers, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in (i) Section 5.01(a) (except to the extent
otherwise provided for in Section 5.01(a)) or, (ii) in the case of the initial
Credit Extension, Section 5.02, in each case without the written consent of each
Lender;

(b) extend or increase the Revolving Credit Commitment of any Revolving Lender
(or reinstate any Revolving Credit Commitment terminated pursuant to
Section 9.02) without the written consent of such Revolving Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them), including the Revolving Credit Maturity Date, or any scheduled
reduction of the Aggregate Commitments hereunder or under any other Loan
Document, in each case without the written consent of each Lender directly
affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” (so long as such
amendment does not result in the Default Rate being lower than the interest rate
then applicable to Base Rate Loans or Eurocurrency Rate Loans, as applicable) or
to waive any obligation of the Borrowers to pay interest or Letter of Credit
Fees at the Default Rate or (ii) to amend any financial covenant hereunder (or
any defined term used therein);

(e) change Section 2.14 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(g) release any material Borrower from the this Agreement or any material
Security Instrument to which it is a party without the written consent of each
Lender, except to the extent

 

128



--------------------------------------------------------------------------------

such Borrower is the subject of a Disposition permitted by Section 8.05 (in
which case such release may be made by the Administrative Agent acting alone);

(h) release all or substantially all of the Collateral without the written
consent of each Lender except with respect to Dispositions and releases of
Collateral permitted or required hereunder (including pursuant to Section 8.05)
or as provided in the other Loan Documents (in which case such release may be
made by the Administrative Agent acting alone); or

(i) without the prior written consent of all Lenders, amend the definition of
“Borrowing Base”, “Accounts Formula Amount” (including any advance rate
therein), “Inventory Formula Amount” (including any advance rate therein),
“Eligible Inventory”, “Eligible Accounts” or “Loan Cap” in a manner that would
increase the availability; provided that the foregoing shall not limit the
discretion of the Administrative Agent to change, establish or eliminate any
Reserves;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;
(iv) Section 11.06(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
(v) the Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the respective parties thereto; (vi) no amendment,
waiver or consent which has the effect of enabling the Borrowers to satisfy any
condition to a Borrowing contained in Section 5.02 hereof which, but for such
amendment, waiver or consent would not be satisfied, shall be effective to
require the Revolving Lenders, the Swing Line Lender or the L/C Issuer to make
any additional Revolving Loan or Swing Line Loan, or to issue any additional or
renew any existing Letter of Credit, unless and until the Required Lenders (or,
if applicable, all Revolving Lenders) shall have approved such amendment, waiver
or consent. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Revolving Credit Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (i) to add one or more additional revolving credit or
term loan facilities to this Agreement (as to which no Lender shall have any
obligation to participate) and to permit the extensions of credit

 

129



--------------------------------------------------------------------------------

and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share, on a last-out or subordinated basis to the
existing facilities hereunder, in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone or in the case of notices otherwise
expressly provided herein (and except as provided in subsection (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to a Borrower, the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 11.02, as changed pursuant to
subsection (d) below; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire, as
changed pursuant to subsection (d) below (including, as appropriate, notices
delivered solely to the Person designated by a Lender on its Administrative
Questionnaire then in effect for the delivery of notices that may contain
material non-public information relating to the Borrowers).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant

 

130



--------------------------------------------------------------------------------

to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of a Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Borrower, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower Agent, the other Borrowers, the
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower Agent, the Administrative Agent, the L/C
Issuer and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the

 

131



--------------------------------------------------------------------------------

Platform (a “Private Side Person”) in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws; provided that
nothing in this Agreement shall be deemed to be a consent by any party hereto to
any Private Side Person providing any such Borrower Materials from the “Private
Side” of the Platform that are not available on the “Public Side” of the
Platform to any person at such Public Lender who has not been selected as a
Private Side Person, or otherwise acting in violation of the provisions of
Section 11.07 with respect to any such Borrower Materials.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Revolving Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrowers even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrowers. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

11.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.14), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under

 

132



--------------------------------------------------------------------------------

the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates and the
Arrangers (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent and the Arrangers), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, each Lender, the L/C Issuer, the Swing Line Lender or the Arrangers
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Lenders, the Swing Line Lender, the L/C Issuer or the
Arrangers), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided, however, that in the case of clause (i),
(ii) and (iii) above, all costs and expenses of legal counsel shall be limited
to one counsel for the Administrative Agent and one counsel for the Lenders and
to the extent necessary, one special or local counsel in each appropriate
jurisdiction unless, in the reasonable opinion of any Lender, representation of
all such Lenders would be inappropriate due to the existence of an actual or
potential conflict of interest.

(b) Indemnification by the Borrowers. Each Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrowers or any other Borrower arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 4.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of

 

133



--------------------------------------------------------------------------------

Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrowers or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrowers
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrowers or any other Borrower, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrowers or any other Borrower against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Borrower or such Borrower has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on such Lender’s portion of Loans, commitments
and risk participations with respect to the Revolving Credit Facility) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.13(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

 

134



--------------------------------------------------------------------------------

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender and the occurrence of the Facility Termination Date.

11.05 Marshalling; Payments Set Aside. None of Administrative Agent or Lenders
shall be under any obligation to marshal any assets in favor of any Borrower or
against any Obligations. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the occurrence
of the Facility Termination Date.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrowers may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section, or (iv) to an SPC in accordance with the provisions of
subsection (h) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and its
Revolving Loans (including for purposes of this subsection (b), participations
in L/C Obligations) at the time owing to it (such Lender’s portion of Loans,
commitments and risk participations with respect to each of the

 

135



--------------------------------------------------------------------------------

Revolving Credit Facility (each, an “Applicable Facility”) being referred to in
this Section 11.06 as its “Applicable Share”)) at the time owing to it);
provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Applicable Share of the Applicable Facility at the time owing
to it or in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund with respect to a Lender, the aggregate amount of the
Applicable Share (which for this purpose includes Loans outstanding thereunder)
with respect to each Applicable Facility, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 with respect
to the Revolving Credit Facility, unless the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower Agent
otherwise consents (each such consent not to be unreasonably withheld or
delayed; provided that the Borrower Agent shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof), provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Applicable Facility, except that this clause (ii) shall not
(A) prohibit any Lender from assigning all or a portion of its rights and
obligations among the Applicable Facilities on a non-pro rata basis or (B) apply
to rights in respect of Swing Line Loans;

(iii) any assignment of a Revolving Credit Commitment must be approved by the
Administrative Agent, the L/C Issuer and the Swing Line Lender and, so long as
no Event of Default has occurred and is continuing, the Borrower Agent (each
such consent not to be unreasonably withheld or delayed; provided that the
Borrower Agent shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof) unless the Person that
is the proposed assignee is itself a Lender or an Affiliate of a Lender (whether
or not the proposed assignee would otherwise qualify as an Eligible Assignee);

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500 payable by the assigning Lender,
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment, and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

 

136



--------------------------------------------------------------------------------

(v) no such assignment shall be made (A) to any Borrower or any of the
Borrowers’ Affiliates or Subsidiaries, or (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural person; and

(vi) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower Agent and the Administrative Agent,
the applicable pro rata share of Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Revolving Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.01, 4.04, 4.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver Revolving Loan Notes to the assignee Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section. Notwithstanding the foregoing, if any
Lender shall assign all of its rights and obligations under this Agreement (an
“Exiting Lender”), to the extent such Exiting Lender or an Affiliate thereof is
a Secured Related Credit Provider at the time of such assignment, (a) such
Exiting Lender or Affiliate shall continue to be a Secured Related Credit
Provider solely with respect to Secured Related Credit Obligations arising under
Related Credit Arrangements entered into prior to such assignment and shall
continue to be entitled to the benefits of Section 9.03 in its capacity as a
Secured Related Credit

 

137



--------------------------------------------------------------------------------

Provider and (b) such Exiting Lender and such Affiliate shall continue to be
subject to (i) notification requirements under the definition of “Secured
Related Credit Obligation”, and (ii) the requirements, including indemnification
obligations, under Sections 9.03 and 10.12.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes) (in such
capacity, subject to Section 11.17), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
each of the Borrowers and the L/C Issuer at any reasonable time and from time to
time upon reasonable prior notice. In addition, at any time that a request for a
consent for a material or substantive change to the Loan Documents is pending,
any Lender may request and receive from the Administrative Agent a copy of the
Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or a Borrower or any of
the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and/or the Loans
(including such Lender’s participations in L/C Obligations and/or Swing Line
Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 4.01, 4.04 and 4.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 4.01 or 4.04 than the applicable
Lender would have been

 

138



--------------------------------------------------------------------------------

entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower Agent’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 4.01
unless the Borrower Agent is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 4.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Revolving Loan Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower Agent (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.13(c)(ii).
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrowers under this
Agreement (including its obligations under Section 4.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Revolving Credit
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the occurrence of the Facility
Termination Date) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained

 

139



--------------------------------------------------------------------------------

herein, any SPC may (i) with notice to, but without prior consent of the
Borrower Agent and the Administrative Agent and with the payment of a processing
fee in the amount of $2,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

(i) Resignation as L/C Issuer and/or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America or JPMorgan assigns all of its Revolving Credit Commitment, Revolving
Loans, pursuant to subsection (b) above, such Person may, (i) upon 30 days’
notice to the Borrower Agent and the Lenders, resign as L/C Issuer and/or
(ii) in the case of Bank of America, upon 30 days’ notice to the Borrower Agent,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer,
or Swing Line Lender, the Borrower Agent shall be entitled to appoint from among
the Lenders willing to serve in such capacity a successor L/C Issuer or Swing
Line Lender hereunder, as the case may be; provided, however, that no failure by
the Borrower Agent to appoint any such successor shall affect the resignation of
such Person as L/C Issuer or Swing Line Lender, as the case may be. If Bank of
America or JPMorgan resigns as L/C Issuer, such Person shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.04(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.05(c). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such successor or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of such L/C Issuer with respect to such Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, trustees, officers, employees, agents, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same or at least as
restrictive as those of this Section, to (i) any assignee of or

 

140



--------------------------------------------------------------------------------

Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (g) with the consent of the Borrower Agent
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers or
any Subsidiary.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, any information not marked “PUBLIC” at the
time of delivery will be deemed to be confidential; provided, that any
information marked “PUBLIC may also be marked “Confidential”. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrowers against any and all of the obligations of the Borrowers now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that

 

141



--------------------------------------------------------------------------------

such Lender, the L/C Issuer or their respective Affiliates may have. Each Lender
and the L/C Issuer agrees to notify the Borrower Agent and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 5.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The

 

142



--------------------------------------------------------------------------------

invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

11.13 Replacement of Lenders. If any Lender requests compensation under
Section 4.04, if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.01, if any Lender is a Defaulting Lender, or if any Lender fails to
approve any amendment, waiver or consent requested by Borrower Agent pursuant to
Section 11.01 that has received the written approval of not less than the
Required Lenders but also requires the approval of such Lender, then in each
such case the Borrower Agent may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower Agent shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 4.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower Agent (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 4.04 or payments required to be made pursuant to Section 4.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) in the case of any such assignment resulting from the refusal of a Lender to
approve a requested amendment, waiver or consent, the Person to whom such
assignment is being made has agreed to approve such requested amendment, waiver
or consent; and

(e) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

143



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWERS OR THEIR PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B)

 

144



--------------------------------------------------------------------------------

ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act.

11.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers or the Lenders are
arm’s-length commercial transactions between each Borrower and its Affiliates,
on the one hand, and the Administrative Agent, the Arrangers and the Lenders, on
the other hand, (B) each Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) each Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, the Arrangers
and each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Borrower or any of
its Affiliates or any other Person and (B) neither the Administrative Agent nor
either Arranger nor any Lender has any obligation to any Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a board range of transactions that involve
interests that differ from those of the Borrowers and their Affiliates, and
neither the Administrative Agent nor either Arranger nor any Lender has any
obligation to disclose any of such interests to any Borrower or its Affiliates.
To the fullest extent permitted by law, each Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, each Arranger and
each Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

[Remainder of page is intentionally left blank; signature pages follow.]

 

145



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS: MUELLER WATER PRODUCTS, INC. ANVIL INTERNATIONAL, LP

By:

  Anvil I, LLC, its General Partner ANVILSTAR, LLC FAST FABRICATORS, LLC HENRY
PRATT COMPANY, LLC HERSEY METERS CO., LLC HUNT INDUSTRIES, LLC HYDRO GATE, LLC
J.B. SMITH MFG CO., LLC JAMES JONES COMPANY, LLC MILLIKEN VALVE, LLC MUELLER CO.
LTD.

By:

  MCO 1, LLC, its General Partner MUELLER GROUP, LLC

MUELLER INTERNATIONAL, INC. MUELLER SERVICE CALIFORNIA, INC.

MUELLER SERVICE CO., LLC

MUELLER SYSTEMS LLC

U.S. PIPE VALVE & HYDRANT, LLC

UNITED STATES PIPE AND FOUNDRY COMPANY, LLC

By:  

/s/  Walt Smith

Name:  

Walter A. Smith

Title:  

Treasurer

CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/  William Wilson

Name:  

William J. Wilson

Title:  

Senior Vice President

CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
By:  

/s/  William Wilson

Name:  

William J. Wilson

Title:  

Senior Vice President

CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC,
as a Lender By:  

/s/  Sanat Amladi

Name:  

Sanat Amladi

Title:  

Vice President

CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/  T.S. Wilae

Name:  

T.S.Wilae

Title:  

Vice President

CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/  Mike Knuckles

Name:  

Mike Knuckles

Title:  

Director

CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/  William Moul

Name:  

William H. Moul, Jr.

Title:  

Vice President

CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/  Rebecca Kratz

Name:  

Rebecca Kratz

Title:  

Authorized Signatory

CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1.01

UNRESTRICTED SUBSIDIARIES

Anvil International LLC



--------------------------------------------------------------------------------

SCHEDULE 1.02

 

LC#

  

Applicant

  

Beneficiary

   Issue
Date    USD Amt    Annual
Expiration

T00000003037391

   US Pipe    California Integrated Waste    05/24/07    1,182,081.00   
04/30/2011

T00000000905470

   US Pipe    Alabama Dept of Env. Mgmt    05/24/07    3,922,659.00   
03/14/2011

T00000003067845

   Anvil International, Inc.    Avalon Risk Management Inc.    05/24/07   
245,000.00    03/22/2011

T00000003068774

   AnvilStar, LLC    ABN AMRO Bank    10/29/07    216,640.38    10/24/2010

T00000003068779

   Mueller Group, Inc.    National Union Fire Insurance Co.    05/12/09   
970,000.00    05/05/2011

T00000003067390

   Mueller Group, LLC    ACE American Ins Company    05/24/07    23,267,850.00
   08/16/2010

T00000003068780

   US Pipe    Dept. of Industrial Relations - Worker’s Comp Div.    06/02/09   
400,000.00    05/28/2011

T00000003022700

   US Pipe    Town of Binghamton    05/24/07    30,000.00    12/17/2010

T00000003068777

   Henry Pratt Company    JLS Partners    04/01/09    36,677.00    08/01/2011

T00000003068782

   Henry Pratt Company    Progress Energy Carolinas, Inc.    06/22/09   
46,801.00    06/12/2011

T00000003068783

   Mueller Canada Ltd    Pueblo Viejo Dominicana Corporation    07/31/09   
21,231.86    01/31/2011

T00000003068785

   Henry Pratt Company    Sandy Creek Power Partners, LP    09/22/09   
52,301.40    09/30/2010

T00000003068786

   Mueller Co. Gas Division    Titas Gas Transmission    12/03/09    12,532.61
   05/30/2011

T00000003068790

   Mueller Co. Gas Division    Titas Gas Transmission    05/17/10    4,379.32   
11/30/2011

T00000003067379

   Anvil/Star-Mlr    The Travelers Casualty    05/24/07    1,373,795.00   
03/09/2011



--------------------------------------------------------------------------------

   Grp LLC / Mlr Service Co.    & Surety         

T00000003067376

   Pratt/Mueller Group, Inc.    The Travelers Casualty & Surety    05/24/07   
3,154,149.88    02/17/2011

T00000003042874

   US Pipe    The Travelers Casualty & Surety    05/24/07    2,884,000.00   
10/03/2010



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND

PRO RATA SHARES

(As of the Closing Date)

 

Lender

   Revolving Credit
Commitment    Pro Rata
Revolving Share  

Bank of America, N.A.

   $ 75,000,000.00    27.2727272727 % 

Wells Fargo Capital Finance, LLC

     65,000,000.00    23.6363636364 % 

JPMorgan Chase Bank, N.A.

     45,000,000.00    16.3636363636 % 

SunTrust Bank

     45,000,000.00    16.3636363636 % 

Goldman Sachs Bank USA

     25,000,000.00    9.0909090909 % 

TD Bank, N.A.

     20,000,000.00    7.2727272727 %               

Total

   $ 275,000,000.00    100.000000000 % 



--------------------------------------------------------------------------------

SCHEDULE 3.02(d)

DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS

 

Deposit Accounts

Name and Address of

Depository Institution

  

Account

Number

  

Name and Type

of Account

JPMorgan Chase Bank

2200 Ross Avenue, Floor 06

Dallas, TX, 75201-2787

   716486303    Mueller Water Products, Inc. – Concentration

JPMorgan Chase Bank

2200 Ross Avenue, Floor 06

Dallas, TX, 75201-2787

   716486022    Mueller Co. LTD – Lockbox

JPMorgan Chase Bank

2200 Ross Avenue, Floor 06

Dallas, TX, 75201-2787

   722615929    U.S. Pipe and Foundry Co. LLC – Lockbox

JPMorgan Chase Bank

2200 Ross Avenue, Floor 06

Dallas, TX, 75201-2787

   722615945    Anvil International, LP – Lockbox

Old National Bank

333 East Main St., Suite 100

Louisville, Kentucky 40202

   113829676    Fast Fabricators LLC – Account Payable A/C

Old National Bank

333 East Main St., Suite 100

Louisville, Kentucky 40202

   113829368    Fast Fabricators LLC – Payroll A/C*

Old National Bank

333 East Main St., Suite 100

Louisville, Kentucky 40202

   113829379    Fast Fabricators LLC – Cash Collections

Sun Trust Bank

25 Park Place, 14th floor

Atlanta, GA 30303

   1000042192632    Mueller Group, LLC – Concentration*

Sun Trust Bank

25 Park Place, 14th floor

Atlanta, GA 30303

   1000042192905    Mueller International Finance, Inc. – Tax Legal Entity
Transfer*

Sun Trust Bank

25 Park Place, 14th floor

Atlanta, GA 30303

   1000042192897    Mueller International, Inc. – Tax Legal Entity Transfer*



--------------------------------------------------------------------------------

Sun Trust Bank

25 Park Place, 14th floor

Atlanta, GA 30303

   8800621669    Mueller Co. Ltd. – A/P*

Sun Trust Bank

25 Park Place, 14th floor

Atlanta, GA 30303

   8800621941    Henry Pratt Co. LLC – A/P*

Sun Trust Bank

25 Park Place, 14th floor

Atlanta, GA 30303

   8800622212    Hydro Gate, LLC – A/P*

Sun Trust Bank

25 Park Place, 14th floor

Atlanta, GA 30303

   8800622253    Milliken Valve, LLC – A/P*

Sun Trust Bank

25 Park Place, 14th floor

Atlanta, GA 30303

   8800622295    Hersey Meters Co. LLC – A/P*

Sun Trust Bank

25 Park Place, 14th floor

Atlanta, GA 30303

   8800622337    Hersey Meters Co. LLC – Payroll*

Sun Trust Bank

25 Park Place, 14th floor

Atlanta, GA 30303

   8800619903    Anvil International LP – A/P*

Sun Trust Bank

25 Park Place, 14th floor

Atlanta, GA 30303

   1000042192947    Anvil International LP – Payroll*

Sun Trust Bank

25 Park Place, 14th floor

Atlanta, GA 30303

   8800621701    Mueller Co. Ltd. – Payroll*

Sun Trust Bank

25 Park Place, 14th floor

Atlanta, GA 30303

   8800621826    Mueller Co. Ltd. – Payroll*

Sun Trust Bank

25 Park Place, 14th floor

Atlanta, GA 30303

   8800621743    Mueller Co. Ltd. – Payroll*

Sun Trust Bank

25 Park Place, 14th floor

Atlanta, GA 30303

   8800621784    Mueller Co. Ltd. – Payroll*

Sun Trust Bank

25 Park Place, 14th floor

Atlanta, GA 30303

   8800621867    Mueller Co. Ltd. – Payroll*

Sun Trust Bank

25 Park Place, 14th floor

Atlanta, GA 30303

   8800621982    Henry Pratt Co. LLC – Payroll*



--------------------------------------------------------------------------------

Sun Trust Bank

25 Park Place, 14th floor

Atlanta, GA 30303

   6656656931626    U.S. Pipe and Foundry Co. LLC – A/P*

Sun Trust Bank

25 Park Place, 14th floor

Atlanta, GA 30303

   8800620265    U.S. Pipe and Foundry Co. LLC – Payroll*

Sun Trust Bank

25 Park Place, 14th floor

Atlanta, GA 30303

   1000042192913    Mueller Water Products, Inc. Tax Legal Entity Transfer*

Securities Accounts

 

Securities Accounts

Name and Address of

Securities Intermediary

  

Account

Number

  

Name and Type

of Account

Fifth Third Bank

5050 Kingsley Drive

Cincinnati, OH 45263

   069-093688    Fast Fabricators LLC – Money Market Account

Fifth Third Bank

5050 Kingsley Drive

Cincinnati, OH 45263

   069-093696    Fast Fabricators LLC – Fifth Third Institutional

Fifth Third Bank

5050 Kingsley Drive

Cincinnati, OH 45263

   069-099368    Fast Fabricators LLC – Money Market Core

Commodity Accounts

None.

* = Excluded Deposit Account



--------------------------------------------------------------------------------

SCHEDULE 3.04

INFORMATION REGARDING COLLATERAL

 

I.

  

II.

  

III.

Name

  

Jurisdiction of

Formation/

Form of Equity/I.D. Number

  

Address of Chief

Executive Office

Mueller Water Products, Inc.   

Delaware

Corporation

#4033400

  

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

Mueller Group, LLC   

Delaware

Limited Liability Company

#3067786

  

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

Anvil International, LP   

Delaware

Limited Partnership

#3067111

  

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

AnvilStar, LLC   

Delaware

Limited Liability Company

#3749592

  

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

Fast Fabricators, LLC   

Delaware

Limited Liability Company

#4254549

  

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

Henry Pratt Company, LLC   

Delaware

Limited Liability Company

#2198696

  

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

Hersey Meters Co., LLC   

Delaware

Limited Liability Company

#3078050

  

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

Hunt Industries, LLC   

Delaware

Limited Liability Company

#4100929

  

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

Hydro Gate, LLC   

Delaware

Limited Liability Company

#3463120

  

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

James Jones Company, LLC   

Delaware

Limited Liability Company

#4101154

  

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

J.B. Smith Mfg Co., LLC   

Delaware

Limited Liability Company

#4101104

  

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328



--------------------------------------------------------------------------------

I.

  

II.

  

III.

Name

  

Jurisdiction of

Formation/

Form of Equity/I.D. Number

  

Address of Chief

Executive Office

Milliken Valve, LLC   

Delaware

Limited Liability Company

#3615102

  

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

Mueller Co. Ltd.   

Alabama

Limited Partnership

#504-532

  

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

Mueller Service California, Inc.   

Delaware

Corporation

#4238113

  

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

Mueller Service Co., LLC   

Delaware

Limited Liability Company

#2131785

  

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

Mueller International, Inc.   

Delaware Corporation

#3437273

  

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

Mueller Systems LLC   

Delaware

Limited Liability Company

#4629121

  

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

United States Pipe and Foundry Company, LLC   

Alabama

Limited Liability Company

# 469-116

  

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

U.S. Pipe Valve & Hydrant, LLC   

Delaware

Limited Liability Company

#4640007

  

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328



--------------------------------------------------------------------------------

Mueller Water Products, Inc.

Collateral by Location

 

United States Pipe and Foundry Company LLC

Location Name

 

Street Address

  City   State   Zip-Code  

Status

 

Legal Name of

Lease Holder or

Third Party

  Monthly Lease
Amount $  

Collateral

  Inventory Value

U.S.Pipe - Corporate Headquarters

  3300 First Avenue North   Birmingham   AL   35222   Owned       A/R     N/A

U.S. Pipe - Bessemer

  2023 St. Louis Avenue   Bessemer   AL   35020   Owned   NA     Inventory   $
43,036,066

U.S. Pipe-California

  1295 Whipple Road   Union City   CA   94587   Owned   NA     Inventory    
9,333,212

S & B TECHNICAL PRODUCTS

  NA         Third Party Offsite - Foreign   NA     Inventory     4,820,393

U.S. Pipe - N. Birmingham

  3000 30th Avenue North   Birmingham   AL   35207   Owned   NA     Inventory  
  2,716,913

VULCAN PIPE INC

  2400 Woodward Rd   Bessemer   AL   35020   Third Party Offsite   Vulcan Pipe &
Steel Coatings Inc.     Inventory     2,674,807

U.S. Pipe - Burlington

  1101 East Pearl Street   Burlington   NJ   08016   Owned   NA     Inventory  
  3,865,190

MAZER- BIRMINGHAM

  3816 1st Avenue South   Birmingham   AL   35213   Leased   Mazer Discount
Superstore   4,500   Inventory     2,478,963

U.S. Pipe - Marvel City

  2101 18th av N   Bessemer   AL   35020   Owned   NA     Inventory    
2,273,150

Lemont Stockyard

  12300 New Av   Lemont   IL   60439   Leased based on tons stored   Noramco
Transport Corp   2,800   Inventory     1,190,468

Minneapolis Stockyard

  21778 Highview Avenue   Lakeville   MN   55044   Leased   Progressive Rail
Inc.   4,000   Inventory     752,508

VULCAN PAINTERS, INC. MINOR

  2736 Old Mine Road   Birmingham   AL   35224   Third Party Offsite   Vulcan
Painters, Inc.     Inventory     394,351

BIRMINGHAM FASTNERS - MFG/TRANSIT

  931 Avenue W   Birmingham   AL   35214   Third Party Offsite   Birmingham
Fastener, Inc.     Inventory     463,684

Peoria Stockyard

  83rd Av & Grand Av   Peoria   AZ   85345   Leased   Reload Express, Inc.  
2,800   Inventory     433,751

LIBERTY COATERS

  2635 5th Av N   Birmingham   AL   35020   Third Party Offsite   Liberty
Coating Alabama, LLC     Inventory     623,208

Denver Stockyard

  9850 Havana Street   Irondale   CO   80640   Leased   Cast Transportation,
Inc.   409   Inventory     283,068

Pompano Stockyard

  1263 Hammondville Rd   Pompano
Beach   Fl   33069   Leased   Matco Stone Center, Inc.   1,300   Inventory    
72,341

Fontana Stockyard

  13560 Whittram Avenue   Fontana   CA   92335   Leased   Dalton Trucking, Inc.
  900   Inventory     137,901

GRIPPER STOCK

  7500-A Shadwell Dr.   Roanoke   VA   24019   Third Party Offsite   Valley
Machine Company, Inc.     Inventory     —  

BENTON FOUNDRY INC/VALLEY

  7500-A Shadwell Dr.   Roanoke   VA   24019   Third Party Offsite   Valley
Machine Company, Inc.     Inventory     76,496

C & B PIPING INC

  8804 Parkway Dr.   Leeds   AL   35094   Third Party Offsite   C&B Piping, Inc.
    Inventory     11,350

Kansas Ctiy Stockyard

  12th Street Yard   Kansas City   MO   64108   Leased   Central Missouri
Reload, Inc.   933   Inventory     5,660

ACIPCO

  1501 31st Av N   Birmingham   AL   35207   Third Party Offsite   American Cast
Iron Pipe Company     Inventory     —  

GULF RUBBER AUSTRALIA PTY LTD

          Third Party Offsite - Foreign   NA     Inventory     15,169
Fast Fabricators LLC

Location Name

 

Street Address

  City   State   Zip-Code  

Status

 

Legal Name of

Lease Holder or

Third Party

  Monthly Lease
Amount $  

Collateral

  Inventory Value

Virginia

  11622 Lucky Hill Road   Remington   VA   22734   leased   T.P. Developed
Parcel LLC.   21,000   Inventory   $ 2,051,690

Texas

  800 Burlinton Road   Saginaw   TX   76179   leased   “ Burltex Partners, LLC -
Bldg & land   8,450   Inventory     1,414,488

Florida

  1515 SW 12th Avenue   Ocala   FL   34474   leased   “ Pennco, LLC - Bldg &
land   13,215   Inventory     1,374,705

Marysville

  3387 Plumas-Arboga Road   Olivehurst   CA   95901   leased   Rios Partnership
I, LLC   12,598   Inventory     917,174

Oregon

  4827 NW Front Avenue   Portland   OR   97210   leased   B.D.C. Properties, LLC
  7,313   Inventory     900,405

Fontana

  15467 Valencia Avenue   Fontana   CA   92335   leased   Mark E. Kirkland and
Tnya L. Kirkland   9.841   Inventory     709,878

New Jersey

  200 Rhawn Street   Delanco   NJ   08075   leased   Hovbros Delanco LLC   3,500
  Inventory     483,104

South Carolina

  1622 Tow Notch Road   Lexington   SC   29073   leased   Aftermarket, LLC  
5,875   Inventory     411,452

Corporate

  6a Northwood Drive   Bloomfield   CT   06002   leased   Blake Johnson Property
Management, LLC   1,700   Books and Records     N/A

Northeast

  8 East Newberry Road   Bloomfield   CT   06002   leased   Blake Johnson
Property Management, LLC   4,793   Inventory     712,568

Kentucky

  164 Hamilton Court   Louisville   KY   40229   leased   Rivertown Partners  
4,200   Inventory and AR     384,000

Kansas

  1534 North Industrial Blvd   Ottawa   KS   66067   leased   REES FAMILY
LIMITED PARTNERSHIP   5,417   Inventory     360,215

Ohio

  327 Curtis St   Delaware   OH   43015   Third Party Offsite   Utility
Solutions Inc.     Inventory     12,000 Mueller Co. Ltd.

Location Name

 

Street Address

  City   State   Zip-Code  

Status

 

Legal Name of

Lease Holder or

Third Party

  Monthly Lease
Amount $  

Collateral

  Inventory Value

Cleveland TN

  155 Enterprise Drive   Cleveland   TN   37311   Owned       Inventory  

Murfreesboro

  2531 South Church Street   Murfreesboro   TN   37130   Leased   Mitchel Hunt  
7,025   Empty     N/A



--------------------------------------------------------------------------------

Mueller Co. Ltd.

Location Name

 

Street Address

  City   State   Zip-Code  

Status

 

Legal Name of

Lease Holder or

Third Party

  Monthly Lease
Amount $  

Collateral

  Inventory Value

Hauppauge NY

  923 Motor Parkway   Hauppauge   NY   11788   Third Party Offsite   LCA
Associates     Inventory   $ 114,000

Brownsville, TX

  3351 FM 802   Brownsville   TX   78526   Leased   C.H. Thirlwall   20,000  
Inventory     2,747,000

Mueller Co. Decatur

  500 W. Eldorado Street   Decatur   IL   62522   Owned       Books and Records
    N/A

Mueller Co. Decatur Plant

  1226 E. Garfield Street   Decatur   IL   62526   Owned       Inventory    
17,978,000

Mueller Co. Chattanooga

  1401 Mueller Avenue   Chattanooga   TN   37406   Owned       Inventory    
14,154,000

Mueller Co Cleveland TN

  620 Industrial Drive SW   Cleveland   TN   37311   Owned       Inventory    
7,561,000

Mueller Co. Albertville

  956 Industrial Blvd   Albertville   AL   35950   Leased   Industrial
Development Board c/o Albertville   1,125   Inventory     20,170,000

Henry Pratt Aurora

  401 S. Highland Avenue   Aurora   IL   60506   Owned       Inventory    
12,883,000

Henry Pratt Highland

  311 Highland   Aurora   IL   60506   Leased   Shetland Properties of Aurora,
LLC   31,960   Inventory  

Henry Pratt Hammond

  403 Conkey Street   Hammond   IN   46324   Owned       Inventory     3,144,000

Hersey Meters Co., LLC

  10230 Statesville Blvd   Cleveland   NC   27013   Owned       Inventory    
11,778,000

Mueller Systems, LLC

  48 Leona Drive   Middleborough   MA   02346   Leased   Campanelli
Middleborough II LLC   7,097   Inventory  

Hydro Gate, LLC

  1705 Billy Mitchell Blvd., Suite A   Brownsville   TX   78521   Leased  
Border Mfg. Contractors , LLC   14,000   Inventory     4,642,000

James Jones Company, LLC

  1470 South Vintage Avenue   Ontario   CA   91761   Leased   Vogel Engineers,
Inc.   42,000   Inventory     6,698,000

Milliken Valve, LLC

  2625 Brodhead Road   Bethlehem   PA   18020   Leased   Bethlehem Crossing Ltd.
  44,893   Inventory     7,717,000

Mueller Co - Albertville

  1001 River Oaks Rd   Boaz,   AL   35957   Third Party Offsite   Johnson
Machine & Tool     Inventory     Note(1)

Mueller Co - Albertville

  814 Hill Rose Avenue,   Dayton   OH   45404   Third Party Offsite   Hohman
Plating & Coating     Inventory     Note(1)

Mueller Co - Albertville

  PO BOX 3129   Shawnee   OK   74801   Third Party Offsite   Georg Fischer
Central Plastics, LLC     Inventory     Note(1)

Mueller Co - Albertville

  Route 121 & Vine St.,   Mt. Pulaski   IL   62548   Third Party Offsite  
Inland Tool Company     Inventory     Note(1)

Mueller Co - Albertville

  105 West Sanderfer Road   Athens   AL   35611   Third Party Offsite   Carolina
Commercial Heat Treating, Inc.     Inventory     Note(1)

Mueller Co - Albertville

  1690 Hwy 138 N.E   Conyers   GA   30013   Third Party Offsite   Carolina
Commercial Heat Treating, Inc.     Inventory     Note(1)

Mueller Co - Albertville

  PO Box 1128,   Anniston   AL   36202   Third Party Offsite   Associated Metal
Cast, Inc.     Inventory     Note(1)

Mueller Co - Albertville

  2693 Chattanooga Valley Rd,   Flintstone   GA   30725   Third Party Offsite  
Lookout Metal Works, LLC     Inventory     Note(1)

Mueller Co - Albertville

  500 Highway 70,   Columbiana   AL   35051   Third Party Offsite   Vulcan
Electro-Coating, Inc.     Inventory     Note(1)

Mueller Co - Albertville

  3400 Stanwood Blvd.,   Hunstville   AL   35811   Third Party Offsite   United
Plating     Inventory     Note(1)

Mueller Co - Albertville

  2030 Barry Street,   Oxford   AL   36203   Third Party Offsite   Oxford
Plating Co.     Inventory     Note(1)

Mueller Co - Albertville

  PO Box 1463,   Birmingham   AL   35201   Third Party Offsite   Metalplate
Galvanizing, L.P.     Inventory     Note(1)

Mueller Co - Decatur

  153 North Fifth (Coalton) PO Box 220   Nokomis   IL   62075   Third Party
Offsite   All Precision Manufacturing     Inventory     Note(1)

Mueller Co - Decatur

  5711 W. Park Ave   St. Louis   MO   63110   Third Party Offsite   Paulo    
Inventory     Note(1)

Mueller Co - Decatur

  4827 Chelsea   Kansas City   MO   64130   Third Party Offsite   Paulo    
Inventory     Note(1)

Mueller Co - Decatur

  1211 Anvil Drive   Rockford   IL   61115   Third Party Offsite   C&R    
Inventory     Note(1)

Mueller Co - Decatur

  1351 Windsor Road   Loves Park   IL   61132   Third Party Offsite   Gleason  
  Inventory     Note(1)

Mueller Co - Decatur

  1147 E. Garfield Ave   Decatur   IL   62526   Third Party Offsite   Decatur
Plating     Inventory     Note(1)

Mueller Co - Decatur

  465 E. Briscoe   Morris   IL   60450   Third Party Offsite   Micro Surface    
Inventory     Note(1)

Mueller Co - Decatur

  1830 Woodslee   Troy   MI   48083   Third Party Offsite   J&S Acromatic    
Inventory     Note(1)

Mueller Co - Decatur

  2520 Parkway Ct. PO Box 1485   Decatur   IL   62525   Third Party Offsite  
DATCO     Inventory     Note(1)

Mueller Co - Decatur

  2007 Kishwaukee St   Rockford   IL   61104   Third Party Offsite   Rogers Bros
    Inventory     Note(1)

Mueller Co - Decatur

  3908 Morrison Drive   Gurnee   IL   60031   Third Party Offsite   Gallagher  
  Inventory     Note(1)

Mueller Co - Decatur

  9447 W. Seymour   Schiller Park   IL   60176   Third Party Offsite   Inland
Broaching     Inventory     Note(1)

Mueller Co - Decatur

  2020 E. Locust St   Decatur   IL   62521   Third Party Offsite   Decatur
Machine and Tool     Inventory     Note(1)

Mueller Co - Decatur

  One Shorr Court   Woonsocket   IL   02895   Third Party Offsite   CHN
Anodizing     Inventory     Note(1)

Mueller Co - Decatur

  1395 S. Taylorville Rd   Decatur   IL   62521   Third Party Offsite   Barton
Mfg     Inventory     Note(1)

Mueller Co - Decatur

  1645 N. Railroad Ave PO Box 3577   Decatur   IL   62526   Third Party Offsite
  Mason Mfg     Inventory     Note(1)

Mueller Co - Decatur

  1044 Spring Bay Road   East Peoria,   IL   61611   Third Party Offsite   Boley
Tool     Inventory     Note(1)

Mueller Co - Decatur

  2121 Hubbard Ave PO Box 2760   Decatur   IL   62526   Third Party Offsite  
Macon Resources     Inventory     Note(1)

Mueller Co - Decatur

  455 Atwater St PO Box 19   Plantsville   CT   06479   Third Party Offsite  
Supreme Lake     Inventory     Note(1)

Mueller Co - Decatur

  813 E. North St   Decatur   IL   62521   Third Party Offsite   Graham Welding
    Inventory     Note(1)

Mueller Systems

  2705 Quality lane   Brownsville   TX   78520   Third Party Offsite   Nova Link
    Inventory     Note(1)

Mueller Systems

  18 Kendrick Rd   Warham   MA   20571   Third Party Offsite   J&J Technologies
    Inventory     Note(1)

Mueller Systems

  214 Plyler Rd   Indian Trail   NC   28079   Third Party Offsite   Coatings
Technologies, Inc     Inventory     Note(1)

Mueller Systems

  7350 Dry Creek Parkway   Longmont   CO   80503   Third Party Offsite   PTA
Corporation     Inventory     Note(1)

Mueller Systems

  1135 Old Greensboro Road   Kernersville   NC   27284   Third Party Offsite  
PAM Trading Corporatioin     Inventory     Note(1)

Mueller Systems

  115 South 16th St   Quakertown   PA   18951   Third Party Offsite   Associated
Rubber, Inc     Inventory     Note(1)

Mueller Systems

  2100 W Broad St   Elizabethtown   NC   28837   Third Party Offsite   Danaher
Controls     Inventory     Note(1)

Mueller Systems

  425 Qunicy Ave   Shennandoah   VA   22849   Third Party Offsite   KVK
Precision Specialties     Inventory     Note(1)

Henry Pratt Company LLC

  405 E. Lafayette St.   Somonauk   IL   60552   Third Party Offsite   American
Machining     Inventory     Note(1)

Henry Pratt Company LLC

  17035 Burham Avenue   Lansing   IL   60438   Third Party Offsite   American
Machine Works     Inventory     Note(1)

Henry Pratt Company LLC

  24 Gastville St.   Aurora   IL   60504   Third Party Offsite   B&B Machining  
  Inventory     Note(1)

Henry Pratt Company LLC

  7728 E 14th   Brownsville   TX   78521   Third Party Offsite   Balch
Manufacturing     Inventory     Note(1)



--------------------------------------------------------------------------------

Mueller Co. Ltd.

Location Name

 

Street Address

  City   State   Zip-Code  

Status

 

Legal Name of

Lease Holder or

Third Party

  Monthly Lease
Amount $  

Collateral

  Inventory Value

Henry Pratt Company LLC

  2125 Gardner Road   Broadview   IL   60155   Third Party Offsite   BL Downey  
  Inventory     Note(1)

Henry Pratt Company LLC

  2527 State Street   Bettendorf   IA   52722   Third Party Offsite   Bowe Mfg.
    Inventory     Note(1)

Henry Pratt Company LLC

  600 Mayer Street   Bridgeville   PA   15017   Third Party Offsite   Carpenter
Powder Technologies     Inventory     Note(1)

Henry Pratt Company LLC

  611 Phoenix Court   Aurora   IL   60606   Third Party Offsite   ControlMatic  
  Inventory     Note(1)

Henry Pratt Company LLC

  2707 N. Main St.   Rockford   IL   61103   Third Party Offsite   Crown Machine
    Inventory     Note(1)

Henry Pratt Company LLC

  895 Shop Road   Dixon   IL   61021   Third Party Offsite   Custom Machine    
Inventory     Note(1)

Henry Pratt Company LLC

  Hwy 78 West   Oxford   AL   36203   Third Party Offsite   Cooper Tool    
Inventory     Note(1)

Henry Pratt Company LLC

  P.O. Box 383, 1134 W. South St.   Kewanee   IL   61443   Third Party Offsite  
KD Industries     Inventory     Note(1)

Henry Pratt Company LLC

  198 Poplar Street North   Aurora   IL   60542   Third Party Offsite   Fox
Valley Machine     Inventory     Note(1)

Henry Pratt Company LLC

  119 Koomler Drive   LaPorte   IN   46350   Third Party Offsite   Industrial
Pattern Works     Inventory     Note(1)

Henry Pratt Company LLC

  11755 S. Austin Ave.   Alsip   IL   60803   Third Party Offsite   Kocsis
Brothers Machine Co.     Inventory     Note(1)

Henry Pratt Company LLC

  5681 11th Street   Rockford   IL   61109   Third Party Offsite   Lunquist
Machining     Inventory     Note(1)

Henry Pratt Company LLC

  910 E Burnett   Island Lake   IL   60042   Third Party Offsite   Madden
Ventures     Inventory     Note(1)

Henry Pratt Company LLC

  3301 South Central Ave.   Cicero   IL   60804   Third Party Offsite   MAH
Machine     Inventory     Note(1)

Henry Pratt Company LLC

  11 Cody Street   Elmwood   CT   06110   Third Party Offsite   Metalizing
Service     Inventory     Note(1)

Henry Pratt Company LLC

  1301 South Laramie Avenue   Cicero   IL   60804   Third Party Offsite   Milan
Machining & Mfg Co     Inventory     Note(1)

Henry Pratt Company LLC

  987 S. Lively Blvd.   Elk Grove
Village   IL   60007   Third Party Offsite   Mirco     Inventory     Note(1)

Henry Pratt Company LLC

  90 Bissel Street   Joliet   IL   60432   Third Party Offsite   OmniGear    
Inventory     Note(1)

Henry Pratt Company LLC

  161 Tower Dr. Unit B   Burr Ridge   IL   60527   Third Party Offsite   Paul
Machine     Inventory     Note(1)

Henry Pratt Company LLC

  1821 N. 30th Ave   Melrose
Park   IL   60160   Third Party Offsite   Pride Machine and Tool     Inventory  
  Note(1)

Henry Pratt Company LLC

  8119 S. Charles St.   Savanna   IL   61074   Third Party Offsite   Reliable
Engineering     Inventory     Note(1)

Henry Pratt Company LLC

  303 Mound Road Units 7&8   Rockdale   IL   60436   Third Party Offsite  
Resist-a-line     Inventory     Note(1)

Henry Pratt Company LLC

  1211 Louis Avenue   Elk Grove
Village   IL   60007   Third Party Offsite   Rode Welding     Inventory    
Note(1)

Henry Pratt Company LLC

  1985 Aucult Rd,   Montgomery   IL   60538   Third Party Offsite   Sandwich
Machine and Casting     Inventory     Note(1)

Henry Pratt Company LLC

  719 Morton Ave.   Aurora   IL   60506   Third Party Offsite   Share Machine  
  Inventory     Note(1)

Henry Pratt Company LLC

  1570 N. Commerce   Brookfield   WI   53045   Third Party Offsite  
Trace-A-Matic     Inventory     Note(1)

Henry Pratt Company LLC

  50W485 Rte 64   Sycamore   IL   60178   Third Party Offsite   Unique Products
    Inventory     Note(1)

Henry Pratt Company LLC

  1836 North Lockwood   Chicago   IL   60639   Third Party Offsite   VP Plating
    Inventory     Note(1)

Henry Pratt Company LLC

  101 W. Illinois Street   Aurora   IL   60506   Third Party Offsite   Valley
Precision Steel     Inventory     Note(1)

Henry Pratt Company LLC

  120 Industrial Park Road   Cascade   IA   52033   Third Party Offsite   Webber
Metals     Inventory     Note(1)

Mueller Co - Chattanooga

  4511 Dodds Avenue,   Chattanooga   TN   37407   Third Party Offsite   ANDERSON
MACHINE     Inventory     Note(1)

Mueller Co - Chattanooga

  116A Industrial Court,   Conroe   TX   77301   Third Party Offsite   APPLIED
RUBBER     Inventory     Note(1)

Mueller Co - Chattanooga

  95 First Street,   Ft.
Oglethorpe   GA   30742   Third Party Offsite   A-TECH MACHINE     Inventory    
Note(1)

Mueller Co - Chattanooga

  P.O. Box 5271,   Chattanooga   TN   37406   Third Party Offsite   C AND E
MACHINE     Inventory     Note(1)

Mueller Co - Chattanooga

  600 Foundry Road,   Calera   AL   35040   Third Party Offsite   GLIDEWELL    
Inventory     Note(1)

Mueller Co - Chattanooga

  3500 Dodds Avenue,   Chattanooga   TN   37407   Third Party Offsite   GOODWILL
    Inventory     Note(1)

Mueller Co - Chattanooga

  P.O. Box 11027,   Chattanooga   TN   37401   Third Party Offsite   KENCO    
Inventory     Note(1)

Mueller Co - Cleveland

  755 Dunford Lane,   Allardt   TN   38504   Third Party Offsite   Triple D    
Inventory     Note(1)

Mueller Co - Cleveland

  364 Industrial Park Drive,   Mt Juliet   TN   37122   Third Party Offsite  
Dahlman Industries     Inventory     Note(1)

Mueller Co - Cleveland

  256 Benjamin H Hill Drive SE,   Fitzgerald   GA   31750   Third Party Offsite
  Custom Profiles     Inventory     Note(1)

Hydro Gate LLC

  4876 McKenzie Street   Brownsville   TX   78521   Third Party Offsite   Abrego
Paint     Inventory     Note(1)

Hydro Gate LLC

  7728 Padre Island Hwy   Brownsville   TX   78521   Third Party Offsite   Balch
Machine Co. Inc.     Inventory     Note(1)

Hydro Gate LLC

  3320 East 14th Street   Brownsville   TX   78521   Third Party Offsite  
Border Manufacturing Company     Inventory     Note(1)

Hydro Gate LLC

  3772 Puritan Way #17   Frederick   CO   80516   Third Party Offsite   CWF
Precision Machine     Inventory     Note(1)

Hydro Gate LLC

  5680 Pecos Street   Denver   CO   80221   Third Party Offsite   Longero, Inc.
    Inventory     Note(1)

Hydro Gate LLC

  299 Gilliam Street   Corpus
Christi   TX   78409   Third Party Offsite   Maintech International LLC    
Inventory     Note(1)

Hydro Gate LLC

  6001 North Washington Street   Denver   CO   80216   Third Party Offsite  
Mile Hi Metal Foundry     Inventory     Note(1)

Hydro Gate LLC

  P.O. Box 1006 680 East 11th Street   Tacoma   WA   98421   Third Party Offsite
  Nicholson Engineering     Inventory     Note(1)

Hydro Gate LLC

  P.O. Box 1417   Loveland   CO   80539   Third Party Offsite   Ron Grob Company
    Inventory     Note(1)

Hydro Gate LLC

  825 North Minnesota   Brownsville   TX   78521   Third Party Offsite   South
Machine Shop     Inventory     Note(1) Note (1) Value of Offsite Inventory is
included in the value for the location noted in column B Anvil International LP

Location Name

 

Street
Address

  City   State   Zip-Code  

Status

 

Legal Name of

Lease Holder or

Third Party

  Monthly Lease
Amount $  

Collateral

  Inventory Value

Irving TX RSC

  1401 Valley View Lane, Suite 150   Irving   TX   75061   Leased   Proterra PCP
Portfolio III LP   88,671   Inventory   $ 16,713,008.00

University Park IL RSC

  750 Central Avenue   University
Park   IL   60484   Leased   Net Lease Investments I, LLC   51,576  
Inventory and AR     13,088,445

Columbia PA RSC

  800 Malleable Road   Columbia   PA   17512   Owned       Inventory    
14,129,090

 



--------------------------------------------------------------------------------

Anvil International LP

Location Name

 

Street Address

  City   State   Zip-Code  

Status

 

Legal Name of

Lease Holder or

Third Party

  Monthly Lease
Amount $  

Collateral

  Inventory Value

Sparks NV RSC

  1385 Greg Street   Sparks   NV   89431   Leased   Northwestern Investment
Management Company d/b/a Sparks Industrial   50,582   Inventory   7,325,880

Rotterdam - Netherlands

  Van Harenstraat 1 - 5145 RH Waalwijk   Rotterdam   The
Netherlands     Third Party Offsite - Foreign       Inventory   5,159,255

North Kingstown, RI

  160 Frenchtown Road   North
Kingstown   RI   02852   Leased   Orix Capital Markets   42,912  
Inventory and AR   5,580,381

Columbia PA

  1411 Lancaster Avenue   Columbia   PA   17512   Owned       Inventory  
5,901,356

Longview Plant

  305 Simms Road   Longview   TX   75604   Owned       Inventory   2,696,086

Beck - Greencastle

  9170 Molly Pitcher HWY   Greencastle   PA   17225   Owned       Inventory  
3,134,734

Henderson

  2870 Old Jackson Road   Henderson   TN   38340   Owned       Inventory  
1,927,651

Beck - Waynesboro

  330East Ninth Street   Waynesboro   PA   17268   Owned       Inventory and AR
  750,248

Odessa TX

  2600 West 42nd Street   Odessa   TX   79764   Leased   T.T. Partnership Inc.  
3,800   Inventory   1,178,401

Houston TX

  6999 Old Clinton Road   Houston   TX   77020   Owned       Inventory   783,715

Marshall-Rodeno Denver CO

  5700 E 39th Avenue   Denver   CO   80207   Third Party Offsite       Inventory
  1,166,557

Merit

  319 Circle of Progress   Pottsdown   PA     Owned/Leased       Inventory  
567,463

Bloomington MN

  1201 West 96th Street   Bloomington   MN   55431   Owned       Inventory  
726,034

Ontario, CA

  1470 S. Vintage Avenue   Ontario   CA   91761   Leased - Interco*     17,000  
Inventory   697,694

North Kansas City MO

  1930 Warren Street   N. Kansas
City   MO   64116   Leased   Colbalt Industrial REIT   15,015   Inventory  
613,338

Duluth, GA

  2625 N. Berkeley Lake Drive, Bld. 200, Ste. 450   Duluth   GA   30096   Leased
  Crossroads I Limited Liability Co.   8,107   Inventory   697,740

JB Smith

  6618 Navigation Blvd   Houston   TX     Owned       Inventory   618,866

Southern CA Gas Fullerton

  795 Gable Way   El Cajon   CA   92020   Third Party Offsite       Inventory  
405,241

Mfr Reps & District Svc Agents

  6655 Corners Industrial Court   Norcross   GA   30092   Third Party Offsite  
    Inventory   279,722

N. Kingstown - Houston FAB (1)

  6999 Old Clinton Road   Houston   Houston,
TX   77020   Owned       Inventory   297,688

Madrid Spain

  UPS SCS Jeune Rd. Auda Dec Sistema Solar, 17 Parque Technologico   Madrid  
Spain     Third Party Offsite - Foreign       Inventory   182,562

David Gooding Brocton MA

  173 Spark St.   Brockton   MA   02302   Third Party Offsite       Inventory  
225,321

Mid America Marketing Agent

  1364 Foster Ave.   Nashville   TN   37210   Third Party Offsite      
Inventory   73,073

Southwestern Ind Sales

  1440 West San Pedro St.   Gilbert   AZ   85233   Third Party Offsite      
Inventory   44,904

Guam

  153 East Segundo L.G. St.   Tamuning   Guam   96913   Third Party Offsite    
  Inventory   69,784

 



--------------------------------------------------------------------------------

SCHEDULE 5.01

GOOD STANDING AND

FOREIGN QUALIFICATION JURISDICTIONS

 

Borrowers

  

State of Formation/

Good Standing

Jurisdiction

  

State(s) of Foreign

Qualification

Mueller Water Products, Inc.    Delaware    Florida, Georgia Anvil
International, LP    Delaware   

Arizona, California, Colorado, Florida, Georgia, Illinois, Indiana, Louisiana,
Massachusetts, Michigan,

Minnesota, Missouri, North Carolina, New Hampshire, New Jersey, Nevada, Ohio,
Oklahoma, Oregon, Pennsylvania, Rhode Island,

Tennessee, Texas

AnvilStar, LLC    Delaware    Texas Fast Fabricators, LLC    Delaware    Oregon,
Texas, South Carolina, Connecticut, Florida, Kansas, California, New Jersey,
Kentucky, Virginia Henry Pratt Company, LLC    Delaware    Illinois, Indiana,
New Jersey, Pennsylvania, Texas, Virginia Hersey Meters Co., LLC    Delaware   
California, Hawaii, Maryland, North Carolina, Texas Hunt Industries, LLC   
Delaware    Tennessee Hydro Gate, LLC    Delaware    Colorado, Illinois, Texas
J.B. Smith Mfg Co., LLC    Delaware    Texas James Jones Company, LLC   
Delaware    California, Texas Milliken Valve, LLC    Delaware    Pennsylvania
Mueller Co. Ltd.    Alabama    California, Florida, Georgia, Illinois, Maryland,
Missouri, Pennsylvania, Tennessee, Texas Mueller Group, LLC    Delaware   
Illinois, New Hampshire, Rhode Island, Texas Mueller International, Inc.   
Delaware    None Mueller Service California, Inc.    Delaware    California
Mueller Service Co., LLC    Delaware    Arizona, Florida, Georgia, Missouri,
Rhode Island



--------------------------------------------------------------------------------

Borrowers

  

State of Formation/

Good Standing

Jurisdiction

  

State(s) of Foreign

Qualification

Mueller Systems LLC

   Delaware    Massachusetts

United States Pipe and Foundry Company, LLC

   Alabama    Arizona, California, Colorado, Florida, Georgia, Hawaii, Illinois,
Indiana, Kansas, Massachusetts, Maryland, Michigan, Minnesota, Missouri,
Mississippi, North Carolina, New Jersey, New York, Ohio, Oklahoma, Oregon,
Pennsylvania, South Carolina, Texas, Washington, Tennessee

U.S. Pipe Valve & Hydrant, LLC

   Delaware    Arizona, California, Florida, Georgia, Illinois, Iowa, Maine, New
York, Ohio, Oklahoma, Texas, Washington, Wisconsin

 



--------------------------------------------------------------------------------

SCHEDULE 6.06

LITIGATION

We are involved in various legal proceedings that have arisen in the normal
course of operations, including the proceedings summarized below. We accrue
expenses relating to these matters when a loss is probable and the amount is
reasonably estimable. We expense administrative and defense costs related to
these matters as incurred. The effect of the outcome of these matters on our
future results of operations cannot be predicted with certainty as any such
effect depends on future results of operations and the amount and timing of the
resolution of such matters. Other than the litigation described below, we do not
believe that any of our outstanding litigation would have a material adverse
effect on our businesses, operations or prospects.

Environmental. We are subject to a wide variety of laws and regulations
concerning the protection of the environment, both with respect to the operation
of many of our plants and with respect to remediating environmental conditions
that may exist at our and other properties. We strive to comply with federal,
state and local environmental laws and regulations. We accrue for environmental
expenses resulting from existing conditions that relate to past operations when
the costs are probable and reasonably estimable.

In September 1987, we implemented an Administrative Consent Order (“ACO”) for
our Burlington plant that was required under the New Jersey Environmental
Cleanup Responsibility Act (now known as the Industrial Site Recovery Act). The
ACO required soil and ground water cleanup, and we have completed, and have
received final approval on, the soil cleanup required by the ACO. We are
continuing to monitor ground water at this site. Further remediation could be
required. Long-term ground water monitoring is also required to verify natural
attenuation. We do not know how long ground water monitoring will be required
and do not believe monitoring or further remediation costs will have a material
adverse effect on our consolidated financial condition or results of operations.

In June 2003, Solutia Inc. and Pharmacia Corporation (collectively “Solutia”)
filed suit against U.S. Pipe and a number of co-defendant foundry-related
companies in the U.S. District Court for the Northern District of Alabama for
contribution and cost recovery allegedly incurred and to be incurred by Solutia
in performing remediation of polychlorinated biphenyls (“PCBs”) and heavy metals
in Anniston, Alabama, pursuant to a partial consent decree with the
United States Environmental Protection Agency (“EPA”). U.S. Pipe and certain
co-defendants subsequently reached a settlement with the EPA concerning their
liability for certain contamination in and around Anniston, which was
memorialized in an Administrative Agreement and Order on Consent (“AOC”) that
became effective in January 2006. U.S. Pipe has reached a settlement agreement
whereby Phelps Dodge Industries, Inc., a co-defendant and co-respondent on the
AOC, has assumed U.S. Pipe’s obligation to perform the work required under the
AOC.

U.S. Pipe and the other settling defendants contend that the legal effect of the
AOC extinguishes Solutia’s claims and they filed a motion for summary judgment
to that effect. Discovery in this matter had been stayed while the motion for
summary judgment was pending.



--------------------------------------------------------------------------------

In June 2008, the court issued a summary judgment order, holding that
plaintiffs’ claims for contribution are barred by the AOC but giving plaintiffs
the right to seek to recover cleanup costs they voluntarily incurred. The court
granted a motion for immediate appeal to the Eleventh Circuit Court of Appeals,
but the Eleventh Circuit declined to take the appeal. The parties engaged in
fact discovery in 2009, and U.S. Pipe has moved for reconsideration of the June
2008 summary judgment order that permitted plaintiffs to proceed with their
claims to seek recovery of cleanup costs under Section 107(a) of the
Comprehensive Environmental Response, Compensation, and Liability Act. On
July 2, 2010, the district court granted summary judgment on the cost recovery
claims under Section 107(a) and dismissed those remaining counts against the
Company. On July 30, 2010, plaintiffs moved to clarify or amend the district
court’s July 2, 2010 order to permit the plaintiffs to pursue a claim under
Section 107(a) to recover costs that were not incurred under any removal order
or settlement. We currently have no basis to form a view with respect to the
probability or amount of liability in this matter.

U.S. Pipe and a number of co-defendant foundry-related companies were named in a
putative civil class action case originally filed in April 2005 in the Circuit
Court of Calhoun County, Alabama, and removed by defendants to the U.S. District
Court for the Northern District of Alabama under the Class Action Fairness Act.
The putative plaintiffs in the case filed an amended complaint with the
U.S. District Court in December 2006. The amended complaint alleged state law
tort claims (negligence, failure to warn, wantonness, nuisance, trespass and
outrage) arising from creation and disposal of “foundry sand” alleged to contain
harmful levels of PCBs and other toxins, including arsenic, cadmium, chromium,
lead and zinc. The plaintiffs originally sought damages for real and personal
property and for other unspecified personal injury. In June 2007, a motion to
dismiss was granted to U.S. Pipe and certain co-defendants as to the claims for
negligence, failure to warn, nuisance, trespass and outrage. The remainder of
the complaint was dismissed with leave to file an amended complaint. On July 6,
2007, plaintiffs filed a second amended complaint, which dismissed prior claims
relating to U.S. Pipe’s former facility located at 2101 West 10th Street in
Anniston, Alabama and no longer alleges personal injury claims. Plaintiffs filed
a third amended complaint on July 27, 2007. U.S. Pipe and the other defendants
have moved to dismiss the third amended complaint. In September 2008, the court
issued an order on the motion, dismissing the claims for wantonness and
permitting the plaintiffs to move forward with their claims of nuisance,
trespass and negligence. The court has ordered the parties to mediate the
dispute. Management believes that numerous procedural and substantive defenses
are available. We currently have no basis to form a view with respect to the
probability or amount of liability in this matter.

On July 13, 2010, Rohcan Investments Limited (“Rohcan”), the former owner of
property leased by Mueller Canada and located in Milton, Ontario, filed suit
against Mueller Canada and its two directors seeking $10 million in damages
arising from the defendants’ alleged environmental contamination of the property
and breach of lease. Mueller Canada occupied the property from 1988 through 2006
and paid rent until the lease expired in 2008. We have tendered this lawsuit to
the former owner of Mueller Canada for defense and indemnification. We currently
have no basis to form a view with respect to the probability or amount of
liability in this matter.



--------------------------------------------------------------------------------

In the acquisition agreement pursuant to which a predecessor to Tyco
International Ltd. (“Tyco”) sold our Mueller Co. and Anvil businesses to the
prior owners of these businesses in August 1999, Tyco agreed to indemnify
Mueller Co., Anvil and their affiliates, among other things, for all “Excluded
Liabilities”. Excluded Liabilities include, among other things, substantially
all liabilities of Mueller Co., Anvil and their affiliates prior to August 1999.
The indemnity survives indefinitely and is not subject to any deductibles or
caps. However, we may be responsible for these liabilities in the event that
Tyco ever becomes financially unable to or otherwise fails to comply with, the
terms of the indemnity. In addition, Tyco’s indemnity does not cover liabilities
to the extent caused by us or the operation of our businesses after August 1999,
nor does it cover liabilities arising with respect to businesses or sites
acquired after August 1999. In June 2007, Tyco was separated into three
separate, publicly traded companies. Should the entity or entities that assume
Tyco’s obligations under the acquisition agreement ever become financially
unable or fail to comply with the terms of the indemnity, we may be responsible
for such obligations or liabilities.

Some of our subsidiaries have been named as defendants in asbestos-related
lawsuits. We do not believe these lawsuits, either individually or in the
aggregate, are material to our consolidated financial position or results of
operations.

Other Litigation. We are parties to a number of other lawsuits arising in the
ordinary course of our businesses, including product liability cases for
products manufactured by us and by third parties. The effect of the outcome of
these matters on our future results of operations cannot be predicted with
certainty as any such effect depends on future results of operations and the
amount and timing of the resolution of such matters. While the results of
litigation cannot be predicted with certainty, management believes that the
final outcome of such other litigation is not likely to have a materially
adverse effect on our consolidated financial statements.

Walter Energy-related Income Taxes. Each member of a consolidated group for
federal income tax purposes is severally liable for the federal income tax
liability of each other member of the consolidated group for any year in which
it is a member of the group at any time during such year. Each member of the
Walter Energy consolidated group, which included us through December 14, 2006,
is also jointly and severally liable for pension and benefit funding and
termination liabilities of other group members, as well as certain benefit plan
taxes. Accordingly, we could be liable under such provisions in the event any
such liability is incurred, and not discharged, by any other member of the
Walter Energy consolidated group for any period during which we were included in
the Walter Energy consolidated group.

A dispute exists with regard to federal income taxes for fiscal years 1980
through 1994 allegedly owed by the Walter Energy consolidated group, which
included U.S. Pipe during these periods. According to Walter Energy’s last
available public 10-Q filing on the matter, Walter Energy’s management estimated
that the amount of tax claimed by the Internal Revenue Service (“IRS”) was
approximately $34.0 million for issues currently in dispute in bankruptcy court
for matters unrelated to us. This amount is subject to interest and penalties.
Of the $34.0 million in claimed tax, $21.0 million represents issues in which
the IRS is not challenging the deductibility of the particular expense but only
whether such expense is deductible in a particular year. Walter Energy’s
management believes that Walter Energy’s financial exposure should be limited to



--------------------------------------------------------------------------------

interest and possible penalties and the amount of any tax claimed will be offset
by refunds in other years.

In addition, the IRS previously issued a Notice of Proposed Deficiency assessing
additional tax of $82.2 million for the fiscal years ended May 31,
2000, December 31, 2000 and December 31, 2001. The unresolved issues relate
primarily to Walter Energy’s method of recognizing revenue on the sale of homes
and related interest on the installment notes receivable. The items at issue
relate primarily to the timing of revenue recognition and should the IRS prevail
on its positions, Walter Energy’s financial exposure should be limited to
interest and penalties. As a matter of law, the Company is jointly and severally
liable for any final tax determination, which means that we would be liable in
the event Walter Energy is unable to pay any amounts owed. Walter Energy has
disclosed that it believes its filing positions have substantial merit and that
it intends to defend vigorously any claims asserted.

Walter Energy effectively controlled all of our tax decisions for periods during
which we were a member of the Walter Energy consolidated group for federal
income tax purposes and certain combined, consolidated or unitary state and
local income tax groups. Under the terms of the income tax allocation agreement
between us and Walter Energy dated May 26, 2006, we generally compute our tax
liability on a stand-alone basis, but Walter Energy has sole authority to
respond to and conduct all tax proceedings (including tax audits) relating to
our federal income and combined state returns, to file all such returns on our
behalf and to determine the amount of our liability to (or entitlement to
payment from) Walter Energy for such previous periods. This arrangement may
result in conflicts between Walter Energy and us. The Spin-off was intended to
qualify as a tax-free spin-off under Section 355 of the Internal Revenue Code of
1986, as amended. In addition, the tax allocation agreement provides that if the
Spin-off is determined not to be tax-free pursuant to Section 355 of the
Internal Revenue Code of 1986, as amended, we generally will be responsible for
any taxes incurred by Walter Energy or its shareholders if such taxes result
from certain of our actions or omissions and for a percentage of any such taxes
that are not a result of our actions or omissions or Walter Energy’s actions or
omissions or taxes based upon our market value relative to Walter Energy’s
market value. Additionally, to the extent that Walter Energy was unable to pay
taxes, if any, attributable to the Spin-off and for which it is responsible
under the tax allocation agreement, we could be liable for those taxes as a
result of being a member of the Walter Energy consolidated group for the year in
which the Spin-off occurred.

In accordance with the income tax allocation agreement, Walter Energy used
certain tax assets of a predecessor to the Company in its calendar 2006 tax
return for which payment to us is required. The income tax allocation agreement
only requires Walter Energy to make the payment upon realization of the tax
benefit by receiving a refund or otherwise offsetting taxes due. Walter Energy
currently owes us $10.9 million that is payable pending completion of an IRS
audit of Walter Energy’s 2006 tax year and the related refund of tax from that
year. We do not expect payment within a year from the current balance sheet
date.



--------------------------------------------------------------------------------

SCHEDULE 6.09

ENVIRONMENTAL MATTERS

See Schedule 6.06.



--------------------------------------------------------------------------------

SCHEDULE 6.11

PROPOSED TAX ASSESSMENTS

The Company is jointly and severally liable for any federal income tax
liabilities of Walter Industries, Inc. for periods prior to its spin off from
Walter Industries, Inc.



--------------------------------------------------------------------------------

SCHEDULE 6.12(d)

ERISA COMPLIANCE

Seven pension plans were consolidated down to one pension plan effective
1-1-2010. Five 401(k) plans were consolidated down to two 401(k) plans effective
1-1-2010. We are in the process of restating these three plans and will be
applying to the Internal Revenue Service for a favorable determination letter
for each of the three plans by January 31, 2011.



--------------------------------------------------------------------------------

SCHEDULE 6.13(a)

SUBSIDIARIES

Mueller Water Products, Inc., a Delaware corporation

 

  •  

Anvil 1, LLC, a Delaware limited liability company

 

  •  

Anvil 2, LLC, a Delaware limited liability company

 

  •  

Anvil International LLC, a Delaware limited liability company

 

  •  

Anvil International, LP, a Delaware limited partnership (formerly Anvil
International, Inc., a Delaware corporation)

 

  •  

AnvilStar, LLC, a Delaware limited liability company

 

  •  

Fast Fabricators, LLC, a Delaware limited liability company

 

  •  

Henry Pratt Company, LLC, a Delaware limited liability company (formerly Henry
Pratt Company, a Delaware corporation)

 

  •  

Henry Pratt International, LLC, a Delaware limited liability company (formerly
Henry Pratt International Ltd., a Delaware corporation)

 

  •  

Hersey Meters Co., LLC, a Delaware limited liability company (formerly Hersey
Meters Co., a Delaware corporation)

 

  •  

Hunt Industries, LLC, a Delaware limited liability company (formerly Hunt
Industries, Inc., a Tennessee corporation)

 

  •  

Hydro Gate, LLC, a Delaware limited liability company (formerly Hydro Gate
Acquisition Corp., a Delaware corporation)

 

  •  

James Jones Company, LLC, a Delaware limited liability company (formerly James
Jones Company, a California corporation)

 

  •  

J.B. Smith Mfg Co., LLC, a Delaware limited liability company (formerly J.B.
Smith Mfg Co., an Oklahoma corporation)

 

  •  

MCO 1, LLC, an Alabama limited liability company

 

  •  

MCO 2, LLC, an Alabama limited liability company

 

  •  

Jingmen Pratt Valve Co., Ltd., a Peoples Republic of China limited liability
company

 

  •  

Milliken Valve, LLC, a Delaware limited liability company (formerly Milliken
Acquisition Corp., a Delaware corporation)

 

  •  

Mueller Canada Holdings Corp., a Canada corporation

 

  •  

Mueller Canada Ltd., a Canada corporation

 

  •  

Mueller Co. Ltd., an Alabama limited partnership (formerly Mueller Co., an
Illinois corporation)

 

  •  

Mueller Financial Services, LLC, a Delaware limited liability company

 

  •  

Mueller Group Co-Issuer, Inc., a Delaware corporation

 

  •  

Mueller Group, LLC, a Delaware limited liability company

 

  •  

Mueller International Finance, Inc., a Delaware corporation

 

  •  

Mueller International Finance, L.L.C., a Delaware limited liability company

 

  •  

Mueller International, Inc., a Delaware corporation

 

  •  

Mueller International, L.L.C., a Delaware limited liability company

 

  •  

Mueller Service California, Inc., a Delaware corporation

 

  •  

Mueller Service Co., LLC, a Delaware limited liability company (formerly Mueller
Service Co., a Delaware corporation)



--------------------------------------------------------------------------------

  •  

Mueller Systems LLC, Delaware limited liability company (formerly Mueller
Technologies LLC, a Delaware limited liability company)

 

  •  

United States Pipe and Foundry Company, LLC, an Alabama limited liability
company

 

  •  

U.S. Pipe Valve & Hydrant, LLC, a Delaware limited liability company



--------------------------------------------------------------------------------

SCHEDULE 6.13(b)

OTHER EQUITY INVESTMENTS

None.



--------------------------------------------------------------------------------

SCHEDULE 8.01

EXISTING LIENS

 

Debtor

  

Secured Party

  

Filing Office

  

File Date

  

Filing Number

  

Brief Description of Collateral

Anvil International, LP    Core Business Technologies    Delaware Secretary of
State    04-28-08    2008 1463981    Specified equipment Anvil International, LP
   Zeno Office Solutions, Inc.    Delaware Secretary of State    03-03-09   
2009 0668134    Specified equipment Henry Pratt Company, LLC    OCE’ Financial
Services, Inc.    Delaware Secretary of State    02-17-10    2010 0454805   
Specified equipment J.B. Smith Mfg Co., LLC    Takisawa, Inc.    Delaware
Secretary of State    07-28-06    62623320    Specified equipment Mueller
Company    Hyundai-Kia Machine America Corp.    Alabama Secretary of State   
06-09-06    06-0516051    Specified equipment Mueller Co. Ltd.    United Rentals
Southeast, L.P.    Alabama Secretary of State    08-24-07    07-0724/801   
Specified equipment Mueller Co., Ltd.    Bolts & Nuts, Inc.    Alabama Secretary
of State    04-15-10    10-7063266    Specified equipment Mueller Group, LLC   
Dell Financial Service L.P.    Delaware Secretary of State    01-24-07    2007
0300441    Computer equipment pursuant to lease Mueller Water Products, Inc.   
Air Liquide Industrial U.S. LP    Delaware Secretary of State    04-08-09   
2009 1127676    Specified equipment United States Pipe and Foundry Company, Inc.
   The CIT Group/Equipment Financing Inc.    Alabama Secretary of State   
09-24-02    02-0780525    Specified equipment United States Pipe and Foundry
Company, LLC    Thompson Tractor Co., Inc.    Alabama Secretary of State   
08-18-05    05-0629884    Specified equipment United States Pipe and Foundry
Company, Inc.    Thompson Tractor Co., Inc.    Alabama Secretary of State   
11-22-05    06-0009556    Specified equipment United States Pipe and Foundry
Company, Inc.    Thompson Tractor Co., Inc.    Alabama Secretary of State   
11-28-05    06-0019543    Specified equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Filing Office

  

File Date

  

Filing Number

  

Brief Description of Collateral

United States Pipe and Foundry Company, Inc.    Thompson Tractor Co., Inc.   
Alabama Secretary of State    01-30-06    06-0159292    Specified equipment
United States Pipe and Foundry Company, Inc.    Thompson Tractor Co., Inc.   
Alabama Secretary of State    05-24-06    06-0469095    Specified equipment
United States Pipe and Foundry Company, LLC    Magid Glove & Safety
Manufacturing Co., LLC    Alabama Secretary of State    04-25-07    07-0373599
   Specified equipment United States Pipe and Foundry Company, LLC    TCF
Equipment Finance, Inc.    Alabama Secretary of State    11-07-07    07-0922885
   Equipment other goods and personal property pursuant to Master Lease United
States Pipe and Foundry Company, LLC    TCF Equipment Finance, Inc.    Alabama
Secretary of State    11-07-07    07-0923033    Equipment other goods and
personal property pursuant to Master Lease United States Pipe and Foundry
Company, LLC    TCF Equipment Finance, Inc.    Alabama Secretary of State   
11-13-07    07-0933806    Specified equipment United States Pipe and Foundry
Company, LLC    Synovus Capital Finance    Alabama Secretary of State   
10-17-08    08-7096414    Equipment and personal property pursuant to Equipment
Finance Agreement United States Pipe and Foundry Company, LLC    BancorpSouth
Equipment Finance    Alabama Secretary of State    11-24-08    08-0724815   
Specified machinery and equipment United States Pipe and Foundry Company, LLC   
The McPherson Companies, Inc.    Alabama Secretary of State    04-20-09   
09-7063228    Specified equipment United States Pipe and Foundry Company, LLC   
The McPherson Companies, Inc.    Alabama Secretary of State    06-04-09   
09-7094376    Specified equipment United States Pipe and Foundry Company, LLC   
CCA Financial, LLC    Alabama Secretary of State    08-10-09    09-7138222   
Specified equipment



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Filing Office

  

File Date

  

Filing Number

  

Brief Description of Collateral

United States Pipe and Foundry Company, LLC    The McPherson Companies, Inc.   
Alabama Secretary of State    04-06-10    10-7056449    Specified equipment



--------------------------------------------------------------------------------

SCHEDULE 8.02

EXISTING INVESTMENTS

See Schedule 8.03.



--------------------------------------------------------------------------------

SCHEDULE 8.03

EXISTING INDEBTEDNESS

Mueller Water Products, Inc. 14.75% Senior Discount Notes Due 2014 in an
aggregate principal amount equal to $241,000.00.

Master Lease Agreement between Gelco Corporation and Mueller Group, LLC dated
August 9, 2002 in an aggregate principal amount as of July 31, 2010 equal to
$1,601,928.23.

Mueller Water Products, Inc. 7 3/8% Senior Subordinated Notes Due 2017 in an
aggregate principal amount equal to $420,000,000.00.

Intercompany Indebtedness:

 

Borrower

  

Lender

   Loan Amount

Mueller Co. Ltd.

   Mueller International Finance, Inc.    US$ 520,000,000.00

Anvil International, LP

   Mueller International Finance, Inc.    US$ 50,000,000.00

Jingmen Pratt Co., Ltd

   Mueller Co. Ltd.    US$ 1,250,000.00

Surety Bonds (see Schedule 8.03 Attachments 1 and 2)

Vendor Loans:

 

Borrower

  

Lender

   Loan Amount

Prabhat Industries

   Anvil International LLC    $ 141,716.00

Customer Loans:

 

Borrower

  

Lender

   Loan Amount

S&B Technical Products

   United States Pipe and Foundry Company LLC    $ 2,757,018.00      



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWER:

 

MUELLER WATER PRODUCTS, INC.

1200 Abernathy Road, Suite 1200

Atlanta, Georgia 30328

Attention:

  Walter A. Smith, Treasurer

Telephone:

  770.206.4248

Telecopier:

  770.206.4270

E-Mail:

  wsmith@muellercompany.com

Website Address:  www.muellerwaterproducts.com

U.S. Taxpayer Identification Number: 20-3547095

With a copy to:

 

 

MUELLER WATER PRODUCTS, INC.

1200 Abernathy Road, Suite 1200

Atlanta, Georgia 30328

  Attention:   Robert Barker, General Counsel  

Telephone:

  770.206.4232  

Telecopier:

  770.206.4260  

E-Mail:

  rbarker@muellercompany.com

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.

335 Madison Avenue, 6th Floor

New York, New York 10017

Attention:

  William J. Wilson, Senior Vice President

Telephone:

  646.556.0046

Telecopier:

  312.453.5076

E-Mail:

  william.j.wilson@baml.com

 

Bank of America, N.A.

New York, New York

Account No.:

  1366212250600

Reference:

  Mueller Water Products, Inc.

Attention:

  Credit Services

ABA No:

  026009593

 

H-1

Form of Borrower Joinder Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REVOLVING LOAN NOTICE

Date: ___________, _____

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August __, 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Mueller Water Products, Inc., a Delaware corporation
(the “Borrower Agent”), and the other borrowers party thereto (together with the
Borrower Agent, collectively, the “Borrowers”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.

The undersigned hereby requests (select one):

 

  ¨ A Borrowing of Revolving Loans

 

  ¨ A conversion or continuation of Revolving Loans

 

  1.     On _________________________ (a Business Day).

 

  2.     In the amount of $                                                 .

 

  3.     Comprised of ______________________________.

                                                 [Type of Revolving Loan
requested]

 

  4.     For Eurocurrency Rate Loans: with an Interest Period of ___ months.

The Revolving Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.02 of the Agreement.

In connection with any Borrowing requested hereunder, the matters set forth in
Section 5.02(a), (b), (d) and (e) of the Agreement are true, correct and
complete as of the date hereof.

 

MUELLER WATER PRODUCTS, INC., as Borrower Agent By:     Name:     Title:    

 

A-1

Form of Revolving Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date: ___________, _____

 

To: Bank of America, N.A., as Swing Line Lender

  Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August __, 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Mueller Water Products, Inc., a Delaware corporation
(the “Borrower Agent”), and the other borrowers party thereto (together with the
Borrower Agent, collectively, the “Borrowers”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.

The undersigned hereby requests a Swing Line Loan:

 

  1. On _________________________ (a Business Day).

 

  2. In the amount of $                                    .

The Swing Line Borrowing requested herein complies with the provisos to the
first sentence of Section 2.02 of the Agreement.

In connection with any Swing Line Borrowing requested hereunder, the matters set
forth in Section 5.02(a), (b), (d) and (e) of the Agreement are true, correct
and complete as of the date hereof.

 

MUELLER WATER PRODUCTS, INC., as Borrower Agent By:     Name:     Title:    

 

B-1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

REVOLVING LOAN NOTE

August ___, 2010

FOR VALUE RECEIVED, each of the undersigned (the “Borrowers”) hereby, jointly
and severally, promises to pay to _____________________ or registered assigns
(the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Revolving Loan from time to
time made by the Lender to the Borrowers under that certain Credit Agreement,
dated as of August ___, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among the Borrowers, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

Each Borrower, jointly and severally, promises to pay interest on the unpaid
principal amount of each Revolving Loan from the date of such Revolving Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Revolving Loan Note is one of the Revolving Loan Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Revolving Loan
Note is also is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Revolving Loan Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement.
Revolving Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Revolving Loan Note and endorse
thereon the date, amount and maturity of its Revolving Loans and payments with
respect thereto.

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Loan Note.

 

C-1

Form of Revolving Loan Note



--------------------------------------------------------------------------------

THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

BORROWERS: MUELLER WATER PRODUCTS, INC. ANVIL INTERNATIONAL, LP     By:   Anvil
I, LLC, its General Partner ANVILSTAR, LLC FAST FABRICATORS, LLC HENRY PRATT
COMPANY, LLC HERSEY METERS CO., LLC HUNT INDUSTRIES, LLC HYDRO GATE, LLC J.B.
SMITH MFG CO., LLC JAMES JONES COMPANY, LLC MILLIKEN VALVE, LLC MUELLER CO. LTD.
    By:   MCO 1, LLC, its General Partner MUELLER GROUP, LLC MUELLER
INTERNATIONAL, INC. MUELLER SERVICE CALIFORNIA, INC. MUELLER SERVICE CO., LLC
MUELLER SYSTEMS LLC U.S. PIPE VALVE & HYDRANT, LLC UNITED STATES PIPE AND
FOUNDRY     COMPANY, LLC By:     Name:     Title:    

 

C-2

Form of Revolving Loan Note



--------------------------------------------------------------------------------

REVOLVING LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date    Type of Loan
Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal or
Interest  Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made  By                                                                       
                                                                              
                                                                                
                                                                              
                                                                                
                                                                              
                                                                                
                        

 

C-3

Form of Revolving Loan Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: __________, _____

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August ___, 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Mueller Water Products, Inc., a Delaware corporation
(the “Company”), the other borrowers party thereto from time to time (together
with the Company, collectively, the “Borrowers”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

The undersigned financial officer of the Company that is a Responsible Officer
hereby certifies as of the date hereof that he/she is the
____________________________________________________ of the Company, and that,
as such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrowers, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 7.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal month-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 7.01(b) of the Agreement for the Fiscal Month of the Company ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrowers during the accounting period covered by the attached financial
statements.

3. A review of the activities of the Borrowers during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrowers performed and observed all its
Obligations under the Loan Documents, and

 

D-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

[select one:]

[to the best knowledge of the undersigned during such fiscal period, each
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The representations and warranties of the Borrowers contained in Article VI
of the Agreement, and any representations and warranties of the Borrowers that
are contained in any document furnished at any time under or in connection with
the Loan Documents, are true and correct on and as of the date hereof, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in subsections (a) and (b) of Section 6.05 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01 of the Agreement,
including the statements in connection with which this Compliance Certificate is
delivered.

5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.

 

MUELLER WATER PRODUCTS, INC., as Company By:     Name:     Title:    

 

D-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the twelve Fiscal Month period ended ___________________ (“Statement Date”)

 

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.      Section 8.12 – Consolidated Fixed Charge Coverage Ratio.         A.   
Consolidated EBITDA with respect to the Company and its Restricted Subsidiaries,
on a consolidated basis, for the trailing twelve consecutive Fiscal Months
ending on above Statement Date (“Subject Period”):          1.    Consolidated
Net Income for Subject Period:    $__________       2.    Consolidated Interest
Charges for Subject Period:    $__________       3.    Provision for income
taxes for Subject Period:    $__________       4.    Depreciation and depletion
expense for Subject Period:    $__________       5.    Amortization expense for
Subject Period:    $__________       6.    Other non-cash charges or expenses
(excluding any non-cash charges representing an accrual of, or reserve for, cash
charges to be paid within the next twelve months) for Subject Period:   
$__________       7.    Amounts deducted in determining Consolidated Net Income
representing mark-to-market losses related to interest rate hedges that must be
recognized currently in net income under Financial Accounting Standards Board
Statement 133 for Subject Period:    $__________       8.    Amounts added in
determining Consolidated Net Income representing mark-to-market gains related to
interest rate hedges that must be recognized currently in net income under
Financial Accounting Standards Board Statement 133 for Subject Period:   
$__________       9.    Other non-cash income or gains for Subject Period:   
$__________       10.    Expenses incurred in connection with the Transactions
for Subject Period:    $__________       11.    Amounts representing cash
restructuring costs, or cash costs reasonably determined by the Company to be
associated with facility or product line closures, consolidation or
rationalization, for Subject Period, not to exceed (a) $15,000,000 in the
aggregate incurred during the fiscal year of the   

 

D-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

         Company ending September 30, 2010 and (b) $5,000,000 in the aggregate
incurred during any fiscal year of the Company occurring after September 30,
2010:    $__________       12.    Proceeds received from claims under business
interruption insurance during Subject Period:    $__________       13.    Cash
expenditures in Subject Period related to non-cash charges added back to
Consolidated Net Income in computing Consolidated EBITDA during any prior
periods:    $__________       14.    Consolidated EBITDA (Lines B.1 + 2 + 3 + 4
+ 5+ 6 + 7 – 8 – 9 + 10 + 11 + 12 – 13):    $__________    B.    Consolidated
Capital Expenditures for the Subject Period:          1.    Consolidated Capital
Expenditures:    $__________       2.    Excluded Capital Expenditures:   
$__________       3.    Net Consolidated Capital Expenditures:            
(Lines B.1 – 2.):    $__________    C.    Cash taxes paid during Subject Period:
   $__________    D.    Consolidated Fixed Charges for the Subject Period:      
   1.    Consolidated Cash Interest Charges paid or required to be paid during
Subject Period:    $__________       2.    Current maturities of long term
Consolidated Funded Indebtedness paid in cash during Subject Period (other than
any payments due at maturity of such Consolidated Funded Indebtedness):   
$__________       3.    Mandatory principal payments paid in cash on
Consolidated Funded Indebtedness (other than repayment of certain Indebtedness
(including the term loans under the Existing Agreement) on the Closing Date)
during Subject Period:    $__________       4.    Restricted Payments made in
cash during Subject Period:    $__________       5.    Cash contributions to
Pension Plans equal to the lesser of (a) cash contributions to Pension Plans in
excess of the amounts reflected in the profit and loss statements of the Company
for Subject Period and (b) $5,000,000:    $__________       6.    Consolidated
Fixed Charges (Lines C.1 + 2 + 3 + 4 + 5):    $__________

 

D-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

   E.    Consolidated Fixed Charge Coverage Ratio ((Line A.14. – Line B.3. –
Line C) ÷ Line D.6.):      __________ to 1       Minimum Required during a Fixed
Charge Trigger Period (check if applicable ¨):    1.10 to 1.00

 

D-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.      

Assignor:

 

______________________________________________

   2.      

Assignee:

 

______________________________________________

       [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.      

Borrowers:

 

Mueller Water Products, Inc. and the other Borrowers

  

 

E-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

  4.       Administrative Agent:  

Bank of America, N.A., as the administrative agent under the Credit Agreement
(defined herein).

  5.       Credit Agreement:  

Credit Agreement, dated as of August ___, 2010, among Mueller Water Products,
Inc., the other Borrowers party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.

  6.       Assigned Interest:     

 

 

Assignor[s]1    Assignee[s]2    Aggregate Amount
of Commitment/
Loans for all
Lenders3    Amount of
Commitment/
Loans Assigned*    Percentage
Assigned of
Commitment/
Loans4    CUSIP
Number                        

$____________

 

  

$____________

 

  

________%

 

                             

$____________

 

  

$____________

 

  

________%

 

                             

$____________

 

  

$____________

 

  

________%

 

     

 

[7.   Trade Date:   _____________________]

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

By:       Title:        

 

 

  1

List each Assignor, as appropriate.

 

  2

List each Assignee, as appropriate.

 

  3

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

 

  4

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

E-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ASSIGNOR

 

[NAME OF ASSIGNOR]

By:       Title:        

 

E-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to and] Accepted:

 

BANK OF AMERICA, N.A.,
    as Administrative Agent

By:       Title:    

 

 

 

[Consented to:]

 

MUELLER WATER PRODUCTS, INC.

By:       Title:    

 

E-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of their Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms

 

E-5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-6

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SECURITY AGREEMENT

See attached.

 

F-1

Form of Security Agreement



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF BORROWING BASE CERTIFICATE

See attached.

 

G-1

Form of Borrowing Base Certificate



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF BORROWER JOINDER AGREEMENT

BORROWER JOINDER AGREEMENT

THIS BORROWER JOINDER AGREEMENT (the “Joinder Agreement”), dated as of
_____________ __, 20__ is made by and between _______________________________, a
________________ (the “Joining Borrower”), and BANK OF AMERICA, N.A., in its
capacity as Administrative Agent (the “Administrative Agent”) under that certain
Credit Agreement (as amended, supplemented or restated from time to time, the
“Credit Agreement”), dated as of August ___, 2010, by and among MUELLER WATER
PRODUCTS, INC. (the “Company”), the other Borrowers party thereto, the Lenders
party thereto and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer. All capitalized terms not otherwise defined herein shall
have the meanings given to such terms in the Credit Agreement.

WHEREAS, the Joining Borrower is a Subsidiary and required by the terms of the
Credit Agreement to become a “Borrower” under the Credit Agreement and be joined
as a party to the Security Agreement as a Grantor (as defined in the Security
Agreement); and

WHEREAS, the Joining Borrower will materially benefit directly and indirectly
from the credit facilities and certain additional extensions of credit made
available and to be made available to the Borrowers by the Lenders under the
Credit Agreement; and

NOW, THEREFORE, the Joining Borrower hereby agrees as follows with the
Administrative Agent for the benefit of the Lenders:

1. Joinder. The Joining Borrower hereby irrevocably, absolutely and
unconditionally (a) becomes a party to the Credit Agreement as a Borrower and
agrees to be bound by all the terms, conditions, obligations, liabilities and
undertakings of a Borrower thereunder, all with the same force and effect as if
the Joining Borrower were a signatory to the Credit Agreement and
(b) acknowledges and agrees that it is jointly and severally liable for all
Obligations under the Credit Agreement.

2. Affirmations. The Joining Borrower hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the waivers, representations, warranties, acknowledgements and certifications
applicable to any Borrower contained in the Credit Agreement.

3. Supplemental Schedules. Attached to this Security Joinder Agreement are duly
completed schedules (the “Supplemental Schedules”) supplementing as thereon
indicated the respective Schedules to the Credit Agreement. The Joining Borrower
represents and warrants that the information contained on each of the
Supplemental Schedules with respect to such Joining Borrower and its properties
and affairs is true, complete and accurate as of the date hereof.

 

H-1

Form of Borrower Joinder Agreement



--------------------------------------------------------------------------------

4. Severability. The provisions of this Joinder Agreement are independent of and
separable from each other. If any provision hereof shall for any reason be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
the validity or enforceability of any other provision hereof, but this Joinder
Agreement shall be construed as if such invalid or unenforceable provision had
never been contained herein.

5. Counterparts. This Joinder Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Joinder
Agreement to produce or account for more than one such counterpart executed by
the Joining Borrower. Without limiting the foregoing provisions of this
Section 5, the provisions of Section 11.10 of the Credit Agreement shall be
applicable to this Joinder Agreement.

6. Delivery. The Joining Borrower hereby irrevocably waives notice of acceptance
of this Joinder Agreement and acknowledges that all Obligations under the Credit
Agreement and shall be deemed to be incurred, and credit extensions under the
Loan Documents made and maintained, in reliance on this Joinder Agreement and
the Joining Borrower’s joinder as a party to the Credit Agreement as herein
provided.

7. Governing Law; Venue; Waiver of Jury Trial. The provisions of Sections 11.14
and 11.15 of the Credit Agreement are hereby incorporated by reference as if
fully set forth herein.

[Signature page follows.]

 

H-2

Form of Borrower Joinder Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Borrower has duly executed and delivered this
Joinder Agreement as of the day and year first written above.

 

JOINING BORROWER:

 

[                                                                   
                  ]

By:     Name:     Title:    

 

 

 

 

Acknowledged and accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent for the Secured Parties

By:     Name:     Title:    

 

 

 

H-3

Form of Borrower Joinder Agreement



--------------------------------------------------------------------------------

Supplemental Schedules

 

H-4

Form of Borrower Joinder Agreement



--------------------------------------------------------------------------------

Operations Contact:

Bank of America, N.A.

135 S. LaSalle Street

Chicago, Illinois 60603

Attention:

  Venus C. Miranda

Telephone:

  312.992.5062

Telecopier:

  312.543.6721

E-Mail:

  venus.c.miranda@baml.com

L/C ISSUER:

 

BANK OF AMERICA, N.A.

Business Capital Trade & International Services Group

450 B Street, Suite 430

San Diego, California 92101

Attention:

  JoAnn Regina, Vice President

Telephone:

  619.515.5793

Telecopier:

  619.515.7022

E-Mail:

  joann.regina@baml.com

 

H-2

Form of Borrower Joinder Agreement